Exhibit 10.1

 

 

CREDIT AGREEMENT

 

 

DATED AS OF MARCH 1, 2005

 

among

 

HEXCEL CORPORATION,

 

as Borrower,

 

 

THE LENDERS LISTED HEREIN,

 

as Lenders,

 

 

BANC OF AMERICA SECURITIES LLC,

 

as Syndication Agent and Joint Lead Arranger,

 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Sole Book Manager and Joint Lead Arranger,

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent

 

and

 

CREDIT SUISSE FIRST BOSTON and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

SECTION 1.

DEFINITIONS

2

1.1

Certain Defined Terms

2

1.2 [a05-4391_1ex10d1.htm#a1_2_035751]

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement [a05-4391_1ex10d1.htm#a1_2_035751]

32 [a05-4391_1ex10d1.htm#a1_2_035751]

1.3 [a05-4391_1ex10d1.htm#a1_3_035812]

Other Definitional Provisions and Rules of Construction
[a05-4391_1ex10d1.htm#a1_3_035812]

33 [a05-4391_1ex10d1.htm#a1_3_035812]

 

 

 

SECTION 2. [a05-4391_1ex10d1.htm#Section2_035837]

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
[a05-4391_1ex10d1.htm#Section2_035837]

33 [a05-4391_1ex10d1.htm#Section2_035837]

2.1 [a05-4391_1ex10d1.htm#a2_1_035839]

Commitments; Making of Loans; the Register; Optional Notes
[a05-4391_1ex10d1.htm#a2_1_035839]

33 [a05-4391_1ex10d1.htm#a2_1_035839]

2.2 [a05-4391_1ex10d1.htm#a2_2_040121]

Interest on the Loans [a05-4391_1ex10d1.htm#a2_2_040121]

40 [a05-4391_1ex10d1.htm#a2_2_040121]

2.3 [a05-4391_1ex10d1.htm#a2_3_040906]

Fees [a05-4391_1ex10d1.htm#a2_3_040906]

45 [a05-4391_1ex10d1.htm#a2_3_040906]

2.4 [a05-4391_1ex10d1.htm#a2_4_041040]

Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Subsidiary Guaranty [a05-4391_1ex10d1.htm#a2_4_041040]

46 [a05-4391_1ex10d1.htm#a2_4_041040]

2.5 [a05-4391_1ex10d1.htm#a2_5_041507]

Use of Proceeds [a05-4391_1ex10d1.htm#a2_5_041507]

54 [a05-4391_1ex10d1.htm#a2_5_041507]

2.6 [a05-4391_1ex10d1.htm#a2_6_041519]

Special Provisions Governing Eurodollar Rate Loans
[a05-4391_1ex10d1.htm#a2_6_041519]

54 [a05-4391_1ex10d1.htm#a2_6_041519]

2.7 [a05-4391_1ex10d1.htm#a2_7_041618]

Increased Costs; Taxes; Capital Adequacy [a05-4391_1ex10d1.htm#a2_7_041618]

57 [a05-4391_1ex10d1.htm#a2_7_041618]

2.8 [a05-4391_1ex10d1.htm#a2_8_041826]

Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate
[a05-4391_1ex10d1.htm#a2_8_041826]

61 [a05-4391_1ex10d1.htm#a2_8_041826]

2.9 [a05-4391_1ex10d1.htm#a2_9_041902]

Replacement of a Lender [a05-4391_1ex10d1.htm#a2_9_041902]

62 [a05-4391_1ex10d1.htm#a2_9_041902]

2.10 [a05-4391_1ex10d1.htm#a2_10_041924]

Incremental Term Loan Commitments and Revolving Loan Commitments
[a05-4391_1ex10d1.htm#a2_10_041924]

63 [a05-4391_1ex10d1.htm#a2_10_041924]

 

 

 

SECTION 3. [a05-4391_1ex10d1.htm#Section3_041955]

LETTERS OF CREDIT [a05-4391_1ex10d1.htm#Section3_041955]

65 [a05-4391_1ex10d1.htm#Section3_041955]

3.1 [a05-4391_1ex10d1.htm#a3_1_041956]

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein
[a05-4391_1ex10d1.htm#a3_1_041956]

65 [a05-4391_1ex10d1.htm#a3_1_041956]

3.2 [a05-4391_1ex10d1.htm#a3_2_042038]

Letter of Credit Fees [a05-4391_1ex10d1.htm#a3_2_042038]

67 [a05-4391_1ex10d1.htm#a3_2_042038]

3.3 [a05-4391_1ex10d1.htm#a3_3_052426]

Drawings and Reimbursement of Amounts Paid Under Letters of Credit
[a05-4391_1ex10d1.htm#a3_3_052426]

68 [a05-4391_1ex10d1.htm#a3_3_052426]

3.4 [a05-4391_1ex10d1.htm#a3_4_042634]

Obligations Absolute [a05-4391_1ex10d1.htm#a3_4_042634]

70 [a05-4391_1ex10d1.htm#a3_4_042634]

3.5 [a05-4391_1ex10d1.htm#a3_5_042658]

Nature of Issuing Lenders’ Duties [a05-4391_1ex10d1.htm#a3_5_042658]

71 [a05-4391_1ex10d1.htm#a3_5_042658]

 

 

 

SECTION 4. [a05-4391_1ex10d1.htm#Section4_042719]

CONDITIONS TO LOANS AND LETTERS OF CREDIT [a05-4391_1ex10d1.htm#Section4_042719]

72 [a05-4391_1ex10d1.htm#Section4_042719]

4.1 [a05-4391_1ex10d1.htm#a4_1_042722]

Conditions to Term Loans and Initial Revolving Loans and Swing Line Loans
[a05-4391_1ex10d1.htm#a4_1_042722]

72 [a05-4391_1ex10d1.htm#a4_1_042722]

4.2 [a05-4391_1ex10d1.htm#a4_2_043046]

Conditions to Final Redemption Date Tranche B Term Loans
[a05-4391_1ex10d1.htm#a4_2_043046]

79 [a05-4391_1ex10d1.htm#a4_2_043046]

 

i

--------------------------------------------------------------------------------


 

4.3 [a05-4391_1ex10d1.htm#a4_3_043100]

Conditions to All Loans [a05-4391_1ex10d1.htm#a4_3_043100]

80 [a05-4391_1ex10d1.htm#a4_3_043100]

4.4 [a05-4391_1ex10d1.htm#a4_4_043123]

Conditions to Letters of Credit [a05-4391_1ex10d1.htm#a4_4_043123]

81 [a05-4391_1ex10d1.htm#a4_4_043123]

 

 

 

SECTION 5. [a05-4391_1ex10d1.htm#Section5_043132]

COMPANY’S REPRESENTATIONS AND WARRANTIES [a05-4391_1ex10d1.htm#Section5_043132]

81 [a05-4391_1ex10d1.htm#Section5_043132]

5.1 [a05-4391_1ex10d1.htm#a5_1_043136]

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
[a05-4391_1ex10d1.htm#a5_1_043136]

81 [a05-4391_1ex10d1.htm#a5_1_043136]

5.2 [a05-4391_1ex10d1.htm#a5_2_043201]

Authorization of Borrowing, etc [a05-4391_1ex10d1.htm#a5_2_043201]

82 [a05-4391_1ex10d1.htm#a5_2_043201]

5.3 [a05-4391_1ex10d1.htm#a5_3_043215]

Financial Condition [a05-4391_1ex10d1.htm#a5_3_043215]

83 [a05-4391_1ex10d1.htm#a5_3_043215]

5.4 [a05-4391_1ex10d1.htm#a5_4_043217]

No Material Adverse Change; No Restricted Junior Payments
[a05-4391_1ex10d1.htm#a5_4_043217]

83 [a05-4391_1ex10d1.htm#a5_4_043217]

5.5 [a05-4391_1ex10d1.htm#a5_5_043221]

Title to Properties; Liens; Real Property; Intellectual Property
[a05-4391_1ex10d1.htm#a5_5_043221]

83 [a05-4391_1ex10d1.htm#a5_5_043221]

5.6 [a05-4391_1ex10d1.htm#a5_6_043254]

Litigation; Adverse Facts [a05-4391_1ex10d1.htm#a5_6_043254]

84 [a05-4391_1ex10d1.htm#a5_6_043254]

5.7 [a05-4391_1ex10d1.htm#a5_7_043311]

Payment of Taxes [a05-4391_1ex10d1.htm#a5_7_043311]

85 [a05-4391_1ex10d1.htm#a5_7_043311]

5.8 [a05-4391_1ex10d1.htm#a5_8_043313]

Performance of Agreements; Material Contracts [a05-4391_1ex10d1.htm#a5_8_043313]

85 [a05-4391_1ex10d1.htm#a5_8_043313]

5.9 [a05-4391_1ex10d1.htm#a5_9_043315]

Governmental Regulation [a05-4391_1ex10d1.htm#a5_9_043315]

85 [a05-4391_1ex10d1.htm#a5_9_043315]

5.10 [a05-4391_1ex10d1.htm#a5_10_043318]

Securities Activities [a05-4391_1ex10d1.htm#a5_10_043318]

85 [a05-4391_1ex10d1.htm#a5_10_043318]

5.11 [a05-4391_1ex10d1.htm#a5_11_043329]

Employee Benefit Plans [a05-4391_1ex10d1.htm#a5_11_043329]

86 [a05-4391_1ex10d1.htm#a5_11_043329]

5.12 [a05-4391_1ex10d1.htm#a5_12_043342]

Certain Fees [a05-4391_1ex10d1.htm#a5_12_043342]

86 [a05-4391_1ex10d1.htm#a5_12_043342]

5.13 [a05-4391_1ex10d1.htm#a5_13_043359]

Environmental Protection [a05-4391_1ex10d1.htm#a5_13_043359]

87 [a05-4391_1ex10d1.htm#a5_13_043359]

5.14 [a05-4391_1ex10d1.htm#a5_14_043404]

Solvency [a05-4391_1ex10d1.htm#a5_14_043404]

87 [a05-4391_1ex10d1.htm#a5_14_043404]

5.15 [a05-4391_1ex10d1.htm#a5_15_043415]

Matters Relating to Collateral; Absence of Third-Party Filings
[a05-4391_1ex10d1.htm#a5_15_043415]

88 [a05-4391_1ex10d1.htm#a5_15_043415]

5.16 [a05-4391_1ex10d1.htm#a5_16_043417]

Disclosure [a05-4391_1ex10d1.htm#a5_16_043417]

88 [a05-4391_1ex10d1.htm#a5_16_043417]

5.17 [a05-4391_1ex10d1.htm#a5_17_043420]

Credit Agreement Classification; Subordinated Indebtedness
[a05-4391_1ex10d1.htm#a5_17_043420]

88 [a05-4391_1ex10d1.htm#a5_17_043420]

5.18 [a05-4391_1ex10d1.htm#a5_18_043422]

Foreign Assets Control Regulations, etc. [a05-4391_1ex10d1.htm#a5_18_043422]

88 [a05-4391_1ex10d1.htm#a5_18_043422]

 

 

 

SECTION 6. [a05-4391_1ex10d1.htm#Section6_043441]

COMPANY’S AFFIRMATIVE COVENANTS [a05-4391_1ex10d1.htm#Section6_043441]

89 [a05-4391_1ex10d1.htm#Section6_043441]

6.1 [a05-4391_1ex10d1.htm#a6_1_043444]

Financial Statements and Other Reports [a05-4391_1ex10d1.htm#a6_1_043444]

89 [a05-4391_1ex10d1.htm#a6_1_043444]

6.2 [a05-4391_1ex10d1.htm#a6_2_043620]

Existence, etc. [a05-4391_1ex10d1.htm#a6_2_043620]

93 [a05-4391_1ex10d1.htm#a6_2_043620]

6.3 [a05-4391_1ex10d1.htm#a6_3_043622]

Payment of Taxes and Claims; Tax [a05-4391_1ex10d1.htm#a6_3_043622]

93 [a05-4391_1ex10d1.htm#a6_3_043622]

6.4 [a05-4391_1ex10d1.htm#a6_4_043629]

Maintenance of Properties; Insurance; Application of Net Insurance/ Condemnation
Proceeds [a05-4391_1ex10d1.htm#a6_4_043629]

93 [a05-4391_1ex10d1.htm#a6_4_043629]

6.5 [a05-4391_1ex10d1.htm#a6_5_043722]

Inspection Rights; Lender Meeting [a05-4391_1ex10d1.htm#a6_5_043722]

95 [a05-4391_1ex10d1.htm#a6_5_043722]

6.6 [a05-4391_1ex10d1.htm#a6_6_033718]

Compliance with Laws, etc. [a05-4391_1ex10d1.htm#a6_6_033718]

96 [a05-4391_1ex10d1.htm#a6_6_033718]

6.7 [a05-4391_1ex10d1.htm#a6_7_033731]

Environmental Matters [a05-4391_1ex10d1.htm#a6_7_033731]

96 [a05-4391_1ex10d1.htm#a6_7_033731]

6.8 [a05-4391_1ex10d1.htm#a6_8_033739]

Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Closing Date [a05-4391_1ex10d1.htm#a6_8_033739]

98 [a05-4391_1ex10d1.htm#a6_8_033739]

 

ii

--------------------------------------------------------------------------------


 

6.9 [a05-4391_1ex10d1.htm#a6_9_033746]

Matters Relating to Additional Real Property Collateral
[a05-4391_1ex10d1.htm#a6_9_033746]

100 [a05-4391_1ex10d1.htm#a6_9_033746]

6.10 [a05-4391_1ex10d1.htm#a6_10_033751]

Interest Rate Protection [a05-4391_1ex10d1.htm#a6_10_033751]

101 [a05-4391_1ex10d1.htm#a6_10_033751]

6.11 [a05-4391_1ex10d1.htm#a6_11_033754]

Deposit Accounts, Securities Accounts and Cash Management Systems
[a05-4391_1ex10d1.htm#a6_11_033754]

101 [a05-4391_1ex10d1.htm#a6_11_033754]

6.12 [a05-4391_1ex10d1.htm#a6_12_033757]

Final Redemption Date [a05-4391_1ex10d1.htm#a6_12_033757]

101 [a05-4391_1ex10d1.htm#a6_12_033757]

6.13 [a05-4391_1ex10d1.htm#a6_13_033801]

Designation of Obligations as “Designated Senior Indebtedness”
[a05-4391_1ex10d1.htm#a6_13_033801]

101 [a05-4391_1ex10d1.htm#a6_13_033801]

6.14 [a05-4391_1ex10d1.htm#a6_14_033803]

Post-Closing Deliveries [a05-4391_1ex10d1.htm#a6_14_033803]

101 [a05-4391_1ex10d1.htm#a6_14_033803]

 

 

 

SECTION 7. [a05-4391_1ex10d1.htm#Section7_033814]

COMPANY’S NEGATIVE COVENANTS [a05-4391_1ex10d1.htm#Section7_033814]

101 [a05-4391_1ex10d1.htm#Section7_033814]

7.1 [a05-4391_1ex10d1.htm#a7_1_033844]

Indebtedness [a05-4391_1ex10d1.htm#a7_1_033844]

102 [a05-4391_1ex10d1.htm#a7_1_033844]

7.2 [a05-4391_1ex10d1.htm#a7_2_033920]

Liens and Related Matters [a05-4391_1ex10d1.htm#a7_2_033920]

103 [a05-4391_1ex10d1.htm#a7_2_033920]

7.3 [a05-4391_1ex10d1.htm#a7_3_034108]

Investments; Acquisitions [a05-4391_1ex10d1.htm#a7_3_034108]

105 [a05-4391_1ex10d1.htm#a7_3_034108]

7.4 [a05-4391_1ex10d1.htm#a7_4_034206]

Contingent Obligations [a05-4391_1ex10d1.htm#a7_4_034206]

108 [a05-4391_1ex10d1.htm#a7_4_034206]

7.5 [a05-4391_1ex10d1.htm#a7_5_034223]

Restricted Junior Payments [a05-4391_1ex10d1.htm#a7_5_034223]

109 [a05-4391_1ex10d1.htm#a7_5_034223]

7.6 [a05-4391_1ex10d1.htm#a7_6_034254]

Financial Covenants [a05-4391_1ex10d1.htm#a7_6_034254]

110 [a05-4391_1ex10d1.htm#a7_6_034254]

7.7 [a05-4391_1ex10d1.htm#a7_7_034729]

Restriction on Fundamental Changes; Asset Sales
[a05-4391_1ex10d1.htm#a7_7_034729]

111 [a05-4391_1ex10d1.htm#a7_7_034729]

7.8 [a05-4391_1ex10d1.htm#a7_8_034835]

Consolidated Capital Expenditures [a05-4391_1ex10d1.htm#a7_8_034835]

113 [a05-4391_1ex10d1.htm#a7_8_034835]

7.9 [a05-4391_1ex10d1.htm#a7_9_035030]

Transactions with Shareholders and Affiliates [a05-4391_1ex10d1.htm#a7_9_035030]

113 [a05-4391_1ex10d1.htm#a7_9_035030]

7.10 [a05-4391_1ex10d1.htm#a7_10_035056]

Sales and Lease-Backs [a05-4391_1ex10d1.htm#a7_10_035056]

114 [a05-4391_1ex10d1.htm#a7_10_035056]

7.11 [a05-4391_1ex10d1.htm#a7_11_035101]

Conduct of Business [a05-4391_1ex10d1.htm#a7_11_035101]

114 [a05-4391_1ex10d1.htm#a7_11_035101]

7.12 [a05-4391_1ex10d1.htm#a7_12_035105]

Amendments of Documents Relating to Indebtedness
[a05-4391_1ex10d1.htm#a7_12_035105]

114 [a05-4391_1ex10d1.htm#a7_12_035105]

7.13 [a05-4391_1ex10d1.htm#a7_13_035118]

Designation of “Designated Senior Indebtedness.”
[a05-4391_1ex10d1.htm#a7_13_035118]

115 [a05-4391_1ex10d1.htm#a7_13_035118]

7.14 [a05-4391_1ex10d1.htm#a7_14_035126]

Fiscal Year [a05-4391_1ex10d1.htm#a7_14_035126]

115 [a05-4391_1ex10d1.htm#a7_14_035126]

 

 

 

SECTION 8. [a05-4391_1ex10d1.htm#Section8__035130]

EVENTS OF DEFAULT [a05-4391_1ex10d1.htm#Section8__035130]

115 [a05-4391_1ex10d1.htm#Section8__035130]

8.1 [a05-4391_1ex10d1.htm#a8_1_035134]

Failure to Make Payments When Due [a05-4391_1ex10d1.htm#a8_1_035134]

115 [a05-4391_1ex10d1.htm#a8_1_035134]

8.2 [a05-4391_1ex10d1.htm#a8_2_035148]

Default in Other Agreements [a05-4391_1ex10d1.htm#a8_2_035148]

115 [a05-4391_1ex10d1.htm#a8_2_035148]

8.3 [a05-4391_1ex10d1.htm#a8_3_035157]

Breach of Certain Covenants [a05-4391_1ex10d1.htm#a8_3_035157]

115 [a05-4391_1ex10d1.htm#a8_3_035157]

8.4 [a05-4391_1ex10d1.htm#a8_4_035208]

Breach of Warranty [a05-4391_1ex10d1.htm#a8_4_035208]

116 [a05-4391_1ex10d1.htm#a8_4_035208]

8.5 [a05-4391_1ex10d1.htm#a8_5_035212]

Other Defaults Under Loan Documents [a05-4391_1ex10d1.htm#a8_5_035212]

116 [a05-4391_1ex10d1.htm#a8_5_035212]

8.6 [a05-4391_1ex10d1.htm#a8_6_035215]

Involuntary Bankruptcy; Appointment of Receiver, etc.
[a05-4391_1ex10d1.htm#a8_6_035215]

116 [a05-4391_1ex10d1.htm#a8_6_035215]

8.7 [a05-4391_1ex10d1.htm#a8_7_035221]

Voluntary Bankruptcy; Appointment of Receiver, etc.
[a05-4391_1ex10d1.htm#a8_7_035221]

117 [a05-4391_1ex10d1.htm#a8_7_035221]

8.8 [a05-4391_1ex10d1.htm#a8_8_035312]

Judgments and Attachments [a05-4391_1ex10d1.htm#a8_8_035312]

117 [a05-4391_1ex10d1.htm#a8_8_035312]

8.9 [a05-4391_1ex10d1.htm#a8_9_035316]

Dissolution [a05-4391_1ex10d1.htm#a8_9_035316]

117 [a05-4391_1ex10d1.htm#a8_9_035316]

8.10 [a05-4391_1ex10d1.htm#a8_10_035320]

Employee Benefit Plans [a05-4391_1ex10d1.htm#a8_10_035320]

117 [a05-4391_1ex10d1.htm#a8_10_035320]

 

iii

--------------------------------------------------------------------------------


 

8.11 [a05-4391_1ex10d1.htm#a8_11_035324]

Change in Control [a05-4391_1ex10d1.htm#a8_11_035324]

117 [a05-4391_1ex10d1.htm#a8_11_035324]

8.12 [a05-4391_1ex10d1.htm#a8_12_035328]

Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations
[a05-4391_1ex10d1.htm#a8_12_035328]

117 [a05-4391_1ex10d1.htm#a8_12_035328]

 

 

 

SECTION 9. [a05-4391_1ex10d1.htm#Section9_035403]

ADMINISTRATIVE AGENT [a05-4391_1ex10d1.htm#Section9_035403]

118 [a05-4391_1ex10d1.htm#Section9_035403]

9.1 [a05-4391_1ex10d1.htm#a9_1_035405]

Appointment [a05-4391_1ex10d1.htm#a9_1_035405]

118 [a05-4391_1ex10d1.htm#a9_1_035405]

9.2 [a05-4391_1ex10d1.htm#a9_2_035443]

Powers and Duties; General Immunity [a05-4391_1ex10d1.htm#a9_2_035443]

120 [a05-4391_1ex10d1.htm#a9_2_035443]

9.3 [a05-4391_1ex10d1.htm#a9_3_035529]

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness [a05-4391_1ex10d1.htm#a9_3_035529]

121 [a05-4391_1ex10d1.htm#a9_3_035529]

9.4 [a05-4391_1ex10d1.htm#a9_4_035532]

Right to Indemnity [a05-4391_1ex10d1.htm#a9_4_035532]

121 [a05-4391_1ex10d1.htm#a9_4_035532]

9.5 [a05-4391_1ex10d1.htm#a9_5_052441]

Resignation of Agents; Successor Administrative Agent and Swing Line Lender
[a05-4391_1ex10d1.htm#a9_5_052441]

122 [a05-4391_1ex10d1.htm#a9_5_052441]

9.6 [a05-4391_1ex10d1.htm#a9_6_035618]

Collateral Documents and Guaranties [a05-4391_1ex10d1.htm#a9_6_035618]

123 [a05-4391_1ex10d1.htm#a9_6_035618]

9.7 [a05-4391_1ex10d1.htm#a9_7_035637]

Duties of Other Agents [a05-4391_1ex10d1.htm#a9_7_035637]

124 [a05-4391_1ex10d1.htm#a9_7_035637]

9.8 [a05-4391_1ex10d1.htm#a9_8_035640]

Administrative Agent May File Proofs of Claim [a05-4391_1ex10d1.htm#a9_8_035640]

124 [a05-4391_1ex10d1.htm#a9_8_035640]

 

 

 

SECTION 10. [a05-4391_1ex10d1.htm#Section10_035653]

MISCELLANEOUS [a05-4391_1ex10d1.htm#Section10_035653]

125 [a05-4391_1ex10d1.htm#Section10_035653]

10.1 [a05-4391_1ex10d1.htm#a10_1_035655]

Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit [a05-4391_1ex10d1.htm#a10_1_035655]

125 [a05-4391_1ex10d1.htm#a10_1_035655]

10.2 [a05-4391_1ex10d1.htm#a10_2_035834]

Expenses [a05-4391_1ex10d1.htm#a10_2_035834]

128 [a05-4391_1ex10d1.htm#a10_2_035834]

10.3 [a05-4391_1ex10d1.htm#a10_3_035851]

Indemnity [a05-4391_1ex10d1.htm#a10_3_035851]

129 [a05-4391_1ex10d1.htm#a10_3_035851]

10.4 [a05-4391_1ex10d1.htm#a10_4_035929]

Set-Off [a05-4391_1ex10d1.htm#a10_4_035929]

130 [a05-4391_1ex10d1.htm#a10_4_035929]

10.5 [a05-4391_1ex10d1.htm#a10_5_040021]

Ratable Sharing [a05-4391_1ex10d1.htm#a10_5_040021]

131 [a05-4391_1ex10d1.htm#a10_5_040021]

10.6 [a05-4391_1ex10d1.htm#a10_6_040027]

Amendments and Waivers [a05-4391_1ex10d1.htm#a10_6_040027]

131 [a05-4391_1ex10d1.htm#a10_6_040027]

10.7 [a05-4391_1ex10d1.htm#a10_7_040117]

Independence of Covenants [a05-4391_1ex10d1.htm#a10_7_040117]

133 [a05-4391_1ex10d1.htm#a10_7_040117]

10.8 [a05-4391_1ex10d1.htm#a10_8_040124]

Notices; Effectiveness of Signatures [a05-4391_1ex10d1.htm#a10_8_040124]

133 [a05-4391_1ex10d1.htm#a10_8_040124]

10.9 [a05-4391_1ex10d1.htm#a10_9_040159]

Survival of Representations, Warranties and Agreements
[a05-4391_1ex10d1.htm#a10_9_040159]

134 [a05-4391_1ex10d1.htm#a10_9_040159]

10.10 [a05-4391_1ex10d1.htm#a10_10_040204]

Failure or Indulgence Not Waiver; Remedies Cumulative
[a05-4391_1ex10d1.htm#a10_10_040204]

134 [a05-4391_1ex10d1.htm#a10_10_040204]

10.11 [a05-4391_1ex10d1.htm#a10_11_040209]

Marshalling; Payments Set Aside [a05-4391_1ex10d1.htm#a10_11_040209]

135 [a05-4391_1ex10d1.htm#a10_11_040209]

10.12 [a05-4391_1ex10d1.htm#a10_12_040243]

Severability [a05-4391_1ex10d1.htm#a10_12_040243]

135 [a05-4391_1ex10d1.htm#a10_12_040243]

10.13 [a05-4391_1ex10d1.htm#a10_13_040246]

Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver
[a05-4391_1ex10d1.htm#a10_13_040246]

135 [a05-4391_1ex10d1.htm#a10_13_040246]

10.14 [a05-4391_1ex10d1.htm#a10_14_040251]

Intentionally Omitted. [a05-4391_1ex10d1.htm#a10_14_040251]

135 [a05-4391_1ex10d1.htm#a10_14_040251]

10.15 [a05-4391_1ex10d1.htm#a10_15_040253]

Applicable Law [a05-4391_1ex10d1.htm#a10_15_040253]

135 [a05-4391_1ex10d1.htm#a10_15_040253]

10.16 [a05-4391_1ex10d1.htm#a10_16_040315]

Construction of Agreement; Nature of Relationship
[a05-4391_1ex10d1.htm#a10_16_040315]

136 [a05-4391_1ex10d1.htm#a10_16_040315]

 

iv

--------------------------------------------------------------------------------


 

10.17 [a05-4391_1ex10d1.htm#a10_17_040319]

Consent to Jurisdiction and Service of Process
[a05-4391_1ex10d1.htm#a10_17_040319]

136 [a05-4391_1ex10d1.htm#a10_17_040319]

10.18 [a05-4391_1ex10d1.htm#a10_18_040348]

Waiver of Jury Trial [a05-4391_1ex10d1.htm#a10_18_040348]

137 [a05-4391_1ex10d1.htm#a10_18_040348]

10.19 [a05-4391_1ex10d1.htm#a10_19_040356]

Confidentiality [a05-4391_1ex10d1.htm#a10_19_040356]

137 [a05-4391_1ex10d1.htm#a10_19_040356]

10.20 [a05-4391_1ex10d1.htm#a10_20_040426]

Counterparts; Effectiveness [a05-4391_1ex10d1.htm#a10_20_040426]

138 [a05-4391_1ex10d1.htm#a10_20_040426]

10.21 [a05-4391_1ex10d1.htm#a10_21_040437]

USA Patriot Act [a05-4391_1ex10d1.htm#a10_21_040437]

139 [a05-4391_1ex10d1.htm#a10_21_040437]

 

 

 

 

 

 

Signature pages [a05-4391_1ex10d1.htm#InWitnessWhereof_052533]

S-1 [a05-4391_1ex10d1.htm#InWitnessWhereof_052533]

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

FORM OF NOTICE OF BORROWING

 

 

 

 

II

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

 

 

III

FORM OF REQUEST FOR ISSUANCE

 

 

 

 

IV

FORM OF TRANCHE B TERM NOTE

 

 

 

 

V

FORM OF REVOLVING NOTE

 

 

 

 

VI

FORM OF SWING LINE NOTE

 

 

 

 

VII

[INTENTIONALLY OMITTED]

 

 

 

 

VIII

FORM OF COMPLIANCE CERTIFICATE

 

 

 

 

IX

FORM OF OPINION OF COMPANY COUNSEL

 

 

 

 

X

FORM OF ASSIGNMENT AGREEMENT

 

 

 

 

XI

FORM OF FINANCIAL CONDITION CERTIFICATE

 

 

 

 

XII

FORM OF SUBSIDIARY GUARANTY

 

 

 

 

XIII

FORM OF SECURITY AGREEMENT

 

 

 

 

XIV

FORM OF MORTGAGE

 

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.1A

CERTAIN LITIGATION

 

 

 

 

1.1B

CERTAIN MATTERS

 

 

 

 

1.1C

CERTAIN LETTERS OF CREDIT

 

 

 

 

2.1

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

 

 

 

4.1C

CORPORATE AND CAPITAL STRUCTURE; OWNERSHIP; MANAGEMENT

 

 

 

 

4.1L

CLOSING DATE MORTGAGED PROPERTIES

 

 

 

 

5.1

SUBSIDIARIES OF COMPANY

 

 

 

 

5.3

FINANCIAL STATEMENTS AND INFORMATION

 

 

 

 

5.5B

REAL PROPERTY

 

 

 

 

5.5C

INTELLECTUAL PROPERTY

 

 

 

 

5.11

CERTAIN EMPLOYEE BENEFIT PLANS

 

 

 

 

6.14

POST-CLOSING DELIVERIES

 

 

 

 

7.1

CERTAIN EXISTING INDEBTEDNESS

 

 

 

 

7.2

CERTAIN EXISTING LIENS

 

 

 

 

7.3

CERTAIN EXISTING INVESTMENTS

 

 

 

 

7.4

CERTAIN EXISTING CONTINGENT OBLIGATIONS

 

 

 

 

7.7

CERTAIN ASSET SALES

 

 

 

 

7.9

CERTAIN TRANSACTIONS WITH AFFILIATES

 

 

vii

--------------------------------------------------------------------------------


 

HEXCEL CORPORATION

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of March 1, 2005 and entered into by and among
HEXCEL CORPORATION, a Delaware corporation (“Company”), THE FINANCIAL
INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually referred to
herein as a “Lender” and collectively as “Lenders”), BANC OF AMERICA SECURITIES
LLC (“BAS”), as syndication agent for Lenders (in such capacity, “Syndication
Agent”) and as a joint lead arranger, DEUTSCHE BANK SECURITIES INC., as sole
book manager (in such capacity, “Sole Book Manager”) and as a joint lead
arranger (in such capacity, together with BAS in such capacity, “Joint Lead
Arrangers”), CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS
BRANCH (“CSFB”), as a documentation agent, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as a documentation agent (in such capacity, together with CSFB in
such capacity, “Documentation Agents”), and DEUTSCHE BANK TRUST COMPANY AMERICAS
(“DBTCA”), as administrative agent for Lenders (in such capacity,
“Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, Company desires to (i) refinance its Existing Credit Agreement (the
“Existing Credit Agreement Refinancing”), (ii) call for redemption (the
“Existing Senior Subordinated Notes Redemption”) all of the aggregate principal
amount of its outstanding 9.75% Senior Subordinated Notes due 2009 (the
“Existing Senior Subordinated Notes”), (iii) call for redemption (the “Existing
Convertible Subordinated Debenture Redemption”) all of the aggregate principal
amount of its outstanding 7.0% Convertible Subordinated Debentures due 2011 (the
“Existing Convertible Subordinated Debentures”) and (iv) repurchase (the
“Existing Senior Secured Notes Repurchase”) all of the aggregate principal
amount of its outstanding 9.875% Senior Secured Notes (the “Existing Senior
Secured Notes”).

 

WHEREAS, Lenders, at the request of Company, have agreed to extend certain
credit facilities to Company, the proceeds of which will be used (i) together
with the proceeds of the issuance and sale by Company of approximately
$225,000,000 of Senior Subordinated Notes due 2015 (the “New Senior Subordinated
Notes”), to fund in part the Existing Credit Agreement Refinancing, the Existing
Senior Subordinated Notes Redemption, the Existing Convertible Subordinated
Debenture Redemption, the Existing Senior Secured Notes Repurchase and the
payment of fees and expenses in connection therewith (collectively, the
“Recapitalization”), and (ii) to provide financing for working capital and other
general corporate purposes of Company and its Subsidiaries;

 

WHEREAS, Company desires to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, on behalf of
Lenders, a first priority Lien on substantially all of its real and personal
property, all of the capital stock of

 

--------------------------------------------------------------------------------


 

its Material Domestic Subsidiaries (other than any Domestic Foreign Holding
Companies) and first-tier Material Foreign Subsidiaries (other than any Foreign
Corporations) and 65% of the capital stock of its Foreign Corporations and
Domestic Foreign Holding Companies; and

 

WHEREAS, Subsidiary Guarantors have agreed to guarantee the Obligations
hereunder and under the other Loan Documents and to secure their guaranties by
granting to Administrative Agent, on behalf of Lenders, a first priority Lien on
substantially all of their real and personal property, all of the capital stock
of their Material Domestic Subsidiaries (other than any Domestic Foreign Holding
Companies) and first tier Material Foreign Subsidiaries (other than any Foreign
Corporations) and 65% of the capital stock of their Foreign Corporations and
Domestic Foreign Holding Companies:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Lenders, Syndication Agent, Sole Book
Manager, Joint Lead Arrangers, Documentation Agents and Administrative Agent
agree as follows:

 

Section 1.              DEFINITIONS

 

1.1          Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Additional Mortgaged Property” has the meaning set forth in subsection 6.9.

 

“Additional Mortgages” has the meaning set forth in subsection 6.9.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agents” means Administrative Agent, Syndication Agent, Sole Book Manager and
Joint Lead Arrangers and Documentation Agents.

 

“Agreement” means this Credit Agreement dated as of March 1, 2005.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Asset Sale” means any direct or indirect sale, lease, transfer, conveyance and
other disposition (or series of related sales, leases, transfers, conveyances or
other dispositions) by Company or any of its Subsidiaries to any Person other
than Company or any of its wholly-owned Subsidiaries of (i) any of the stock of
any of Company’s Subsidiaries, (ii) substantially all of the assets of any
division or line of business of Company or any of its Subsidiaries or (iii) any
other assets (whether tangible or intangible) of Company or any of its
Subsidiaries (other than (a) inventory sold in the ordinary course of business,
(b) sales, assignments, discounts, transfers or dispositions of accounts or
notes (including for less than the face value thereof) in the ordinary course of
business for purposes of compromise or collection and (c) any such other assets
to the extent that the aggregate value of such assets sold in any single
transaction or related series of transactions is equal to $2,500,000 or less).

 

“Assignment Agreement” means an Assignment and Assumption in substantially the
form of Exhibit X annexed hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, at any time, the higher of (i) the Prime Rate and (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate.  Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change.

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans pursuant to subsection 2.2A.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means the capital stock of or other equity interests in a
Person.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

3

--------------------------------------------------------------------------------


 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”); (iii) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates
of deposit, bankers’ acceptances and money market deposits maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
at least 95% of its assets invested continuously in the types of investments
referred to in clauses (i) and (ii) above, (b) has net assets of not less than
$500,000,000, and (c) has the highest rating obtainable from either S&P or
Moody’s; (vi) shares of the Galaxy Money Market Fund held on the Closing Date
(and any increases thereto as a result of returns on such investment); and
(vii) Investments in repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clause (i) above entered
into with a bank meeting the qualifications described in clause (iv) above at
the time such Investment is made.

 

“Change in Control” means any of the following: (i) any Person, either
individually or acting in concert with one or more other Persons as a “group,”
shall have acquired beneficial ownership, directly or indirectly, of Securities
of Company (or other Securities convertible into such Securities) representing
40% or more of the combined voting power of all Securities of Company entitled
to vote in the election of members of the Governing Body of Company, other than
Securities having such power only by reason of the happening of a contingency;
(ii) the occurrence of a change in the composition of the Governing Body of
Company such that a majority of the members of any such Governing Body during
any period of two consecutive years are not Continuing Members; and (iii) the
occurrence of any “Change of Control” as defined in (to the extent
then-outstanding) the New Senior Subordinated Note Indenture, the Preferred
Stock Certificates of Designation or any Permitted Debt Securities.  As used
herein, the term “group”, “beneficially own” or “beneficial ownership” shall
have the meaning set forth in the Exchange Act and the rules and regulations
promulgated thereunder.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (i) the adoption or taking effect of any law, rule,
regulation, treaty or order, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (iii) any determination of a court or other Government
Authority or (iv) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Government Authority.

 

4

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which the initial Loans are made.

 

“Closing Date Mortgaged Property” has the meaning set forth in subsection 4.1L.

 

“Closing Date Mortgages” has the meaning set forth in subsection 4.1L.

 

“Collateral” means, collectively, all of the real and personal property in which
Liens are purported to be granted pursuant to the Collateral Documents as
security for the Obligations.

 

“Collateral Account” has the meaning assigned to that term in the Security
Agreement.

 

“Collateral Documents” means the Security Agreement, the Foreign Pledge
Agreements, the Mortgages, the Control Agreements and all other instruments or
documents delivered by any Loan Party pursuant to this Agreement or any of the
other Loan Documents in order to grant to Administrative Agent, on behalf of
Lenders, a Lien on any real or personal property of that Loan Party as security
for the Obligations.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Subsidiaries in the ordinary course of business of Company or such Subsidiary.

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsections 2.1A and 3.3.

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VIII annexed hereto.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated February 2005 prepared by Company and Deutsche Bank Securities
Inc. relating to the credit facilities evidenced by this Agreement.

 

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its Subsidiaries)
by Company and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of Company and its
Subsidiaries.  For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Consolidated Capital Expenditures only
to the extent of the gross

 

5

--------------------------------------------------------------------------------


 

amount of such purchase price less the credit granted by the seller of such
equipment for the equipment being traded in at such time or the amount of such
proceeds, as the case may be.

 

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, and (vi) other non-cash
items (other than any such non-cash item to the extent it represents an accrual
of or reserve for cash expenditures in any future period), but only, in the case
of clauses (ii)-(vi), to the extent deducted in the calculation of Consolidated
Net Income, less non-cash items added in the calculation of Consolidated Net
Income (other than any such non-cash item to the extent it will result in the
receipt of cash payments in any future period), all of the foregoing as
determined on a consolidated basis for Company and its Subsidiaries in
conformity with GAAP.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (i) the sum, without duplication, of the amounts for such period of (a)
Consolidated EBITDA and (b) the Consolidated Working Capital Adjustment minus
(ii) the sum, without duplication, of the amounts for such period of (a)
voluntary and scheduled repayments of Consolidated Total Debt (excluding
repayments of revolving credit facilities (including the Revolving Loans) except
to the extent the revolving commitments in respect thereof (including the
Revolving Loan Commitment Amount) are permanently reduced in connection with
such repayments), (b) Consolidated Capital Expenditures (net of any proceeds of
any related financings with respect to such expenditures), (c) Consolidated
Interest Expense, (d) current taxes based on income of Company and its
Subsidiaries and paid in cash with respect to such period and (e) the amount of
any of any Investments made by Company or any of its Subsidiaries in, or in
respect of, joint ventures and third parties, not to exceed (1) $10,000,000
annually in any Fiscal Year and (2) $40,000,000 in the aggregate.

 

“Consolidated Interest Expense” means, for any period, total interest expense of
Company and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness for such period, including, to the extent not otherwise
included in such interest expense, and to the extent incurred by the Company or
its Subsidiaries in such period, without duplication, (a) interest expense
attributable to Capital Lease obligations; (b) amortization of debt discount and
debt issuance cost; (c) amortization of capitalized interest; (d) non-cash
interest expense; (e) accrued interest; (f) amortization of commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing; (g) interest actually paid by the Company or any
such Subsidiary under any guaranty of Indebtedness of any other Person; (h) net
payments, if any, made pursuant to Interest Rate Agreements (including
amortization of fees) and (i) amounts referred to in subsection 2.3 payable to
Administrative Agent and Lenders that are considered interest expense in
accordance with GAAP, but excluding, however, any such amounts referred to in
subsection 2.3 payable on or before the Closing Date.  Notwithstanding the
foregoing, in no event will: (1) any non-cash dividends or distributions payable
on the Preferred Stock outstanding on the Closing Date or (2) the accretion or
amortization of original issue discount, beneficial conversion feature and
capitalized issuance costs on the Preferred Stock outstanding on the Closing
Date, be included in the calculation of Consolidated Interest Expense.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) Consolidated Total Debt as at such date to (ii) Consolidated
EBITDA for the consecutive four Fiscal Quarters ending on such date.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided, however,
that the following shall not be included in the calculation of Consolidated Net
Income: (i) the income (or loss) of any Person (other than a Subsidiary of
Company) in which any other Person (other than Company or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Company or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Company or is merged
into or consolidated with Company or any of its Subsidiaries or that Person’s
assets are acquired by Company or any of its Subsidiaries, (iii) the income of
any Subsidiary of Company to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, (iv) any after-tax gains or losses attributable
to asset sales not made in the ordinary course of business or attributable to
returned surplus assets of any Pension Plan, (v) the cumulative effect of a
change in accounting principles, (vi) non-cash compensation expense related to
the issuance of stock incentives pursuant to any equity incentive plans, (vii)
any deemed dividend and accretion (amortization or original issue discount,
beneficial conversion feature and capitalized issuance costs) related to the
Preferred Stock, (viii) restructuring charges, write-downs and reserves (to the
extent not included in clause (iv) above) taken by Company or its Subsidiaries;
provided, that the aggregate amount of any such charges, write-downs or reserves
excluded pursuant to this clause (viii) shall not exceed $5,000,000 in any
Fiscal Year and any such amounts in excess of $5,000,000 in any Fiscal Year
shall be included in the calculation of Consolidated Net Income for the period
when such amounts are expensed, (ix) the reversal of any reserve originally
taken by Company or its Subsidiaries pursuant to clause (viii) above, (x) gains
or losses from the early retirement or extinguishment of Indebtedness, (xi)
judgments and costs of settlement in the matters and in the amounts set forth on
Schedule 1.1A, (xii) transaction expenses related to a secondary offering of
Company’s common stock; provided, that the aggregate amount of all such
transaction expenses incurred for all secondary offerings of Company’s common
stock excluded pursuant to this clause (xii) shall not exceed $2,500,000 per
Fiscal Year and any such amounts in excess of $2,500,000 per Fiscal Year shall
be included in the calculation of Consolidated Net Income for the period when
such amounts are expensed and (xiii) (to the extent not included in clauses
(i) through (xii) above) any net extraordinary gain or loss.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of accounts receivable and inventory over accounts payable.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) with respect to net payment obligations of such Person under Hedge
Agreements.  Contingent Obligations shall include (a) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another, (b) the obligation to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, and (c) any liability of such Person for
the obligation of another through any agreement (contingent or otherwise) (1) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (2) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (1) or (2) of this sentence, the primary purpose or
intent thereof is as described in the preceding sentence.  The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined in good faith
by the Person obligated in respect of such Contingent Obligation.

 

“Continuing Member” means, as of any date of determination any member of the
Governing Body of Company who (i) was a member of such Governing Body on the
Closing Date or (ii) was nominated for election or elected to such Governing
Body in accordance with the terms of the Governance Agreement or the
Stockholders Agreement or with the affirmative vote of a majority of the members
who were either members of such Governing Body on the Closing Date or whose
nomination or election was previously so approved.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
material indenture, mortgage, deed of trust, contract, undertaking, agreement or
other material instrument or other material Security to which that Person is a
party or to which such Person or any of its properties is subject.

 

“Control Agreement” means an agreement, satisfactory in form and substance to
Administrative Agent and executed by the financial institution or securities
intermediary at which a Deposit Account or a Securities Account, as the case may
be, is maintained, pursuant to which such financial institution or securities
intermediary confirms and acknowledges

 

8

--------------------------------------------------------------------------------


 

Administrative Agent’s security interest in such account, and agrees that the
financial institution or securities intermediary, as the case may be, will
comply with instructions originated by Administrative Agent as to disposition of
funds in such account, without further consent by Company or any Subsidiary.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.

 

“DBTCA” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Deposit Account” means a “deposit account” as defined in Article 9 of the UCC.

 

“Disclosed Matter” means any matter that has been (i) disclosed by the Company
on Schedule 1.1B hereto or (ii) specifically disclosed by the Company with
particularity in (a) any filing on Form 10-K, 10-Q or 8-K made with the
Securities and Exchange Commission since December 31, 2003 and prior to Closing
Date or (b) in the Confidential Information Memorandum; provided, that, with
respect to the foregoing clause (ii), no matter shall constitute a “Disclosed
Matter” to the extent it shall prove to be, or shall become, materially more
adverse to Company and its Subsidiaries taken as whole or to the Lenders than it
would have reasonably appeared to be on the basis of the disclosure contained in
any of the documents referred to in the foregoing clause (ii).

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Foreign Holding Company” means any Domestic Subsidiary of Company that
owns, directly or indirectly, the stock of one or more Foreign Subsidiaries of
Company, provided that the fair market value of the gross assets of such
Domestic Subsidiary (not including the portion of such fair market value which
is attributable to (x) the stock of any Foreign Subsidiary owned, directly or
indirectly, by such Domestic Subsidiary and (y) any asset held directly by such
Domestic Subsidiary for less than 31 calendar days) does not exceed $1,000,000.

 

“Domestic Subsidiary” means any Subsidiary of Company that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized

 

9

--------------------------------------------------------------------------------


 

under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; and
(d) any other entity that is a “qualified institutional buyer” (as defined under
Rule 144A promulgated under the Securities Act) that extends credit or buys
loans in the ordinary course including insurance companies, mutual funds and
lease financing companies; provided that neither Company nor any Affiliate of
Company shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or has been maintained or contributed to by Company, any
of its Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future federal, state,
foreign, or local laws, statutes, ordinances, orders, rules, regulations,
judgments, Governmental Authorizations, codes, binding and enforceable
guidelines, binding and enforceable written policy or rule of common law, or any
other requirements of any Government Authority relating to (i) environmental
matters, including those relating to any Hazardous Materials Activity, (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials, or
(iii) occupational safety and health, industrial hygiene or the protection of
human, plant or animal health or welfare, in any manner applicable to Company or
any of its Subsidiaries or any Facility, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act as amended
by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. Sections
9601 et seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
Section 6901 et seq., the Clean Air Act, 42 U.S.C. Sections 7401 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. Sections 1251 et seq., the Toxic
Substances Control Act, 15 U.S.C. Sections 2601 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. Sections 136 et seq., the
Safe Drinking Water Act, 42 USC. § 3803 et seq.; the Oil Pollution Act of 1990,
33 USC. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 USC. § 11001 et seq.; the Hazardous Material Transportation Act,
49 USC § 1801 et seq.; and the Occupational Safety and Health Act, 29 USC. §651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials), all rules are regulations related thereto; and any state and local
counterparts, equivalents or similar laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or

 

10

--------------------------------------------------------------------------------


 

not incorporated) that is a member of a group of trades or businesses under
common control within the meaning of Section 414(c) of the Internal Revenue Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Internal Revenue Code
of which that Person, any corporation described in clause (i) above or any trade
or business described in clause (ii) above is a member.  Any former ERISA
Affiliate of a Person or any of its Subsidiaries shall continue to be considered
an ERISA Affiliate of such Person or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Person or such Subsidiary and with respect to liabilities arising after such
period for which such Person or such Subsidiary could be liable under the
Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Company, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
or (ix) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

 

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (i) (A)

 

11

--------------------------------------------------------------------------------


 

the rate per annum (rounded upward to the nearest 1/16 of one percent) that
appears on the Moneyline Telerate page 3750 (British Banking Association) (or
such other comparable page as may, in the opinion of Administrative Agent,
replace such page for the purpose of displaying such rate) as the interbank
offered rate for Dollar deposits with maturities comparable to such Interest
Period as of approximately 11:00 A.M. (London time) on such Interest Rate
Determination Date or (B) if such rate is not available at such time for any
reason, the arithmetic average (rounded upward to the nearest 1/16 of one
percent) of the offered quotations, if any, to first class banks in the
interbank Eurodollar market by DBTCA for Dollar deposits of amounts in same day
funds comparable to the principal amount of the Eurodollar Rate Loan of DBTCA
for which the Eurodollar Rate is then being determined with maturities
comparable to such Interest Period as of approximately 11:00 A.M. (New York
time) on such Interest Rate Determination Date by (ii) a percentage equal to
100% minus the stated maximum rate of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves) applicable on such
Interest Rate Determination Date to any member bank of the Federal Reserve
System in respect of “Eurocurrency liabilities” as defined in Regulation D (or
any successor category of liabilities under Regulation D).

 

“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Eurodollar Rate as provided in subsection 2.2A.

 

“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Eurodollar Rate Loans pursuant to subsection
2.2A.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of Company hereunder (i) taxes that are imposed on the overall net income
(however denominated) and franchise taxes imposed in lieu thereof (a) by the
United States, (b) by any other Government Authority under the laws of which
such Lender is organized or has its principal office or maintains its applicable
lending office, or (c) by any Government Authority solely as a result of a
present or former connection between such recipient and the jurisdiction of such
Government Authority (other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, any of the Loan Documents), (ii) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which Company is located, and (iii) in the case of the
Administrative Agent or any Lender (other than an assignee pursuant to a request
of Company under subsection 2.9), any withholding tax that (x) is imposed on
amounts payable to such Person at the time it becomes a party hereto (or
designates a new lending office), (y) is attributable to such Person’s failure
or inability (other than as a result of a Change in Law) to comply with its
obligations under subsection 2.7B(iv), except to the extent that such Person (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Company with respect
to such withholding tax

 

12

--------------------------------------------------------------------------------


 

pursuant to subsection 2.7B, or (z) is required to be deducted under applicable
law from any payment hereunder on the basis of the information provided by such
Person pursuant to clause (d) of subsection 2.7B(iv).

 

“Existing Convertible Subordinated Debenture Indenture” means the Indenture,
dated as of August 1, 1986, between Company and the Bank of California, N.A., as
trustee, relating to the Existing Convertible Subordinated Debentures.

 

“Existing Convertible Subordinated Debentures” has the meaning assigned to that
term in the recitals to this Agreement.

 

“Existing Convertible Subordinated Debentures Redemption” has the meaning
assigned to that term in the recitals to this Agreement.

 

“Existing Credit Agreement” means the Credit and Guaranty Agreement, dated as of
March 19, 2003 (as amended), by and among Company, Hexcel Composites Limited,
Hexcel Composites GmbH & Co. KG (f/k/a Hexcel Composites GmbH), Hexcel
Composites GmbH, the guarantors named therein, the lenders from time to time
party thereto, Fleet Capital Corporation, as Administrative Agent and as
Fronting Bank, Fleet National Bank, London U.K. branch, trading as FleetBoston
Financial, as Fronting Bank and Issuing Bank, Fleet National Bank, as Issuing
Bank, and Fleet Securities Inc., as Lead Arranger.

 

“Existing Credit Agreement Refinancing” has the meaning assigned to that term in
the recitals to this Agreement.

 

“Existing Senior Secured Note Indenture” means the Indenture, dated as of March
19, 2003, among Company, the guarantors named therein and Wells Fargo Bank
Minnesota, National Association, as trustee, relating to the Existing Senior
Secured Notes.

 

“Existing Senior Secured Notes” has the meaning assigned to that term in the
recitals to this Agreement.

 

“Existing Senior Secured Notes Repurchase” has the meaning assigned to that term
in the recitals to this Agreement.

 

“Existing Senior Subordinated Note Indenture” means the Indenture, dated as of
January 21, 1999, between Company and The Bank of New York, as trustee, relating
to the Existing Senior Subordinated Notes.

 

“Existing Senior Subordinated Notes” has the meaning assigned to that term in
the recitals to this Agreement.

 

“Existing Senior Subordinated Notes Redemption” has the meaning assigned to that
term in the recitals to this Agreement.

 

13

--------------------------------------------------------------------------------


 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 

“Final Redemption Date” means the earlier of (i) the date on which all or
substantially all of the Existing Senior Secured Notes that were not repurchased
on the Closing Date are either defeased or repurchased and all of the Existing
Senior Subordinated Notes and all of the Existing Convertible Subordinated
Debentures are redeemed in full and (ii) April 15, 2005.

 

“Financial Officer” means the chief executive officer, chief financial officer,
treasurer or controller of Company.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to subsection 7.2A) and (ii) such Lien is the only Lien
(other than Liens permitted pursuant to subsection 7.2A) to which such
Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year.

 

“Flood Hazard Property” means a Closing Date Mortgaged Property or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

 

“Foreign Corporation” means any Foreign Subsidiary of Company that is treated as
a corporation for United States federal income tax purposes.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Company is resident for tax purposes.  For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

14

--------------------------------------------------------------------------------


 

“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the laws of a country other than the United States, executed on the
Closing Date or from time to time thereafter in accordance with subsection 6.8
by Company or any Subsidiary Guarantor that owns Capital Stock of one or more
Foreign Subsidiaries organized in such country, in form and substance
satisfactory to Administrative Agent.

 

“Foreign Subsidiary” means any Subsidiary of Company that is not a Domestic
Subsidiary.

 

“French Facility” means the factoring facility provided to Hexcel Composites
S.A. and Hexcel Fabrics S.A. by GE Factofrance pursuant to the terms of the
French Facility Documents in an aggregate principal amount to not exceed Euro
20,000,000.

 

“French Facility Documents” means, collectively, the agreements, instruments and
documents required to be executed or delivered pursuant to the French Facility,
in each case as in effect on the date hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“Funded Debt”, as applied to any Person, means all Indebtedness of that Person
(including any current portions thereof) which by its terms or by the terms of
any instrument or agreement relating thereto matures more than one year from, or
is directly renewable or extendable at the option of that Person to a date more
than one year from (including an option of that Person under a revolving credit
or similar agreement obligating the lender or lenders to extend credit over a
period of one year or more from), the date of the creation thereof.

 

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 90 Hudson Street, 1st Floor, Jersey City, New
Jersey 07302 or (ii) such other office of Administrative Agent and Swing Line
Lender as may from time to time hereafter be designated as such in a written
notice delivered by Administrative Agent and Swing Line Lender to Company and
each Lender.

 

“Funding Date” means the date of funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

 

“Governance Agreement” means the Amended and Restated Governance Agreement,
dated as of March 19, 2003, among Company, LXH, L.L.C., LXH II, L.L.C., GS

 

15

--------------------------------------------------------------------------------


 

Capital Partners 2000, L.P., GS Capital Partners 2000 Offshore, L.P., GS Capital
Partners 2000 Employee Fund, L.P., GS Capital Partners 2000 GmbH & Co. 
Beteiligungs KG and Stone Street Fund 2000, L.P., as the same may be amended,
modified, restated or supplemented from time to time.

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

 

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

16

--------------------------------------------------------------------------------


 

“Hedge Agreement” means (i) any Currency Agreement designed to hedge against
fluctuations in currency values, exchange rates or forward rates, or any similar
agreement designed to hedge against fluctuations in commodity prices and (ii)
any Interest Rate Agreement.

 

“Increased Amount Date” has the meaning assigned to such term in subsection
2.10.

 

“Incremental Amount” means, at any time, the excess, if any, of (a) $100,000,000
over (b) the aggregate amount of all Incremental Term Loan Commitments and
Incremental Revolving Loan Commitments established prior to such time pursuant
to subsection 2.10.

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to Administrative Agent, among
Company, Administrative Agent and one or more Incremental Term Lenders and/or
Incremental Revolving Lenders.

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving Loan
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan Commitment” means the commitment of any Lender,
established pursuant to subsection 2.10, to make Incremental Revolving Loans to
Company.

 

“Incremental Revolving Loan Commitment Termination Date” means the final
maturity date of any Incremental Revolving Loan, as set forth in the applicable
Incremental Assumption Agreement.

 

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to Company pursuant to subsection 2.1A(iv).  Incremental Revolving Loans may be
made in the form of additional Revolving Loans or, to the extent permitted by
subsection 2.10 and provided for in the relevant Incremental Assumption
Agreement, Other Revolving Loans.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to subsection 2.10, to make Incremental Term Loans to
Company.

 

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loans” means Term Loans made by one or more Lenders to Company
pursuant to subsection 2.1A(iv).  Incremental Term Loans may be made in the form
of additional Term Loans or, to the extent permitted by subsection 2.10 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans.

 

17

--------------------------------------------------------------------------------


 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(excluding any such notes payable and drafts relating to trade accounts payable
or accrued liabilities (other than accrued liabilities in respect of the items
described in the other clauses of this definition) arising in the ordinary
course of business and payable in accordance with customary practice or which
are being contested in good faith), (iv) any obligation owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA and excluding trade accounts payable or accrued
liabilities (other than accrued liabilities in respect of the items described in
the other clauses of this definition) arising in the ordinary course of business
and payable in accordance with customary practice or which are being contested
in good faith), which purchase price is due more than six months from the date
of incurrence of the obligation in respect thereof, (v) Synthetic Lease
Obligations, and (vi) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person.  Obligations under Interest Rate Agreements and Currency
Agreements constitute (1) in the case of Hedge Agreements, Contingent
Obligations, and (2) in all other cases, Investments, and in neither case
constitute Indebtedness.

 

“Indemnified Liabilities” has the meaning assigned to that term in
subsection 10.3.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Intellectual Property” means all issued patents, pending patent applications,
trademarks, tradenames, copyrights, software, service-marks and trade secrets,
including those in know-how, technology and processes, used in the conduct of
the business of Company and its Subsidiaries.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
February 28, May 31, August 31 and November 30 of each year, commencing on the
first such date to occur after the Closing Date, and (ii) with respect to any
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided that in the case of each Interest Period of longer than three (3)
months “Interest Payment Date” shall also include the date that is three months,
or a multiple thereof, after the commencement of such Interest Period.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.

 

18

--------------------------------------------------------------------------------


 

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Company), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Company from any Person other than Company or any of
its Subsidiaries, of any equity Securities of such Subsidiary, (iii) any direct
or indirect loan, advance (other than advances to employees, officers and
directors for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business, and other advances in
respect of customary indemnification obligations owed to employees, officers and
directors) or capital contribution by Company or any of its Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, or (iv) Interest Rate Agreements or
Currency Agreements not constituting Hedge Agreements. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment (other
than adjustments for the repayment of, or the refund of capital with respect to,
the original amount of any such Investment).

 

“IP Collateral” means, collectively, the Intellectual Property of Company or a
Subsidiary Guarantor that constitutes Collateral under the Security Agreement.

 

“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor or substitute office in which
filings are necessary or, in the opinion of Administrative Agent, desirable in
order to create or perfect Liens on, or evidence the interest of Administrative
Agent and Lenders in, any IP Collateral.

 

“Issuing Lender”, with respect to (1) any Letter of Credit, means the Revolving
Lender, or any Affiliate thereof, that agrees or is otherwise obligated to issue
such Letter of Credit, determined as provided in subsection 3.1B(ii) or (2) any
letter of credit described on Schedule 1.1C, Fleet National Bank.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires; provided that
the term “Lenders”, when used in the context of a particular Commitment, shall
mean Lenders having that Commitment.

 

19

--------------------------------------------------------------------------------


 

“Letter of Credit” or “Letters of Credit” means (i) Commercial Letters of Credit
and Standby Letters of Credit issued or to be issued by Issuing Lenders for the
account of Company pursuant to subsection 3.1 and (ii) the letters of credit
described on Schedule 1.1C, which letters of credit shall be deemed issued and
outstanding hereunder on the Closing Date without further action of the parties
hereto.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” or “Loans” means one or more of the Loans made by Lenders to Company
pursuant to subsection 2.1A.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Company in favor of an Issuing Lender relating to, the Letters of
Credit), the Subsidiary Guaranty and the Collateral Documents.

 

“Loan Party” means each of Company and any of Company’s Subsidiaries from time
to time executing a Loan Document, and “Loan Parties” means all such Persons,
collectively.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties, assets or condition (financial or otherwise) of Company
and its Subsidiaries taken as a whole, (ii) the ability of any Loan Party to
perform the Obligations or (ii) the rights, remedies and benefits available to
Administrative Agent or any Lender under any Loan Documents.

 

“Material Domestic Subsidiary” means a Material Subsidiary of the Company that
is a Domestic Subsidiary.

 

“Material Foreign Subsidiary” means a Material Subsidiary of the Company that is
a Foreign Subsidiary.

 

20

--------------------------------------------------------------------------------


 

“Material Subsidiary” means each Subsidiary of Company now existing or hereafter
acquired or formed by Company which, on a consolidated basis for such Subsidiary
and its Subsidiaries, (i) for the most recent Fiscal Year accounted for more
than 5% of the consolidated revenues of Company and its Subsidiaries or (ii) as
at the end of such Fiscal Year, was the owner of more than 5% of the
consolidated assets of Company and its Subsidiaries.

 

“Maximum Consolidated Capital Expenditures Amount” has the meaning assigned to
that term in subsection 7.8.

 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, substantially in the form of Exhibit XIV annexed hereto or in such other
form as may be approved by Administrative Agent in its sole discretion, in each
case with such changes thereto as may be recommended by Administrative Agent’s
local counsel based on local laws or customary local mortgage or deed of trust
practices, or (ii) at Administrative Agent’s option, in the case of an
Additional Mortgaged Property, an amendment to an existing Mortgage, in form
satisfactory to Administrative Agent, adding such Additional Mortgaged Property
to the Real Property Assets encumbered by such existing Mortgage.  “Mortgages”
means all such instruments, including the Closing Date Mortgages and any
Additional Mortgages, collectively.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Asset Sale Proceeds”, with respect to any Asset Sale, means Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received by Company or a Subsidiary from such Asset Sale, net of any
bona fide direct costs incurred in connection with such Asset Sale, including
(i) income or gains taxes paid or payable, or reasonably estimated to be
actually payable within two years of the date of such Asset Sale as a result of
any gain recognized in connection with such Asset Sale, (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is (a) secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (b) actually paid in connection with the
receipt of such cash payment to a Person that is not an Affiliate of any Loan
Party, (iii) reasonable brokerage fees and legal expenses incurred in connection
with such Asset Sale and (iv) any reasonable reserves established against
liabilities reasonably anticipated and attributable to such Asset Sale,
including, pension and other post-employment benefit liabilities, liabilities
related to environmental matters and liabilities under indemnification
obligations associated with such Asset Sale.

 

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Company or any Subsidiary Guarantor (i) under any casualty insurance
policy in respect of a covered loss thereunder and (ii) as a result of the
taking of any assets of Company or any Subsidiary Guarantor by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, in each case net of (x) any actual and reasonable

 

21

--------------------------------------------------------------------------------


 

documented costs incurred by Company or any Subsidiary Guarantor in connection
with the adjustment or settlement of any claims of Company or such Subsidiary
Guarantor in respect thereof, (y) any bona fide direct costs incurred in
connection with any such taking or sale of such assets, including (A) income or
gains taxes paid or payable, or reasonably estimated to be actually payable
within two years of the date of such sale as a result of any gain recognized in
connection therewith and (B) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on such assets in question and that is required
to be repaid under the terms thereof as a result of such taking or asset sale.

 

“Net Securities Proceeds” means the cash proceeds (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the (i) issuance of Capital
Stock (other than to the Company or any of its Subsidiaries or pursuant to any
employee, officer or director stock, stock option or other compensation plan) of
or incurrence of Indebtedness by Company or any of its Subsidiaries and
(ii) capital contributions made by a holder of Capital Stock of Company.

 

“New Senior Subordinated Notes” has the meaning assigned to that term in the
recitals to this Agreement.

 

“New Senior Subordinated Note Indenture” means the Indenture, dated as of
February 1, 2005, between Company and The Bank of New York, as trustee, relating
to the New Senior Subordinated Notes.

 

“Notes” means one or more of the Tranche B Term Notes, Revolving Notes or Swing
Line Note, or any promissory notes issued to evidence Incremental Term Loans or
Incremental Revolving Loans, or any combination thereof.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

 

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise.

 

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, chief accounting officer, the controller, treasurer, general
partner (if an individual), managing member (if an individual) or other
individual appointed by the Governing Body or the Organizational Documents of a
corporation, partnership, trust or limited liability company to serve in a
similar capacity as the foregoing.

 

22

--------------------------------------------------------------------------------


 

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

 

“Organizational Documents” means the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

 

“Other Revolving Loans” shall have the meaning assigned to such term in
subsection 2.10.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Other Term Loans” shall have the meaning assigned to such term in
subsection 2.10.

 

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Acquisition” means the acquisition of all or any portion of the
business and assets, or Capital Stock, of any Person which acquisition is
permitted pursuant to clause (vi) of subsection 7.3.

 

“Permitted Debt Securities” shall mean unsecured senior subordinated notes
contemplated to be issued by Company (i) the terms of which (1) do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligation
prior to the date that is six months after the final maturity date of the Term
Loans and (2) provide for subordination of payments in respect of such notes to
the Obligations and guarantees thereof under the Loan Documents in a manner
reasonably satisfactory to the Administrative Agent, (ii) the covenants, events
of default, Subsidiary guarantees and other terms of which, taken as a whole,
are, in the reasonable judgment of the Administrative Agent, generally
consistent with those applicable to similar securities issued by companies with
credit characteristics similar to those of Company, (iii) in respect of which no
Subsidiary of Company that is not an obligor under the Loan Documents is an
obligor, (iv) the proceeds of which are used to finance a Permitted Acquisition

 

23

--------------------------------------------------------------------------------


 

hereunder and (v) after giving effect to the incurrence of which and the
application of the proceeds therefrom Company would be in Pro Forma Compliance.

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA):

 

(i)            Liens for taxes, assessments or governmental charges or claims
the payment of which is not, at the time, required by subsection 6.3;

 

(ii)           statutory Liens of landlords, Liens of collecting banks under the
UCC on items in the course of collection, statutory Liens and rights of set-off
of banks, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

 

(iii)          deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure liability to insurance carriers under insurance or
self-insurance arrangements, the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds, or in connection with the payment of the
exercise price and withholding taxes in respect of the exercise by employees of
stock options, and other similar obligations (exclusive of obligations for the
payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof;

 

(iv)          any attachment or judgment Lien not constituting an Event of
Default under subsection 8.8;

 

(v)           licenses (with respect to Intellectual Property and other
property), leases or subleases granted to third parties in accordance with any
applicable terms of the Collateral Documents and not interfering in any material
respect with the ordinary conduct of the business of Company or any of its
Subsidiaries and licenses permitted under subsection 7.7 hereof;

 

(vi)          easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

 

24

--------------------------------------------------------------------------------


 

(vii)         any (a) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement, (b) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

 

(viii)        Liens arising from filing UCC financing statements relating solely
to leases not prohibited by this Agreement;

 

(ix)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(x)            any zoning or similar law or right reserved to or vested in any
Government Authority to control or regulate the use of any real property;

 

(xi)           Liens granted pursuant to the Collateral Documents; and

 

(xii)          Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries.

 

“Permitted Refinancings” shall mean the issuance of any Indebtedness (“Permitted
Refinancing Indebtedness”) in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced; provided that (a) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest and
premium thereon and discounts, fees, commissions and expenses in connection
therewith), (b) the average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to that of the Indebtedness being
Refinanced, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders, taken as a whole, as those contained
in the documentation governing the Indebtedness being Refinanced, (d) no
Permitted Refinancing Indebtedness (i) with respect to any Loan Party, shall
have different obligors, or greater guarantees or security, than the
Indebtedness being Refinanced and (ii) with respect to any Subsidiary that is
not a Loan Party, shall have no obligor that is a Loan Party, or greater
guarantees or security, than the Indebtedness being Refinanced, (e) if the
Indebtedness being Refinanced is secured by any collateral (whether equally and
ratably with, or junior to, the Administrative Agent on behalf of the Lenders or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less

 

25

--------------------------------------------------------------------------------


 

favorable, taken as whole, to the Administrative Agent on behalf of the Lenders
than those contained in the documentation governing the Indebtedness being
Refinanced; and provided further, that with respect to a Refinancing of
Permitted Debt Securities, such Permitted Financing Indebtedness shall meet the
requirements of clauses (i), (ii) and (iii) of the definition of “Permitted Debt
Securities.”

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

 

“Potential Event of Default” means a condition or event that, with the giving of
notice or lapse of time or both, would constitute an Event of Default.

 

“Preferred Stock” means the Series A Preferred Stock and the Series B
Convertible Preferred Stock, no par value, of Company.

 

“Preferred Stock Certificates of Designation” means the Series A Certificate of
Designation and the Certificate of Designations of the Series B Convertible
Preferred Stock of Company.

 

“Prime Rate” means the rate that DBTCA announces from time to time as its prime
lending rate, as in effect from time to time. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer.  DBTCA or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (a) the
Recapitalization, (b) any proposed Permitted Acquisition, (c) any Asset Sale of
a Subsidiary or operating entity for which historical financial statements for
the relevant period are available or (d) any incurrence of Indebtedness
(including pro forma adjustments arising out of events which are directly
attributable to the Recapitalization, the proposed Permitted Acquisition, Asset
Sale or incurrence of Indebtedness, are factually supportable and are expected
to have a continuing impact, in each case as determined on a basis consistent
with Article 11 of Regulation S-X of the Securities Act, as interpreted by the
Staff of the Securities and Exchange Commission, and such other adjustments as
are reasonably satisfactory to Administrative Agent, in each case as certified
by the chief financial officer of Company) using, for purposes of determining
such compliance, the historical financial statements of all entities or assets
so acquired or sold and the consolidated financial statements of Company and its
Subsidiaries, which shall be reformulated as if such Permitted Acquisitions or
Asset Sale, and all other Permitted Acquisitions or Asset Sales that have been
consummated during the period, and any Indebtedness or other liabilities to be
incurred or repaid in connection therewith had been consummated and incurred or
repaid at the beginning of such period (and assuming that such Indebtedness to
be incurred during such measurement period bears interest during any portion of
the applicable measurement period prior

 

26

--------------------------------------------------------------------------------


 

to the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).

 

“Pro Forma Compliance” means, at any date of determination, that Company shall
be in pro forma compliance with any or all of the covenants set forth in
subsections 7.6A and 7.6B, as applicable, as of the date of such determination
or the last day of the most recently completed Fiscal Quarter, as the case may
be (computed on the basis of (a) balance sheet amounts as of such date and (b)
income statement amounts for the most recently completed period of four
consecutive Fiscal Quarters for which financial statements shall have been
delivered to Administrative Agent and calculated on a Pro Forma Basis in respect
of the event giving rise to such determination).

 

“Pro Rata Share” means (i)  with respect to all payments, computations and other
matters relating to the Term Loan Commitment or the Term Loan of any Lender, the
percentage obtained by dividing (x) the Term Loan Exposure of that Lender by (y)
the aggregate Term Loan Exposure of all Lenders, (ii) with respect to all
payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Lender or any Letters of Credit issued
or participations therein deemed purchased by any Lender or any assignments of
any Swing Line Loans deemed purchased by any Lender, the percentage obtained by
dividing (x) the Revolving Loan Exposure of that Lender by (y) the aggregate
Revolving Loan Exposure of all Lenders, and (iii) for all other purposes with
respect to each Lender, the percentage obtained by dividing (x) the sum of the
Term Loan Exposure of that Lender plus the Revolving Loan Exposure of that
Lender by (y) the sum of the aggregate Term Loan Exposure of all Lenders plus
the aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1.  The initial Pro Rata Share of each Lender for purposes of each
of clauses (i), (ii) and (iii) of the preceding sentence is set forth opposite
the name of that Lender in Schedule 2.1 annexed hereto.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property.

 

“Recapitalization” has the meaning assigned to that term in the recitals to this
Agreement.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in
subsection 2.1A(iii).

 

“Register” has the meaning assigned to that term in subsection 2.1D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

27

--------------------------------------------------------------------------------


 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

 

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Loan Exposure and representing more than 50% of the
sum of (i) the aggregate Term Loan Exposure of all Lenders and (ii) the
aggregate Revolving Loan Exposure of all Lenders.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock or of common stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Company now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Company now or hereafter outstanding, and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

 

“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.

 

“Revolving Loan Commitment” means the commitment of a Revolving Lender to make
Revolving Loans to Company pursuant to subsections 2.1A(ii) and (iv), and
“Revolving Loan Commitments” means such commitments of all Revolving Lenders in
the aggregate.

 

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders.

 

“Revolving Loan Commitment Termination Date” means March 1, 2010.

 

“Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of
any date of determination (i) prior to the termination of the Revolving Loan
Commitments, the amount of that Lender’s Revolving Loan Commitment, and
(ii) after the termination of the Revolving Loan Commitments, the sum of (a) the
aggregate outstanding principal amount of the

 

28

--------------------------------------------------------------------------------


 

Revolving Loans of that Lender plus (b) in the event that Lender is an Issuing
Lender, the aggregate Letter of Credit Usage in respect of all Letters of Credit
issued by that Lender (in each case net of any participations purchased by other
Lenders in such Letters of Credit or in any unreimbursed drawings thereunder)
plus (c) the aggregate amount of all participations purchased by that Lender in
any outstanding Letters of Credit or any unreimbursed drawings under any Letters
of Credit plus (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any assignments thereof deemed
purchased by other Revolving Lenders) plus (e) the aggregate amount of all
assignments deemed purchased by that Lender in any outstanding Swing Line Loans.

 

“Revolving Loans” means, collectively, the Loans made by Revolving Lenders to
Company pursuant to subsections 2.1A(ii) and (iv) (including Incremental
Revolving Loans).

 

“Revolving Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit V annexed hereto.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Account” means a “securities account” as defined in Article 8 of the
UCC.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means the Security Agreement executed and delivered on the
Closing Date, substantially in the form of Exhibit XIII annexed hereto.

 

“Series A Certificate of Designation” means the Certificate of Designations of
Series A Convertible Preferred Stock of Company

 

“Series A Preferred Stock” means the Series A Convertible Preferred Stock, no
par value, of Company

 

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities but without duplication of any underlying liability related thereto)
of such Person and (2) not less than the amount that will be required to pay the
probable liabilities on such Person’s then existing debts as they become
absolute and due considering all financing alternatives and potential asset
sales reasonably available to such

 

29

--------------------------------------------------------------------------------


 

Person; (b) such Person’s capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction; and (c) such Person does
not intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and (ii)
such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances.  For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Standby Letter of Credit” means any letter of credit or similar instrument
other than a Commercial Letter of Credit.

 

“Stockholders Agreement” means the Stockholders Agreement, dated as of March 19,
2003, among Berkshire Fund V, Limited Partnership, Berkshire Fund VI, Limited
Partnership, Berkshire Fund V Investment Corp., Berkshire Fund VI Investment
Corp., Berkshire Investors LLC, Greenbriar Co-Investment Partners, L.P.,
Greenbriar Equity Fund, L.P.  and Hexcel.

 

“Subordinated Indebtedness” means (i) the New Senior Subordinated Notes, (ii)
Permitted Debt Securities and (iii) any other Indebtedness of Company incurred
from time to time and subordinated in right of payment to the Obligations.

 

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

 

“Subsidiary Guarantor” means any Material Domestic Subsidiary of Company that
executes and delivers a counterpart of the Subsidiary Guaranty on the Closing
Date or from time to time thereafter pursuant to subsection 6.8, or any other
Subsidiary of Company that elects to execute and deliver a counterpart of the
Subsidiary Guaranty and otherwise comply with the provisions of subsection 6.8.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
existing Material Domestic Subsidiaries of Company on the Closing Date and to be
executed and delivered by additional Material Domestic Subsidiaries of Company
from time to time thereafter in accordance with subsection 6.8 and any other
Subsidiary of Company that elects to comply with the provisions of
subsection 6.8, substantially in the form of Exhibit XII annexed hereto.

 

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

 

30

--------------------------------------------------------------------------------


 

“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedge Agreement with Company or one of its Subsidiaries (including any
Person who is a Lender (and any Affiliate thereof) at the time of entering into
a Hedge Agreement but subsequently ceases to be a Lender), the obligations under
which are secured pursuant to the Collateral Documents and guarantied pursuant
to the Subsidiary Guaranty.

 

“Swing Line Lender” means DBTCA, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(iii).

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to subsection 2.1A(iii).

 

“Swing Line Note” means any promissory note of Company issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit VI annexed hereto.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.

 

“Tender Offer” means the offer by Company to purchase all of the outstanding
Existing Senior Secured Notes pursuant to the Tender Offer Materials.

 

“Tender Offer Materials” means Company’s Offer to Purchase and Consent
Solicitation Statement dated January 31, 2005 relating to the Existing Senior
Secured Notes, together with all exhibits, supplements and amendments thereto
and any other amendments prior to the date hereof that relate only to any
extension of time during which the offer to purchase remains outstanding and
other amendments that are approved by Administrative Agent.

 

“Term Loan Commitment” means a Tranche B Term Loan Commitment or an Incremental
Term Loan Commitment.

 

“Term Loan Exposure”, with respect to any Lender, means, as of any date of
determination, the sum, without duplication, of (i) the amount of that Lender’s
unfunded Tranche B Term Loan Commitment, plus (ii) the outstanding principal
amount of any Tranche B Term Loan of that Lender, plus (iii) the amount of that
Lender’s unfunded Incremental Term Loan Commitment, plus, (iv) the outstanding
principal amount of any Incremental Term Loan.

 

“Term Loans” means, collectively, the Tranche B Term Loans and Incremental Term
Loans.

 

31

--------------------------------------------------------------------------------


 

“Title Company” means one or more title insurance companies reasonably
satisfactory to Administrative Agent.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

 

“Tranche B Term Loan Commitment” means the commitment of a Lender to make a
Tranche B Term Loan to Company pursuant to subsection 2.1A(i), and “Tranche B
Term Loan Commitments” means such commitments of all Lenders in the aggregate.

 

“Tranche B Term Loan Maturity Date” means March 1, 2012.

 

“Tranche B Term Loans” means the Loans made by Lenders to Company pursuant to
subsection 2.1A(i).

 

“Tranche B Term Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Tranche B Term Loans of any Lenders,
substantially in the form of Exhibit IV annexed hereto.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unasserted Obligations” means, at any time, obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for (i)
the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.

 

1.2                               Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (ii), (iii), (v) and (xii)
of subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)).  Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
GAAP as in effect on the date of determination, applied in a manner consistent
with that used in preparing the financial statements referred to in
subsection 5.3. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and
Company, Administrative Agent or Requisite Lenders shall so request,
Administrative Agent, Lenders and Company shall negotiate in good faith to amend
such ratio or requirement to

 

32

--------------------------------------------------------------------------------


 

preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Requisite Lenders), provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and Company shall provide to Administrative Agent and
Lenders reconciliation statements provided for in subsection 6.1(v).

 

1.3                               Other Definitional Provisions and Rules of
Construction.

 

A.  Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

 

B.  References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.  Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

C.  The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

D.  Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto.

 

Section 2.              AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1                               Commitments; Making of Loans; the Register;
Optional Notes.

 

A.  Commitments.  Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Company herein set forth,
each Lender hereby severally agrees to make the Loans as described in
subsections 2.1A(i), 2.1A(ii) and, as applicable, 2.1A(iv) and Swing Line Lender
hereby agrees to make the Swing Line Loans as described in subsection 2.1A(iii).

 

(i)            Tranche B Term Loans.  Each Lender that has a Tranche B Term Loan
Commitment severally agrees to lend to Company an amount not exceeding its Pro
Rata Share of the aggregate amount of the Tranche B Term Loan Commitments.  The
amount of each Lender’s Tranche B Term Loan Commitment is set forth opposite its
name on Schedule 2.1 annexed hereto and the aggregate amount of the Tranche B
Term Loan Commitments is $225,000,000; provided that the amount of the Tranche B
Term Loan Commitment of each Lender shall be adjusted to give effect to any
assignment of such

 

33

--------------------------------------------------------------------------------


 

Tranche B Term Loan Commitment pursuant to subsection 10.1B.  The Tranche B Term
Loan shall be incurred by Company pursuant to two drawings, with (x) the first
such drawing to be made on the Closing Date for the purposes identified in
subsection 2.5A(i) and (y) the second such drawing to be made on the Final
Redemption Date for the purposes identified in subsection 2.5A(ii).  Each
Lender’s Tranche B Term Loan Commitment shall expire immediately and without
further action on the Final Redemption Date if the Tranche B Term Loans that are
drawable pursuant to clause (y) in the immediately preceding sentence are not
drawn on or before that date.  Amounts borrowed under this subsection 2.1A(i)
and subsequently repaid or prepaid may not be reborrowed.

 

(ii)           Revolving Loans.  Each Revolving Lender severally agrees, subject
to the limitations set forth below with respect to the maximum amount of
Revolving Loans permitted to be outstanding from time to time, to lend to
Company from time to time during the period from the Closing Date to but
excluding the Revolving Loan Commitment Termination Date an aggregate amount not
exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5B.  The
original amount of each Revolving Lender’s Revolving Loan Commitment is set
forth opposite its name on Schedule 2.1 annexed hereto and the original
Revolving Loan Commitment Amount is $125,000,000; provided that the amount of
the Revolving Loan Commitment of each Revolving Lender shall be adjusted to give
effect to any assignment of such Revolving Loan Commitment pursuant to
subsection 10.1B and shall be reduced from time to time by the amount of any
reductions thereto made pursuant to subsection 2.4.  Each Revolving Lender’s
Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date.  Amounts borrowed under this
subsection 2.1A(ii) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.  Notwithstanding the foregoing, any Other
Revolving Loans shall be due and payable as set forth in the relevant
Incremental Assumption Agreement.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

 

(iii)          Swing Line Loans.

 

(a)           General Provisions.  Swing Line Lender hereby agrees, subject to
the limitations set forth in the last paragraph of subsection 2.1A(ii) and set
forth below with respect to the maximum amount of Swing Line Loans permitted to
be outstanding from time to time, to make a portion of the Revolving Loan
Commitments available to Company from time to time during the period from the
Closing Date to but excluding the Revolving Loan Commitment Termination Date by
making Swing Line Loans to Company in an aggregate amount not

 

34

--------------------------------------------------------------------------------


 

exceeding the amount of the Swing Line Loan Commitment to be used for the
purposes identified in subsection 2.5B, notwithstanding the fact that such Swing
Line Loans, when aggregated with Swing Line Lender’s outstanding Revolving Loans
and Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then in
effect, may exceed Swing Line Lender’s Revolving Loan Commitment.  The original
amount of the Swing Line Loan Commitment is $15,000,000; provided that any
reduction of the Revolving Loan Commitment Amount made pursuant to
subsection 2.4 that reduces the Revolving Loan Commitment Amount to an amount
less than the then current amount of the Swing Line Loan Commitment shall result
in an automatic corresponding reduction of the amount of the Swing Line Loan
Commitment to the amount of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of Company, Administrative Agent or Swing
Line Lender.  The Swing Line Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans shall be paid in full no later
than that date.  Amounts borrowed under this subsection 2.1A(iii) may be repaid
and reborrowed to but excluding the Revolving Loan Commitment Termination Date.

 

(b)           Swing Line Loan Prepayment with Proceeds of Revolving Loans.  With
respect to any Swing Line Loans that have not been voluntarily prepaid by
Company pursuant to subsection 2.4B(i), Swing Line Lender may, at any time in
its sole and absolute discretion, deliver to Administrative Agent (with a copy
to Company), no later than 11:00 A.M. (New York City time) on the first Business
Day in advance of the proposed Funding Date, a notice requesting Revolving
Lenders to make Revolving Loans that are Base Rate Loans on such Funding Date in
an amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given.  Company hereby authorizes
the giving of any such notice and the making of any such Revolving Loans. 
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Loans made by Revolving Lenders other than Swing Line
Lender shall be immediately delivered by Administrative Agent to Swing Line
Lender (and not to Company) and applied to repay a corresponding portion of the
Refunded Swing Line Loans and (2) on the day such Revolving Loans are made,
Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans shall be
deemed to be paid with the proceeds of a Revolving Loan made by Swing Line
Lender, and such portion of the Swing Line Loans deemed to be so paid shall no
longer be outstanding as Swing Line Loans and shall no longer be due under the
Swing Line Note, if any, of Swing Line Lender but shall instead constitute part
of Swing Line Lender’s outstanding Revolving Loans and shall be due under the
Revolving Note, if any, of Swing Line Lender.  Company hereby authorizes
Administrative Agent and Swing Line Lender to charge Company’s accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such account) in order to immediately pay Swing Line Lender the amount of the
Refunded Swing Line Loans to the

 

35

--------------------------------------------------------------------------------


 

extent the proceeds of such Revolving Loans made by Revolving Lenders, including
the Revolving Loan deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans.  Administrative Agent shall
promptly notify Company of any such charges.  If any portion of any such amount
paid (or deemed to be paid) to Swing Line Lender should be recovered by or on
behalf of Company from Swing Line Lender in any bankruptcy proceeding, in any
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Lenders in the manner contemplated
by subsection 10.5.

 

(c)           Swing Line Loan Assignments.  On the Funding Date of each Swing
Line Loan, each Revolving Lender shall be deemed to, and hereby agrees to,
purchase an assignment of such Swing Line Loan in an amount equal to its Pro
Rata Share.  If for any reason (1) Revolving Loans are not made upon the request
of Swing Line Lender as provided in the immediately preceding paragraph in an
amount sufficient to repay any amounts owed to Swing Line Lender in respect of
such Swing Line Loan or (2) the Revolving Loan Commitments are terminated at a
time when such Swing Line Loan is outstanding, upon notice from Swing Line
Lender as provided below, each Revolving Lender shall fund the purchase of such
assignment in an amount equal to its Pro Rata Share (calculated, in the case of
the foregoing clause (2), immediately prior to such termination of the Revolving
Loan Commitments) of the unpaid amount of such Swing Line Loan together with
accrued interest thereon.  Upon one Business Day’s notice from Swing Line
Lender, each Revolving Lender shall deliver to Swing Line Lender such amount in
same day funds at the Funding and Payment Office.  In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each Revolving Lender agrees to enter into an
Assignment Agreement at the request of Swing Line Lender in form and substance
reasonably satisfactory to Swing Line Lender.  In the event any Revolving Lender
fails to make available to Swing Line Lender any amount as provided in this
paragraph, Swing Line Lender shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the rate
customarily used by Swing Line Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate.  In the event Swing
Line Lender receives a payment of any amount with respect to which other
Revolving Lenders have funded the purchase of assignments as provided in this
paragraph, Swing Line Lender shall promptly distribute to each such other
Revolving Lender its Pro Rata Share of such payment.

 

(d)           Revolving Lenders’ Obligations.  Anything contained herein to the
contrary notwithstanding, each Revolving Lender’s obligation to make Revolving
Loans for the purpose of repaying any Refunded Swing Line Loans pursuant to
subsection 2.1A(iii)(b) and each Revolving Lender’s obligation to purchase an
assignment of any unpaid Swing Line Loans pursuant to the immediately preceding
paragraph shall be absolute and unconditional and shall not be affected

 

36

--------------------------------------------------------------------------------


 

by any circumstance, including (1) any set-off, counterclaim, recoupment,
defense or other right which such Revolving Lender may have against Swing Line
Lender, Company or any other Person for any reason whatsoever; (2) the
occurrence or continuation of an Event of Default or a Potential Event of
Default; (3) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (4) any breach of this Agreement or any other Loan Document by any
party thereto; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Revolving Lender are subject to the condition that (x) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (y) the satisfaction of any such condition not
satisfied had been waived in accordance with subsection 10.6 prior to or at the
time such Refunded Swing Line Loans or other unpaid Swing Line Loans were made.

 

(iv)          Each Lender having an Incremental Term Loan Commitment or an
Incremental Revolving Loan Commitment agrees, subject to the terms and
conditions set forth in the applicable Incremental Assumption Agreement, to make
Incremental Term Loans and/or Incremental Revolving Loans to Company, in an
aggregate principal amount not to exceed its Incremental Term Loan Commitment or
Incremental Revolving Loan Commitment, as the case may be.

 

B.  Borrowing Mechanics.  Loans made on any Funding Date (other than Swing Line
Loans, Revolving Loans made pursuant to a request by Swing Line Lender pursuant
to subsection 2.1A(iii) or Revolving Loans made pursuant to subsection 3.3B)
shall be in an aggregate minimum amount of $500,000 and multiples of $100,000 in
excess of that amount; provided that Loans made as Eurodollar Rate Loans with a
particular Interest Period shall be in an aggregate minimum amount of $1,000,000
and multiples of $100,000 in excess of that amount.  Swing Line Loans made on
any Funding Date shall be in an aggregate minimum amount of $500,000 and
multiples of $100,000 in excess of that amount.  Whenever Company desires that
Lenders make Term Loans or Revolving Loans it shall deliver to Administrative
Agent a duly executed Notice of Borrowing no later than 12:00 Noon (New York
City time) at least three Business Days in advance of the proposed Funding Date
(in the case of a Eurodollar Rate Loan) or at least one Business Day in advance
of the proposed Funding Date (in the case of a Base Rate Loan).  Whenever
Company desires that Swing Line Lender make a Swing Line Loan, it shall deliver
to Administrative Agent a duly executed Notice of Borrowing no later than 10:00
A.M. (New York City time) on the proposed Funding Date.  Term Loans and
Revolving Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in subsection 2.2D.  In lieu of
delivering a Notice of Borrowing, Company may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent on or before the applicable Funding Date.

 

37

--------------------------------------------------------------------------------


 

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by an Officer or other person
authorized to borrow on behalf of Company or for otherwise acting in good faith
under this subsection 2.1B or under subsection 2.2D, and upon funding of Loans
by Lenders, and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans pursuant to
subsection 2.2D, in each case in accordance with this Agreement, pursuant to any
such telephonic notice Company shall have effected Loans or a conversion or
continuation, as the case may be, hereunder.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and Company shall be bound to make a borrowing or to effect a conversion or
continuation in accordance therewith.

 

Notwithstanding the foregoing provisions on this subsection 2.1B, no Eurodollar
Rate Loans may be made and no Base Rate Loan may be converted into a Eurodollar
Rate Loan until the earlier of the fifteenth business day after the Closing Date
and the date specified by Administrative Agent to Company on which the primary
syndication of the Loans has been completed.

 

C.  Disbursement of Funds.  All Term Loans and Revolving Loans shall be made by
Lenders simultaneously and proportionately to their respective Pro Rata Shares,
it being understood that neither Administrative Agent nor any Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder nor shall the amount of the
Commitment of any Lender to make the particular type of Loan requested be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder.  Promptly after
receipt by Administrative Agent of a Notice of Borrowing pursuant to
subsection 2.1B (or telephonic notice in lieu thereof), Administrative Agent
shall notify each Lender for that type of Loan or Swing Line Lender, as the case
may be, of the proposed borrowing.  Each such Lender (other than Swing Line
Lender) shall make the amount of its Loan available to Administrative Agent not
later than 12:00 Noon (New York City time) on the applicable Funding Date, and
Swing Line Lender shall make the amount of its Swing Line Loan available to
Administrative Agent not later than 2:00 P.M. (New York City time) on the
applicable Funding Date, in each case in same day funds in Dollars, at the
Funding and Payment Office.  Except as provided in subsection 2.1A(iii) and
subsection 3.3B with respect to Revolving Loans used to repay Refunded Swing
Line Loans or to reimburse any Issuing Lender for the amount of a drawing under
a Letter of Credit issued by it, upon satisfaction or waiver of the conditions
precedent specified in subsections 4.1 (in the case of Loans made on the Closing
Date), 4.2 (in the case of Loans made on the Final Redemption Date) and 4.3 (in
the case of all Loans), Administrative Agent shall make the proceeds of such
Loans available to Company on the applicable Funding Date by causing an amount
of same day funds in Dollars, equal to the proceeds of all such Loans received
by Administrative Agent from Lenders to be credited to the account of Company at
the Funding and Payment Office.

 

38

--------------------------------------------------------------------------------


 

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount on such Funding Date.  If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate.  If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Company and Company
shall immediately pay such corresponding amount to Administrative Agent together
with interest thereon, for each day from such Funding Date until the date such
amount is paid to Administrative Agent, at the rate payable under this Agreement
for Base Rate Loans.  Nothing in this subsection 2.1C shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Company may have against any Lender as a result of any
default by such Lender hereunder.

 

D.  The Register.  Administrative Agent, acting for these purposes solely as an
agent of Company (it being acknowledged that Administrative Agent, in such
capacity, and its officers, directors, employees, agents and affiliates shall
constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by Company and Lenders upon reasonable prior notice at
reasonable times at its address referred to in subsection 10.8) a register for
the recordation of, and shall record, the names and addresses of Lenders and the
respective amounts of the Tranche B Term Loan Commitment, Revolving Loan
Commitment, Swing Line Loan Commitment, Incremental Term Loan Commitments,
Incremental Revolving Loan Commitments, Tranche B Term Loans, Revolving Loans,
Swing Line Loans, Incremental Term Loans and Incremental Revolving Loans of each
Lender from time to time (the “Register”).  Company, Administrative Agent and
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the corresponding Commitments and Loans listed therein
for all purposes hereof; all amounts owed with respect to any Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof; and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.  Each Lender shall record
on its internal records the amount of its Loans and Commitments and each payment
in respect hereof, and any such recordation shall be conclusive and binding on
Company, absent manifest error, subject to the entries in the Register, which
shall, absent manifest error, govern in the event of any inconsistency with any
Lender’s records.  Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.

 

39

--------------------------------------------------------------------------------


 

E.  Optional Notes.  If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days’ prior to the
Closing Date or upon two Business Days’ written notice any time thereafter,
Company shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to subsection 10.1) on the Closing Date (or, if such notice is
delivered after the Closing Date, promptly after Company’s receipt of such
notice) a promissory note or promissory notes to evidence, as applicable, such
Lender’s Tranche B Term Loan, Revolving Loans or Swing Line Loans, substantially
in the form of Exhibit IV, Exhibit V or Exhibit VI annexed hereto, respectively,
with appropriate insertions, or such Lender’s Incremental Term Loans or
Incremental Revolving Loans.

 

2.2                               Interest on the Loans.

 

A.  Rate of Interest.  Subject to the provisions of subsections 2.2E, 2.6 and
2.7, each Revolving Loan shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate or the Eurodollar
Rate, as applicable.  Subject to the provisions of subsections 2.2E, 2.6 and
2.7, each Tranche B Term Loan shall bear interest on the unpaid principal amount
thereof from the date made through maturity at a rate determined by reference to
the Eurodollar Rate.  Subject to the provisions of subsection 2.7, each Swing
Line Loan shall bear interest on the unpaid principal amount thereof from the
date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate.  The applicable basis for determining
the rate of interest with respect to any Revolving Loan shall be selected by
Company initially at the time a Notice of Borrowing is given with respect to
such Loan pursuant to subsection 2.1B (subject to the last sentence of
subsection 2.1B), and the basis for determining the interest rate with respect
to any Revolving Loan may be changed from time to time pursuant to
subsection 2.2D (subject to the last sentence of subsection 2.1B).  If on any
day a Term Loan or Revolving Loan is outstanding with respect to which notice
has not been delivered to Administrative Agent in accordance with the terms of
this Agreement specifying the applicable basis for determining the rate of
interest, then for that day that Loan shall bear interest determined by
reference to the Base Rate.

 

(i)            Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the
Revolving Loans shall bear interest through maturity as follows:

 

(a)           if a Base Rate Loan, then at the sum of the Base Rate plus the
Base Rate Margin set forth in the table below opposite the applicable
Consolidated Leverage Ratio for the four Fiscal Quarter period for which the
applicable Compliance Certificate has been delivered pursuant to
subsection 6.1(iv); or

 

(b)           if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate
plus the Eurodollar Rate Margin set forth in the table below opposite the
applicable Consolidated Leverage Ratio for the four Fiscal Quarter period for
which the applicable Compliance Certificate has been delivered pursuant to
subsection 6.1(iv):

 

40

--------------------------------------------------------------------------------


 

 

 

Consolidated
Leverage Ratio

 

Eurodollar Rate
Margin

 

Base
Rate Margin

 

 

 

 

 

 

 

 

 

Greater than or equal to:

 

3:00:1.00

 

2.00%

 

1.00%

 

 

 

 

 

 

 

 

 

Greater than or equal to but less than:

 

2.50:1.00
3.00:1.00

 

1.75%

 

0.75%

 

 

 

 

 

 

 

 

 

Greater than or equal to but less than:

 

2.00:1.00
2.50:1.00

 

1.50%

 

0.50%

 

 

 

 

 

 

 

 

 

Less than:

 

2.00:1.00

 

1.25%

 

0.25%

 

 

provided that, for the first six months after the Closing Date, the applicable
margin for Revolving Loans that are Eurodollar Rate Loans shall be 2.00% per
annum and for Revolving Loans that are Base Rate Loans shall be 1.00% per annum.

 

(ii)           Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the
Tranche B Term Loans shall bear interest through maturity as follows:

 

(a)           if a Base Rate Loan (as a consequence of any mandatory conversion
from a Eurodollar Rate Loan pursuant to subsections 2.2E or 2.6 or otherwise
under this Agreement), then at the sum of the Base Rate plus the Base Rate
Margin set forth in the table below opposite the applicable Consolidated
Leverage Ratio for the four Fiscal Quarter period for which the applicable
Compliance Certificate has been delivered pursuant to subsection 6.1(iv); or

 

(b)           if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate
plus the Eurodollar Rate Margin set forth in the table below opposite the
applicable Consolidated Leverage Ratio for the four Fiscal Quarter period for
which the applicable Compliance Certificate has been delivered pursuant to
subsection 6.1(iv):

 

 

 

Consolidated
Leverage Ratio

 

Eurodollar Rate
Margin

 

Base
Rate Margin

 

 

 

 

 

 

 

 

 

Greater than or equal to:

 

2.00:1.00

 

1.75%

 

0.75%

 

 

 

 

 

 

 

 

 

Less than:

 

2.00:1.00

 

1.50%

 

0.50%

 

 

41

--------------------------------------------------------------------------------


 

provided that, for the first six months after the Closing Date, the applicable
margin for the Tranche B Term Loans that are Eurodollar Rate Loans shall be
1.75% per annum and for Tranche B Term Loans that are Base Rate Loans (as a
consequence of any mandatory conversion from a Eurodollar Rate Loan pursuant to
subsections 2.2E or 2.6 or otherwise under this Agreement) shall be 0.75% per
annum.

 

(iii)          Upon delivery of the Compliance Certificate by Company to
Administrative Agent pursuant to subsection 6.1(iv), the Base Rate Margin and
the Eurodollar Rate Margin shall automatically be adjusted in accordance with
such Compliance Certificate, such adjustment to become effective on the next
succeeding Business Day following the receipt by Administrative Agent of such
Compliance Certificate (subject to the provisions of the foregoing clauses (i)
and (ii)); provided that, if at any time a Compliance Certificate is not
delivered at the time required pursuant to subsection 6.1(iv), from the time
such Compliance Certificate was required to be delivered until the Business Day
next succeeding delivery of such Compliance Certificate, the applicable margins
shall be the maximum percentage amount for the relevant Loan set forth above.

 

(iv)          Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the
Swing Line Loans shall bear interest through maturity at the sum of the Base
Rate plus the applicable Base Rate Margin for Revolving Loans minus a rate equal
to the commitment fee percentage then in effect as determined pursuant to
subsection 2.3A.

 

(v)           Subject to the provisions of subsections 2.2E, 2.2G and 2.7,
Incremental Term Loans and Incremental Revolving Loans shall bear interest
through maturity at the rates specified in the applicable Incremental Assumption
Agreements.

 

B.  Interest Periods.  In connection with each Eurodollar Rate Loan, Company
may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, either a one, two, three or six month period; provided
that:

 

(i)            the initial Interest Period for any Eurodollar Rate Loan shall
commence on the Funding Date in respect of such Loan, in the case of a Loan
initially made as a Eurodollar Rate Loan, or on the date specified in the
applicable Notice of Conversion/Continuation, in the case of a Base Rate Loan
converted to a Eurodollar Rate Loan;

 

(ii)           in the case of immediately successive Interest Periods applicable
to a Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

42

--------------------------------------------------------------------------------


 

(iii)          if an Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iv)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (v) of this subsection 2.2B, end on the last Business Day of a calendar
month;

 

(v)           no Interest Period with respect to any portion of the Tranche B
Term Loans shall extend beyond the Tranche B Term Loan Maturity Date, no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Revolving Loan Commitment Termination Date, no Interest Period with
respect to any portion of any Incremental Term Loans shall extend beyond the
applicable Incremental Term Loan Maturity Date and no Interest Period with
respect to any portion of any Incremental Revolving Loan shall extend beyond the
applicable Incremental Revolving Loan Commitment Termination Date;

 

(vi)          no Interest Period with respect to any type of Term Loans shall
extend beyond a date on which Company is required to make a scheduled payment of
principal of such type of Term Loans, unless the sum of (a) the aggregate
principal amount of such type of Term Loans that are Base Rate Loans plus (b)
aggregate principal amount of such type of Term Loans that are Eurodollar Rate
Loans with Interest Periods expiring on or before such date equals or exceeds
the principal amount required to be paid on such type of Term Loans on such
date;

 

(vii)         there shall be no more than ten (10) Interest Periods outstanding
at any time; and

 

(viii)        in the event Company fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.

 

C.  Interest Payments.  Subject to the provisions of subsection 2.2E, interest
on each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity).

 

D.  Conversion or Continuation.  Subject to the provisions of subsection 2.6,
Company shall have the option (i) to convert at any time all or any part of its
outstanding Revolving Loans equal to $1,000,000 and multiples of $100,000 in
excess of that amount from Loans bearing interest at a rate determined by
reference to one basis to Loans bearing interest at a rate determined by
reference to an alternative basis or (ii) upon the expiration of any Interest

 

43

--------------------------------------------------------------------------------


 

Period applicable to a Eurodollar Rate Loan, to continue all or any portion of
such Loan equal to $1,000,000 and multiples of $100,000 in excess of that amount
as a Eurodollar Rate Loan.

 

Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 12:00 Noon (New York City time) at least one
(1) Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to or a
continuation of a Eurodollar Rate Loan).  In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date. 
Administrative Agent shall notify each Lender of any Loan subject to a Notice of
Conversion/Continuation.

 

E.  Default Rate.  Upon the occurrence and during the continuation of any Event
of Default under subsections 8.1, 8.6 or 8.7, and during the continuance of any
other Event of Default at the election of Administrative Agent (which may be
revoked at the option of the Requisite Lenders notwithstanding any provision of
subsection 10.6 that would require the consent of all Lenders thereto) or the
Requisite Lenders, the outstanding principal amount of all Loans and, to the
extent permitted by applicable law, any interest payments thereon not paid when
due and any fees and other amounts then due and payable hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable upon
demand by Administrative Agent at a rate that is 2% per annum in excess of the
interest rate otherwise payable under this Agreement with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement for Base Rate Loans), provided that, in the case of Eurodollar
Rate Loans, upon the expiration of the Interest Period in effect at the time any
such increase in interest rate is effective such Eurodollar Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable under this Agreement for Base Rate Loans.  Payment or acceptance of the
increased rates of interest provided for in this subsection 2.2E is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

 

F.  Computation of Interest.  Interest on the Loans shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues.  In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case

 

44

--------------------------------------------------------------------------------


 

may be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 

G.  Maximum Rate.  Notwithstanding anything herein to the contrary, if at any
time the applicable interest rate, together with all fees and charges that are
treated as interest under applicable law (collectively, the “Charges”), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender or
any Issuing Lender, shall exceed the maximum lawful rate (the “Maximum Rate”)
that may be contracted for, charged, taken, received or reserved by such Lender
in accordance with applicable law, the rate of interest payable hereunder,
together with all Charges payable to such Lender or such Issuing Lender, shall
be limited to the Maximum Rate, provided that such excess amount shall be paid
to such Lender or such Issuing Lender on subsequent payment dates to the extent
not exceeding the Maximum Rate.

 

2.3                               Fees.

 

A.  Revolving Loan Commitment Fees.  Company agrees to pay to Administrative
Agent, for distribution to each Revolving Lender in proportion to that Lender’s
Pro Rata Share, commitment fees for the period from and including the Closing
Date to and excluding the Revolving Loan Commitment Termination Date equal to
(i) the average of the daily excess of the Revolving Loan Commitment Amount over
the sum of (x) the aggregate principal amount of outstanding Revolving Loans
(but not any outstanding Swing Line Loans) plus (y) the Letter of Credit Usage
multiplied by (ii) a rate per annum equal to the percentage set forth in the
table below opposite the Consolidated Leverage Ratio for the four Fiscal Quarter
period for which the applicable Compliance Certificate has been delivered
pursuant to subsection 6.1(iv):

 

Consolidated
Leverage Ratio

 

Commitment
Fee Percentage

 

 

 

 

 

2.50:1.00 or greater:

 

0.50%

 

less than 2.50:1.00:

 

0.375%

 

 

such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on
February 28, May 31, August 31 and November 30 of each year, commencing on the
first such date to occur after the Closing Date, and on the Revolving Loan
Commitment Termination Date; provided that for the first six months after the
Closing Date, the applicable commitment fee percentage shall be 0.50% per
annum.  Upon delivery of the Compliance Certificate by Company to Administrative
Agent pursuant to subsection 6.1(iv), the applicable commitment fee percentage
shall automatically be adjusted in accordance with such Compliance Certificate,
such adjustment to become effective on the next succeeding Business Day
following the receipt by Administrative Agent of such Compliance Certificate;
provided that, for the period commencing on the Business Day following the date
that is six months after the Closing Date, the applicable commitment fee
percentage shall be determined by reference to the Compliance Certificate most
recently received by Administrative Agent and provided further that if at any
time a Compliance Certificate is not delivered at the time required pursuant to
subsection 6.1(iv), from the time such Compliance Certificate was

 

45

--------------------------------------------------------------------------------


 

required to be delivered until delivery of such Compliance Certificate, the
applicable commitment fee percentage shall be the maximum percentage amount set
forth above.

 

B.  Delayed Draw Tranche B Term Loan Commitment Fees.  Company agrees to pay to
Administrative Agent, for distribution to each Lender having an unfunded Tranche
B Term Loan Commitment during the period from and including the Closing Date to
and excluding the Final Redemption Date, in proportion to that Lender’s Pro Rata
Share of such unfunded Tranche B Term Loan Commitment, commitment fees for such
period equal to the amount of the unfunded Tranche B Term Loan Commitments
multiplied by a rate per annum of 0.50%, such commitment fees to be calculated
on the basis of a 360-day year and the actual number of days elapsed and to be
payable on the Final Redemption Date.

 

C.  Other Fees.  Company agrees to pay to Administrative Agent such fees in the
amounts and at the times separately agreed upon between Company and
Administrative Agent.

 

2.4                               Repayments, Prepayments and Reductions of
Revolving Loan Commitment Amount; General Provisions Regarding Payments;
Application of Proceeds of Collateral and Payments Under Subsidiary Guaranty.

 

A.  Scheduled Payments of Term Loans.

 

(i)            Scheduled Payments of Tranche B Term Loans.  Company shall make
principal payments on the Tranche B Term Loans in installments on the dates and
in the amounts set forth below:

 

Date

 

Scheduled Repayment

 

June 1, 2005

 

 

$

562,500

 

 

September 1, 2005

 

 

$

562,500

 

 

December 1, 2005

 

 

$

562,500

 

 

March 1, 2006

 

 

$

562,500

 

 

June 1, 2006

 

 

$

562,500

 

 

September 1, 2006

 

 

$

562,500

 

 

December 1, 2006

 

 

$

562,500

 

 

March 1, 2007

 

 

$

562,500

 

 

June 1, 2007

 

 

$

562,500

 

 

September 1, 2007

 

 

$

562,500

 

 

December 1, 2007

 

 

$

562,500

 

 

March 1, 2008

 

 

$

562,500

 

 

June 1, 2008

 

 

$

562,500

 

 

September 1, 2008

 

 

$

562,500

 

 

December 1, 2008

 

 

$

562,500

 

 

March 1, 2009

 

 

$

562,500

 

 

June 1, 2009

 

 

$

562,500

 

 

September 1, 2009

 

 

$

562,500

 

 

December 1, 2009

 

 

$

562,500

 

 

March 1, 2010

 

 

$

562,500

 

 

June 1, 2010

 

 

$

562,500

 

 

September 1, 2010

 

 

$

562,500

 

 

December 1, 2010

 

 

$

562,500

 

 

March 1, 2011

 

 

$

562,500

 

 

June 1, 2011

 

 

$

52,875,000

 

 

September 1, 2011

 

 

$

52,875,000

 

 

December 1, 2011

 

 

$

52,875,000

 

 

March 1, 2012

 

 

$

52,875,000

 

 

Total:

 

 

$

225,000,000

 

 

 

46

--------------------------------------------------------------------------------


 

; provided that the scheduled installments of principal of the Tranche B Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche B Term Loans in accordance with
subsection 2.4B(iv); and provided, further that the Tranche B Term Loans and all
other amounts owed hereunder with respect to the Tranche B Term Loans shall be
paid in full no later than the Tranche B Term Loan Maturity Date, and the final
installment payable by Company in respect of the Tranche B Term Loans on such
date shall be in an amount, if such amount is different from that specified
above, sufficient to repay all amounts owing by Company under this Agreement
with respect to the Tranche B Term Loans; and provided, further that in the
event that the portion of the Tranche B Term Loans to be made on the Final
Redemption Date pursuant to subsection 2.1A(i) are not made, the scheduled
installments of principal of the Tranche B Term Loans set forth above shall be
reduced in a manner such that the aggregate principal amount of the Tranche B
Term Loans outstanding to Company shall amortize quarterly in an aggregate
annual amount equal to 1% of the original principal amount of the Tranche B Term
Loans during the period from the Closing Date until the sixth anniversary of the
Closing Date with the balance payable in equal quarterly installments during the
period from the sixth anniversary of the Closing Date until the Tranche B Term
Loan Maturity Date.

 

(ii)           In the event that any Incremental Term Loans are made on an
Increased Amount Date, Company shall repay such Incremental Term Loans on the
dates and in the amounts set forth in the Incremental Assumption Agreement.

 

B.  Prepayments and Reductions in Revolving Loan Commitment Amount.

 

(i)            Voluntary Prepayments.  Company may, upon written or telephonic
notice to Administrative Agent on or prior to 12:00 Noon (New York City time) on
the date of prepayment, which notice, if telephonic, shall be promptly confirmed
in writing, at any time and from time to time prepay any Swing Line Loan on any
Business Day in whole or in part in an aggregate minimum amount of $1,000,000
and multiples of $1,000,000 in excess of that amount.  Company may, upon not
less than one Business Day’s prior written or telephonic notice, in the case of
Base Rate Loans, and three Business Days’ prior written or telephonic notice in
the case of Eurodollar Rate Loans and in each case given to Administrative Agent
by 12:00 Noon (New York City time) on the date required

 

47

--------------------------------------------------------------------------------


 

and, if given by telephone, promptly confirmed in writing to Administrative
Agent, who will promptly notify each Lender whose Loans are to be prepaid of
such prepayment, at any time and from time to time prepay any Term Loans or
Revolving Loans on any Business Day in whole or in part in an aggregate minimum
amount of $1,000,000 and multiples of $1,000,000 in excess of that amount. 
Notice of prepayment having been given as aforesaid, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein.  Any such voluntary prepayment shall be applied as
specified in subsection 2.4B(iv).

 

(ii)           Voluntary Reductions of Revolving Loan Commitments.  Company may,
upon not less than three Business Days’ prior written or telephonic notice
confirmed in writing to Administrative Agent, or upon such lesser number of
days’ prior written or telephonic notice, as determined by Administrative Agent
in its sole discretion, at any time and from time to time, terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving Loan
Commitment Amount in an amount up to the amount by which the Revolving Loan
Commitment Amount exceeds the Total Utilization of Revolving Loan Commitments at
the time of such proposed termination or reduction; provided that any such
partial reduction of the Revolving Loan Commitment Amount, unless the Revolving
Loan Commitment is reduced to equal the Total Utilization of Revolving Loan
Commitments, shall be in an aggregate minimum amount of $1,000,000 and multiples
of $1,000,000 in excess of that amount.  Company’s notice to Administrative
Agent (who will promptly notify each Revolving Lender of such notice) shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction shall be effective on the date specified in Company’s notice and shall
reduce the amount of the Revolving Loan Commitment of each Revolving Lender
proportionately to its Pro Rata Share.  Any such voluntary reduction of the
Revolving Loan Commitment Amount shall be applied as specified in
subsection 2.4B(iv).

 

(iii)          Mandatory Prepayments and Mandatory Reductions of Revolving Loan
Commitments.  The Loans shall be prepaid and/or the Revolving Loan Commitment
Amount shall be permanently reduced in the amounts and under the circumstances
set forth below, all such prepayments and/or reductions to be applied as set
forth below or as more specifically provided in subsection 2.4B(iv) and
subsection 2.4D:

 

(a)           Prepayments and Reductions From Net Asset Sale Proceeds.

 

(1)           No later than the third Business Day following the date of receipt
by Company or any of its Subsidiaries of any Net Asset Sale Proceeds in respect
of any Asset Sale (other than any Asset Sale identified on Schedule 7.7),
Company shall either (A) prepay the Loans and/or the Revolving Loan Commitment
Amount shall be permanently reduced in an aggregate amount equal to such Net
Asset Sale Proceeds or (B), so long as no Potential Event of Default or Event of
Default shall have occurred and be continuing and to the extent that aggregate
Net Asset Sale Proceeds from the Closing Date through the date of determination
do not exceed

 

48

--------------------------------------------------------------------------------


 

$30,000,000, deliver to Administrative Agent an Officer’s Certificate setting
forth (x) that portion of such Net Asset Sale Proceeds that Company or such
Subsidiary intends to reinvest in equipment or other productive assets of the
general type used in the business of Company and its Subsidiaries within 365
days of such date of receipt and (y) the proposed use of such portion of the Net
Asset Sale Proceeds; provided, however, that, pending such reinvestment, such
portion of the Net Asset Sale Proceeds not so used shall be applied to prepay
outstanding Revolving Loans (without a reduction in the Revolving Loan
Commitment Amount) to the full extent thereof (it being understood that no
Letter of Credit shall be cash collateralized).  In addition, Company shall, no
later than 365 days after receipt of such Net Asset Sale Proceeds that have not
theretofore been applied to the Obligations or that have not been so reinvested
as provided above, make an additional prepayment of the Loans (and/or the
Revolving Loan Commitment Amount shall be permanently reduced) in the full
amount of all such remaining Net Asset Sale Proceeds.

 

(2)           In respect of any Net Asset Sale Proceeds received in respect of
any Asset Sale identified on Schedule 7.7, Company shall reinvest such Net Asset
Sale Proceeds in equipment or other productive assets of the general type used
in the business of Company and its Subsidiaries within 365 days of such date of
receipt; provided, however, that, pending such reinvestment, such portion of the
Net Asset Sale Proceeds shall be applied to prepay outstanding Revolving Loans
(without a reduction in the Revolving Loan Commitment Amount) to the full extent
thereof (it being understood that no Letter of Credit shall be cash
collateralized).  In addition, Company shall, no later than 365 days after
receipt of such Net Asset Sale Proceeds that have not theretofore been applied
to the Obligations or that have not been so reinvested as provided above, make
an additional prepayment of the Loans (and/or the Revolving Loan Commitment
Amount shall be permanently reduced) in the full amount of all such remaining
Net Asset Sale Proceeds.

 

(b)           Prepayments and Reductions from Net Insurance/Condemnation
Proceeds.  No later than the third Business Day following the date of receipt by
Administrative Agent or by Company or any Subsidiary Guarantor of any Net
Insurance/Condemnation Proceeds that are required to be applied to prepay the
Loans and/or reduce the Revolving Loan Commitment Amount pursuant to the
provisions of subsection 6.4C(iii), Company shall prepay the Loans and/or the
Revolving Loan Commitment Amount shall be permanently reduced in an aggregate
amount equal to the amount of such Net Insurance/Condemnation Proceeds.

 

(c)           Prepayments and Reductions Due to Issuance of Equity Securities. 
No later than the first Business Day following the date of receipt by Company or
any of its Subsidiaries of the Net Securities Proceeds from the issuance of any

 

49

--------------------------------------------------------------------------------


 

Capital Stock of Company or of any Subsidiary of Company or from any capital
contributions by a holder of Capital Stock of Company after the Closing Date,
Company shall prepay the Loans and/or the Revolving Loan Commitment Amount shall
be permanently reduced in an aggregate amount equal to 50% of such Net
Securities Proceeds.

 

(d)           Prepayments and Reductions Due to Issuance of Indebtedness.  No
later than the first Business Day following the date of receipt by Company or
any of its Subsidiaries of the Net Securities Proceeds from the issuance of any
Indebtedness of Company or any of its Subsidiaries after the Closing Date, other
than Indebtedness permitted pursuant to subsection 7.1, Company shall prepay the
Loans and/or the Revolving Loan Commitment Amount shall be permanently reduced
in an aggregate amount equal to such Net Securities Proceeds.

 

(e)           Prepayments and Reductions from Consolidated Excess Cash Flow.  In
the event that there shall be Consolidated Excess Cash Flow for any Fiscal Year
(commencing with Fiscal Year 2005), Company shall, no later than 90 days after
the end of such Fiscal Year, prepay the Loans and/or the Revolving Loan
Commitment Amount shall be permanently reduced in an aggregate amount equal to
50% of such Consolidated Excess Cash Flow; provided, that in respect of Fiscal
Year 2005, Consolidated Excess Cash Flow shall be deemed to be Consolidated
Excess Cash Flow multiplied by 0.83; and provided further, that if the
Consolidated Leverage Ratio as of the end of such Fiscal Year (determined for
any such period by reference to the Compliance Certificate delivered in
connection with the delivery of financial statements referred to in
subsection 6.1(iii) for such Fiscal Year) was less than 2.00 to 1.00, no
prepayment or reduction shall be required.

 

(f)            Calculations of Net Proceeds Amounts; Additional Prepayments and
Reductions Based on Subsequent Calculations.  Concurrently with any prepayment
of the Loans and/or reduction of the Revolving Loan Commitment Amount pursuant
to subsections 2.4B(iii)(a)-(e), Company shall deliver to Administrative Agent
an Officer’s Certificate demonstrating the calculation of the amount of the
applicable Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, Net
Securities Proceeds, or Consolidated Excess Cash Flow, as the case may be, that
gave rise to such prepayment and/or reduction.  In the event that Company shall
subsequently determine that the actual amount received was greater than the
amount set forth in such Officer’s Certificate, Company shall promptly make an
additional prepayment of the Loans (and/or, if applicable, the Revolving Loan
Commitment Amount shall be permanently reduced) in an amount equal to the amount
of such excess, and Company shall concurrently therewith deliver to
Administrative Agent an Officer’s Certificate demonstrating the derivation of
the additional amount resulting in such excess.

 

(g)           Prepayments Due to Reductions or Restrictions of Revolving Loan
Commitment Amount.  Company shall from time to time prepay first the Swing

 

50

--------------------------------------------------------------------------------


 

Line Loans and second the Revolving Loans (and, after prepaying all Revolving
Loans, Cash collateralize any outstanding Letters of Credit by depositing the
requisite amount in the Collateral Account) to the extent necessary so that the
Total Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitment Amount then in effect.  At such time as the Total
Utilization of Revolving Loan Commitments shall be equal to or less than the
Revolving Loan Commitment Amount, if no Event of Default has occurred and is
continuing, to the extent any Cash collateral was provided by Company and has
not been applied to any Obligations as provided in the Security Agreement, such
amount shall, at the request of Company, be released to Company.

 

(iv)          Application of Prepayments and Unscheduled Reductions of Revolving
Loan Commitment Amount.

 

(a)           Application of Voluntary Prepayments by Type of Loans and Order of
Maturity.  Any voluntary prepayments pursuant to subsection 2.4B(i) shall be
applied as specified by Company in the applicable notice of prepayment; provided
that in the event Company fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied first to repay
outstanding Swing Line Loans to the full extent thereof (without a corresponding
reduction of the Revolving Loan Commitment Amount), second to repay outstanding
Revolving Loans to the full extent thereof (without a corresponding reduction of
the Revolving Loan Commitment Amount or the Cash Collateralization of any Letter
of Credit), and third to repay outstanding Term Loans to the full extent
thereof.  Any voluntary prepayments of the Term Loans pursuant to
subsection 2.4B(i) shall be applied to prepay the Tranche B Term Loans to reduce
scheduled installments of principal of the Tranche B Term Loans set forth in
subsection 2.4A(i) for the next succeeding four Fiscal Quarters in direct order
of maturity and thereafter to reduce each of the remaining scheduled
installments of principal of the Tranche B Term Loans set forth in
subsection 2.4A(i) on a pro rata basis.

 

(b)           Application of Mandatory Prepayments by Type of Loans.  Except as
provided in subsection 2.4D, any amount required to be applied as a mandatory
prepayment of the Loans and/or a reduction of the Revolving Loan Commitment
Amount pursuant to subsections 2.4B(iii)(a)-(f) shall be applied first to prepay
the Term Loans to the full extent thereof, second, to the extent of any
remaining portion of such amount, to prepay the Swing Line Loans to the full
extent thereof and to permanently reduce the Revolving Loan Commitment Amount by
the amount of such prepayment, third, to the extent of any remaining portion of
such amount, to prepay the Revolving Loans to the full extent thereof (and,
after prepaying all Revolving Loans, Cash collateralize any outstanding Letters
of Credit by depositing the requisite amount in the Collateral Account) and to
further permanently reduce the Revolving Loan Commitment Amount by the amount of
such prepayment, and fourth, to the extent of any remaining portion of such
amount, to further permanently reduce the Revolving Loan Commitment Amount

 

51

--------------------------------------------------------------------------------


 

to the full extent thereof.  Any mandatory reduction of the Revolving Loan
Commitment Amount pursuant to this subsection 2.4B shall be in proportion to
each Revolving Lender’s Pro Rata Share.

 

(c)           Application of Mandatory Prepayments of Term Loans to Tranche B
Term Loans and the Scheduled Installments of Principal Thereof.  Except as
provided in subsection 2.4D, any mandatory prepayments of the Term Loans
pursuant to subsection 2.4B(iii) shall be applied to prepay the Tranche B Term
Loans and shall be applied on a pro rata basis to each scheduled installment of
principal of the Tranche B Term Loans set forth in subsection 2.4A(i) that is
unpaid at the time of such prepayment.

 

(d)           Application of Prepayments to Base Rate Loans and Eurodollar Rate
Loans.  Considering Tranche B Term Loans and Revolving Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner that minimizes the amount of any payments required to be made
by Company pursuant to subsection 2.6D; provided, however, that Company may
elect that the remainder of such prepayments not applied to prepay Base Rate
Loans be deposited in the Collateral Account and applied thereafter to prepay
the Eurodollar Rate Loan or Loans with Interest Periods expiring on a date or
dates nearest the date of deposit in accordance with this subsection 2.4B(iv),
upon expiration of such Interest Periods.

 

C.  General Provisions Regarding Payments.

 

(i)            Manner and Time of Payment.  All payments by Company of
principal, interest, fees and other Obligations shall be made in Dollars in same
day funds, without defense, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent not later than 12:00 Noon (New
York City time) on the date due at the Funding and Payment Office for the
account of Lenders; funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Company on the next
succeeding Business Day.  Company hereby authorizes Administrative Agent to
charge its accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose).

 

(ii)           Application of Payments to Principal and Interest.  All payments
in respect of the principal amount of any Loan shall include payment of accrued
interest on the principal amount being repaid or prepaid, and all such payments
shall be applied to the payment of interest before application to principal.

 

(iii)          Apportionment of Payments.  Aggregate payments of principal and
interest shall be apportioned among all outstanding Loans to which such payments
relate, in each case proportionately to Lenders’ respective Pro Rata Shares. 
Administrative

 

52

--------------------------------------------------------------------------------


 

Agent shall promptly distribute to each Lender, at the account specified in the
payment instructions delivered to Administrative Agent by such Lender, its Pro
Rata Share of all such payments received by Administrative Agent and the
commitment fees and letter of credit fees of such Lender, if any, when received
by Administrative Agent pursuant to subsections 2.3 and 3.2.  Notwithstanding
the foregoing provisions of this subsection 2.4C(iii), if, pursuant to the
provisions of subsection 2.6C, any Notice of Conversion/Continuation is
withdrawn as to any Affected Lender or if any Affected Lender makes Base Rate
Loans in lieu of its Pro Rata Share of any Eurodollar Rate Loans, Administrative
Agent shall give effect thereto in apportioning interest payments received
thereafter.

 

(iv)          Payments on Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
or of the commitment fees hereunder, as the case may be.

 

(v)           Notation of Payment.  Each Lender agrees that before disposing of
any Note held by it, or any part thereof (other than by granting participations
therein), that Lender will make a notation thereon of all Loans evidenced by
that Note and all principal payments previously made thereon and of the date to
which interest thereon has been paid; provided that the failure to make (or any
error in the making of) a notation of any Loan made under such Note shall not
limit or otherwise affect the obligations of Company hereunder or under such
Note with respect to any Loan or any payments of principal or interest on such
Note.

 

D.  Application of Proceeds of Collateral and Payments after Event of Default. 
Upon the occurrence and during the continuation of an Event of Default, if
requested by Requisite Lenders, or upon acceleration of the Obligations pursuant
to Section 8, (a) all payments received by Administrative Agent, whether from
Company, any Subsidiary Guarantor or otherwise, and (b) all proceeds received by
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral under any Collateral Document
may, in the discretion of Administrative Agent, be held by Administrative Agent
as Collateral for, and/or (then or at any time thereafter) applied in full or in
part by Administrative Agent and, if applied by Administrative Agent, shall be
applied, in each case, in the following order of priority:

 

(i)            to the payment of all costs and expenses of such sale, collection
or other realization, all other expenses, liabilities and advances made or
incurred by Administrative Agent in connection therewith, and all amounts for
which Administrative Agent is entitled to compensation (including the fees
described in subsection 2.3), reimbursement and indemnification under any Loan
Document and all advances made by Administrative Agent thereunder for the
account of the applicable Loan Party, and to the payment of all costs and
expenses paid or incurred by Administrative Agent in connection with the Loan
Documents, all in accordance with subsections 9.4, 10.2 and 10.3 and the other
terms of this Agreement and the Loan Documents;

 

53

--------------------------------------------------------------------------------


 

(ii)           thereafter, to the payment of all other Obligations and
obligations of Loan Parties under any Hedge Agreement between a Loan Party and a
Swap Counterparty for the ratable benefit of the holders thereof (subject to the
provisions of subsection 2.4C(ii) hereof); and

 

(iii)          thereafter, to the payment to or upon the order of such Loan
Party or to whosoever may be lawfully entitled to receive the same or as a court
of competent jurisdiction may direct.

 

2.5                               Use of Proceeds.

 

A.  Term Loans.

 

(i)            The proceeds of the Tranche B Term Loans incurred on the Closing
Date shall be applied by Company to fund (a) the Existing Senior Secured Notes
Repurchase to the extent of the Existing Senior Secured Notes tendered as of the
Closing Date and (b) the payment of fees and expenses payable on the Closing
Date in connection therewith.

 

(ii)           The proceeds of the Tranche B Term Loans incurred on the Final
Redemption Date shall be applied by Company on the Final Redemption Date to fund
(a) the repurchase or defeasance of all or substantially all of the Existing
Senior Secured Notes not previously repurchased, (b) the redemption of all of
the Existing Senior Subordinated Notes not previously redeemed, (c) the
redemption of all of the Existing Convertible Subordinated Debentures and (d)
the payment of fees and expenses related to each of the matters described in
clauses (a), (b) and (c).

 

B.  Revolving Loans; Swing Line Loans.  Up to $30,000,000 of proceeds of
Revolving Loans may be applied for the purposes described in
subsection 2.5A(ii).  Notwithstanding the foregoing, the proceeds of any other
Revolving Loans and any Swing Line Loans made on or after the Closing Date shall
be applied by Company for working capital and other general corporate purposes.

 

C.  Margin Regulations.  No portion of the proceeds of any borrowing under this
Agreement shall be used by Company or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

 

2.6                               Special Provisions Governing Eurodollar Rate
Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

 

54

--------------------------------------------------------------------------------


 

A.  Determination of Applicable Interest Rate.  On each Interest Rate
Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Company and each applicable
Lender.

 

B.  Inability to Determine Applicable Interest Rate.  In the event that
Administrative Agent shall have determined in good faith (which determination
shall be conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the interbank
Eurodollar market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Eurodollar Rate, Administrative Agent shall on such date give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Company and Lenders that the circumstances giving rise to such notice
no longer exist and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to the Loans in respect of
which such determination was made shall be deemed to be for a Base Rate Loan
unless Company shall have rescinded such Notice of Borrowing or Notice of
Conversion/Continuation by promptly giving written notice of such rescission to
Administrative Agent.

 

C.  Illegality or Impracticability of Eurodollar Rate Loans.  In the event that
on any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, or would cause such Lender material hardship, as a result
of contingencies occurring after the date of this Agreement which materially and
adversely affect the interbank Eurodollar market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such
determination.  Administrative Agent shall promptly notify each other Lender of
the receipt of such notice.  Thereafter (a) the obligation of the Affected
Lender to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender, (b) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Company pursuant to a Notice of Borrowing or a
Notice of Conversion/Continuation, the Affected Lender shall make such Loan as
(or convert such Loan to, as the case may be) a Base Rate Loan, (c) the Affected
Lender’s obligation to maintain its outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination.

 

55

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Company shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above.  Administrative Agent shall promptly notify each other Lender
of the receipt of such notice.  Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms of this Agreement.

 

D.  Compensation For Breakage or Non-Commencement of Interest Periods.  Company
shall compensate each Lender, upon written request by that Lender pursuant to
subsection 2.8, for all reasonable losses, expenses and liabilities (including
any interest paid by that Lender to lenders of funds borrowed by it to make or
carry its Eurodollar Rate Loans and any loss, expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Notice of Borrowing or a telephonic request therefor, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment or other principal payment or any
conversion of any of its Eurodollar Rate Loans (including any prepayment or
conversion occasioned by the circumstances described in subsection 2.6C) occurs
on a date prior to the last day of an Interest Period applicable to that Loan,
(iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a notice of prepayment given by Company, or (iv) as a
consequence of any other default by Company in the repayment of its Eurodollar
Rate Loans when required by the terms of this Agreement.

 

E.  Booking of Eurodollar Rate Loans.  Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender.

 

F.  Assumptions Concerning Funding of Eurodollar Rate Loans.  Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had funded each of its Eurodollar Rate Loans
through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Eurodollar Rate in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period, whether or not its Eurodollar Rate
Loans had been funded in such manner.

 

G.  Eurodollar Rate Loans After Default.  After the occurrence of and during the
continuation of an Event of Default, (i) Company may not elect to have a Loan be
made or maintained as, or converted to, a Eurodollar Rate Loan after the
expiration of any Interest Period then in effect for that Loan and (ii) subject
to the provisions of subsection 2.6D, any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to a requested

 

56

--------------------------------------------------------------------------------


 

borrowing or conversion/continuation that has not yet occurred shall be deemed
to be for a Base Rate Loan or, if the conditions to making a Loan set forth in
subsection 4.3 cannot then be satisfied, to be rescinded by Company.

 

2.7                               Increased Costs; Taxes; Capital Adequacy.

 

A.  Compensation for Increased Costs.  Subject to the provisions of
subsection 2.7B (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (including any Issuing Lender) shall
determine in good faith (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) that any Change in
Law:

 

(i)            subjects such Lender to any additional tax of any kind whatsoever
with respect to this Agreement or any of its obligations hereunder (including
with respect to issuing or maintaining any Letters of Credit or purchasing or
maintaining any participations therein or maintaining any Commitment hereunder)
or any payments to such Lender of principal, interest, fees or any other amount
payable hereunder (except for the imposition of, or any change in the rate of,
any Excluded Tax payable by such Lender);

 

(ii)           imposes, modifies or holds applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Lender (other than any such reserve or other requirements
with respect to Eurodollar Rate Loans that are reflected in the definition of
Eurodollar Rate); or

 

(iii)          imposes any other condition (other than with respect to Taxes) on
or affecting such Lender or its obligations hereunder or the interbank
Eurodollar market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Company shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender on an after-tax basis for any such increased
cost or reduction in amounts received or receivable hereunder.  Company shall
not be required to compensate a Lender pursuant to this subsection 2.7A for any
increased cost or reduction in respect of a period occurring more than nine
months prior to the date on which such Lender notifies Company of such Change in
Law and such Lender’s intention to claim compensation therefor, except, if the
Change in Law giving rise to such increased cost or reduction is retroactive, no
such time limitation shall apply so long as such Lender requests compensation
within nine months from the date on which the applicable Government Authority
informed such Lender of such Change in Law.

 

57

--------------------------------------------------------------------------------


 

B.  Taxes.

 

(i)            Payments to Be Free and Clear.  Any and all payments by or on
account of any obligation of Company under this Agreement and the other Loan
Documents shall be made free and clear of, and without any deduction or
withholding on account of, any Indemnified Taxes or Other Taxes (other than any
Other Taxes imposed as a result of a transfer by a Lender of or a sale by a
Lender of a participation in any of its interest in a Loan).

 

(ii)           Grossing-up of Payments.  If Company or any other Person is
required by law to make any deduction or withholding on account of any Tax from
any sum paid or payable by Company to Administrative Agent or any Lender under
any of the Loan Documents:

 

(a)           Company shall notify Administrative Agent of any such requirement
or any change in any such requirement as soon as Company becomes aware of it;

 

(b)           Company shall timely pay any such Tax to the relevant Government
Authority when such Tax is due, in accordance with applicable law;

 

(c)           unless such Tax is an Excluded Tax, the sum payable by Company
shall be increased to the extent necessary to ensure that, after making the
required deductions (including deductions applicable to additional sums payable
under this subsection 2.7B(ii)), Administrative Agent or such Lender, as the
case may be, receives on the due date a net sum equal to the sum it would have
received had no such deduction been required or made; and

 

(d)           within 30 days after paying any sum from which it is required by
law to make any such deduction, and within 30 days after the due date of payment
of any Tax which it is required by clause (b) above to pay, Company shall
deliver to Administrative Agent the original or a certified copy of an official
receipt or other document satisfactory to the other affected parties to evidence
the payment and its remittance to the relevant Government Authority.

 

(iii)          Indemnification by Company.  Company shall indemnify
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (other than any Other
Taxes imposed as a result of a transfer by a Lender of or a sale by a Lender of
a participation in any of its interest in a Loan, but including for the full
amount of any Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this subsection 2.7B(iii)) paid by
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Government Authority.  A certificate as to
the amount of such payment or liability and the basis for and calculation
thereof delivered to Company by a Lender (with

 

58

--------------------------------------------------------------------------------


 

a copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(iv)          Tax Status of Lenders.  Unless not legally entitled to do so:

 

(a)           any Lender shall deliver such forms or other documentation
prescribed by applicable law or reasonably requested by Company or
Administrative Agent as will enable Company or Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements;

 

(b)           any Foreign Lender that is entitled to an exemption from or
reduction of any Tax with respect to payments hereunder or under any other Loan
Document shall deliver to Company and Administrative Agent, on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter, as may be necessary in the determination of
Company or Administrative Agent, each in the reasonable exercise of its
discretion), such properly completed and duly executed forms or other
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding;

 

(c)           without limiting the generality of the foregoing, in the event
that Company is resident for tax purposes in the United States, any Foreign
Lender shall deliver to Company and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion),
whichever of the following is applicable:

 

(1)           properly completed and duly executed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(2)           properly completed and duly executed copies of Internal Revenue
Service Form W-8ECI,

 

(3)           in the case of a Foreign Lender claiming the benefits of the
“portfolio interest” exemption under Section 881(c) of the Internal Revenue
Code, (A) a duly executed certificate to the effect that such Foreign Lender is
not (i) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (ii) a ten-percent shareholder (within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code) of Company or (iii) a
controlled foreign corporation described in Section 881(c)(3)(C) of the Internal
Revenue Code and (B) properly

 

59

--------------------------------------------------------------------------------


 

completed and duly executed copies of Internal Revenue Service Form W-8BEN,

 

(4)           properly completed and duly executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in any Tax,

 

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit Company and Administrative Agent to determine the
withholding or deduction required to be made, if any;

 

(d)           without limiting the generality of the foregoing, in the event
that Company is resident for tax purposes in the United States, any Foreign
Lender that does not act or ceases to act for its own account with respect to
any portion of any sums paid or payable to such Lender under any of the Loan
Documents (for example, in the case of a typical participation by such Lender)
shall deliver to Administrative Agent and Company (in such number of copies as
shall be requested by the recipient), on or prior to the date such Foreign
Lender becomes a Lender, or on such later date when such Foreign Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and from time to time thereafter, as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion):

 

(1)           duly executed and properly completed copies of the forms and
statements required to be provided by such Foreign Lender under clause (c) of
subsection 2.7B(iv), to establish the portion of any such sums paid or payable
with respect to which such Lender acts for its own account and may be entitled
to an exemption from or a reduction of the applicable Tax; and

 

(2)           duly executed and properly completed copies of Internal Revenue
Service Form W-8IMY (or any successor forms) properly completed and duly
executed by such Foreign Lender, together with any information, if any, such
Foreign Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Internal Revenue Code or the
regulations thereunder, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender;

 

(e)           without limiting the generality of the foregoing, in the event
that Company is resident for tax purposes in the United States, any Lender that
is not a Foreign Lender and has not otherwise established to the reasonable
satisfaction of Company and Administrative Agent that it is an exempt recipient
(as defined in section 6049(b)(4) of the Internal Revenue Code and the United
States Treasury Regulations thereunder) shall deliver to Company and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the

 

60

--------------------------------------------------------------------------------


 

date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter as prescribed by applicable law or upon the request of
Company or Administrative Agent), duly executed and properly completed copies of
Internal Revenue Service Form W-9; and

 

(f)            without limiting the generality of the foregoing, each Lender
hereby agrees, from time to time after the initial delivery by such Lender of
such forms, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to Administrative
Agent and Company two original copies of renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish that such Lender is entitled to an exemption from or
reduction of any Tax with respect to payments to such Lender under the Loan
Documents and, if applicable, that such Lender does not act for its own account
with respect to any portion of such payment, or (2) notify Administrative Agent
and Company of its inability to deliver any such forms, certificates or other
evidence.

 

C.  Capital Adequacy Adjustment.  If any Lender shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Commitments or Letters of Credit or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling corporation could have
achieved but for such Change in Law (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in subsection 2.8A, Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after-tax basis for such reduction. 
Company shall not be required to compensate a Lender pursuant to this
subsection 2.7C for any reduction in respect of a period occurring more than
nine months prior to the date on which such Lender notifies Company of such
Change in Law and such Lender’s intention to claim compensation therefor,
except, if the Change in Law giving rise to such reduction is retroactive, no
such time limitation shall apply so long as such Lender requests compensation
within nine months from the date on which the applicable Government Authority
informed such Lender of such Change in Law.

 

2.8                               Statement of Lenders; Obligation of Lenders
and Issuing Lenders to Mitigate.

 

A.  Statements.  Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, 2.7 or 2.8B shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

61

--------------------------------------------------------------------------------


 

B.  Mitigation.  Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under
subsection 2.7, it will use reasonable efforts to make, issue, fund or maintain
the Commitments of such Lender or the Loans or Letters of Credit of such Lender
or Issuing Lender through another lending or letter of credit office of such
Lender or Issuing Lender, if (i) as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 would be materially reduced and
(ii) as determined by such Lender or Issuing Lender in its sole discretion, such
action would not otherwise be disadvantageous to such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this subsection 2.8B
unless Company agrees to pay all incremental expenses incurred by such Lender or
Issuing Lender as a result of utilizing such other lending or letter of credit
office as described above.  Notwithstanding anything to the contrary contained
in this Agreement, no Lender shall be entitled to receive any amount under
subsection 2.6C or section 2.7 as a result of a change in any lending office
which is greater than such Lender would have been entitled to receive
immediately prior to such change in lending office, unless the transfer occurred
at a time when circumstances giving rise to the claim for such amount did not
exist.

 

2.9                               Replacement of a Lender.

 

If Company receives a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Revolving Lender defaults in its obligations to fund a Revolving
Loan pursuant to this Agreement, a Lender (a “Non-Consenting Lender”) refuses to
consent to an amendment, modification or waiver of this Agreement that, (1)
pursuant to subsection 10.6, requires consent of 100% of the Lenders or 100% of
the Lenders with Obligations directly affected and (2) Requisite Lenders have
otherwise consented to, or a Lender becomes an Affected Lender (any such Lender,
a “Subject Lender”), so long as (i) no Potential Event of Default or Event of
Default shall have occurred and be continuing and Company has obtained a
commitment from another Lender or an Eligible Assignee to purchase at par the
Subject Lender’s Loans and assume the Subject Lender’s Commitments and all other
obligations of the Subject Lender hereunder, (ii) such Lender is not an Issuing
Lender with respect to any Letters of Credit outstanding (unless all such
Letters of Credit are terminated or arrangements acceptable to such Issuing
Lender (such as a “back-to-back” letter of credit) are made) and (iii), if
applicable, the Subject Lender is unwilling to withdraw the notice delivered to
Company pursuant to subsection 2.8 and/or is unwilling to remedy its default
upon 10 days prior written notice to the Subject Lender and Administrative
Agent, Company may require the Subject Lender to assign all of its Loans and
Commitments to such other Lender, Lenders, Eligible Assignee or Eligible
Assignees pursuant to the provisions of subsection 10.1B; provided that, prior
to or concurrently with such replacement, (1) the Subject Lender shall have
received payment in full of all principal, interest, fees and other amounts
(including all amounts under subsections 2.6D, 2.7 and/or 2.8B (if applicable))
through such date of replacement and a release from its obligations under the
Loan

 

62

--------------------------------------------------------------------------------


 

Documents, (2) the processing fee required to be paid by subsection 10.1B(i)
shall have been paid to Administrative Agent, (3) all of the requirements for
such assignment contained in subsection 10.1B, including, without limitation,
the consent of Administrative Agent (if required) and the receipt by
Administrative Agent of an executed Assignment Agreement and other supporting
documents, have been fulfilled, and (4) in the event such Subject Lender is a
Non-Consenting Lender, each assignee shall consent, at the time of such
assignment, to each matter in respect of which such Subject Lender was a
Non-Consenting Lender and Company also requires each other Subject Lender that
is a Non-Consenting Lender to assign its Loans and Commitments.  For the
avoidance of doubt, if a Lender is a Non-Consenting Lender solely because it
refused to consent to an amendment, modification or waiver that required the
consent of 100% of Lenders with Obligations directly affected thereby (which
amendment, modification or waiver did not accordingly require the consent of
100% of all Lenders), the Loans and Commitments of such Non-Consenting Lender
that are subject to the assignments required by this subsection 2.9 shall
include all Loans and Commitments of such Non-Consenting Lender.

 

2.10                        Incremental Term Loan Commitments and Revolving Loan
Commitments.

 

A.            Company may, by written notice to Administrative Agent from time
to time, request Incremental Term Loan Commitments and/or Incremental Revolving
Loan Commitments in an amount not to exceed the Incremental Amount from one or
more Incremental Term Lenders and/or Incremental Revolving Lenders (which may
include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Loans, as the case may be, in their own discretion;
provided, that each Incremental Term Lender and/or Incremental Revolving Lender,
if not already a Lender hereunder, shall be subject to the approval of
Administrative Agent (which approval shall not be unreasonably withheld).  Such
notice shall set forth (i) the amount of the Incremental Term Loan Commitments
and/or Incremental Revolving Loan Commitments being requested (which shall be in
minimum increments of $1,000,000 and a minimum amount of $25,000,000 or equal to
the remaining Incremental Amount), (ii) the date on which such Incremental Term
Loan Commitments and/or Incremental Revolving Loan Commitments are requested to
become effective (the “Increased Amount Date”) and (iii) (A) whether such
Incremental Term Loan Commitments are to be Tranche B Term Loan Commitments or
commitments to make term loans with terms different from the Tranche B Term
Loans (“Other Term Loans”) and/or (B) whether such Incremental Revolving Loan
Commitments are to be Revolving Loan Commitments or commitments to make
revolving loans with terms different from the Revolving Loans (“Other Revolving
Loans”).

 

B.            Company and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to Administrative Agent an
Incremental Assumption Agreement and such other documentation as Administrative
Agent shall reasonably specify to evidence the Incremental Term Loan Commitment
of such Incremental Term Lender and/or Incremental Revolving Loan Commitment of
such Incremental Revolving Loan Lender.  Each Incremental Assumption Agreement
shall specify the terms of the Incremental Term Loans and/or Incremental
Revolving Loans to be made thereunder; provided, that, without the prior written
consent of the Required Lenders, (i) the final maturity date of (A) any Other
Term Loans shall be no earlier than the earliest maturity date of any of the
Term Loans and/or (B) any Other Revolving Loans shall be no earlier than the
Revolving Loan Commitment Termination Date and (ii) the

 

63

--------------------------------------------------------------------------------


 

average life to maturity of any Other Term Loans and/or Other Revolving Loans,
as the case may be, shall be no shorter than the average life to maturity of the
Term Loans and/or the Revolving Loans, respectively, and provided, further, that
the interest rate margin in respect of any Other Term Loan and/or Other
Revolving Loan shall be the same as that applicable to the Term Loans and/or the
Revolving Loans; except that if the final maturity date of such Other Term Loan
and/or Other Revolving Facility Loan is later than the latest maturity date of
any of the Term Loans or the Revolving Loan Commitment Termination Date, as the
case may be, the interest rate margin in respect of any Other Term Loan and/or
Other Revolving Loan may exceed the applicable Eurodollar Rate Margin or Base
Rate Margin for the Term Loans and/or the Revolving Loans, respectively, by no
more than 0.50% (it being understood that any such increase may take the form of
original issue discount (“OID”), with OID being equated to the interest rates in
a manner determined by Administrative Agent based on an assumed four-year life
to maturity), or if it does so exceed such applicable Eurodollar Rate Margin or
Base Rate Margin, such applicable Eurodollar Rate Margin or Base Rate Margin
shall be increased so that the interest rate margin in respect of such Other
Term Loan or Other Revolving Loan, as the case may be (giving effect to any OID
issued in connection with such Other Term Loan) is no more than 0.50% higher
than the applicable Eurodollar Rate Margin or Base Rate Margin for the Term
Loans or the Revolving Loans, respectively.  Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Assumption
Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Loan Commitments evidenced thereby as provided for in
subsection 10.6.  Any such deemed amendment may be memorialized in writing by
Administrative Agent with Company’s consent (not to be unreasonably withheld)
and furnished to the other parties hereto.

 

C.            Notwithstanding the foregoing, no Incremental Term Loan Commitment
or Incremental Revolving Loan Commitment shall become effective under this
subsection 2.10 unless (i) on the date of such effectiveness, the conditions set
forth in subsection 4.3 shall be satisfied and Administrative Agent shall have
received a certificate to that effect dated such date and executed by the Chief
Financial Officer of Company, (ii) Administrative Agent shall have received
legal opinions, board resolutions and other closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and
consistent with those delivered on the Closing Date under subsection 4.1 and
such additional documents and filings (including amendments to the Mortgages and
other Collateral Documents and title endorsement bring-downs) as Administrative
Agent may reasonably require to assure that the Incremental Term Loans and/or
Incremental Revolving Loans are secured by the Collateral ratably with the
existing Term Loans and Revolving Loans and (iii) Company would be in Pro Forma
Compliance after giving effect to such Incremental Term Loan Commitment and/or
Incremental Revolving Loan Commitments and the Loans to be made thereunder and
the application of the proceeds therefrom as if made and applied on such date.

 

64

--------------------------------------------------------------------------------


 

Section 3.              LETTERS OF CREDIT

 

3.1                               Issuance of Letters of Credit and Lenders’
Purchase of Participations Therein.

 

A.  Letters of Credit.  Company may request, in accordance with the provisions
of this subsection 3.1, from time to time during the period from the Closing
Date to but excluding the 30th day prior to the Revolving Loan Commitment
Termination Date, that one or more Revolving Lenders issue Letters of Credit for
the account of Company for the general corporate purposes of Company or a
Subsidiary of Company.  Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Company herein set
forth, any one or more Revolving Lenders may, but (except as provided in
subsection 3.1B(ii)) shall not be obligated to, issue such Letters of Credit in
accordance with the provisions of this subsection 3.1; provided that Company
shall not request that any Revolving Lender issue (and no Revolving Lender shall
issue):

 

(i)            any Letter of Credit if, after giving effect to such issuance,
the Total Utilization of Revolving Loan Commitments would exceed the Revolving
Loan Commitment Amount then in effect;

 

(ii)           any Letter of Credit if, after giving effect to such issuance,
the Letter of Credit Usage would exceed $40,000,000;

 

(iii)          Standby Letter of Credit having an expiration date later than the
earlier of (a) ten days prior to the Revolving Loan Commitment Termination Date
and (b) the date which is one year from the date of issuance of such Standby
Letter of Credit; provided that the immediately preceding clause (b) shall not
prevent any Issuing Lender from agreeing that a Standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each unless such Issuing Lender elects not to extend for any such
additional period; and provided, further that such Issuing Lender shall elect
not to extend such Standby Letter of Credit if it has knowledge that an Event of
Default has occurred and is continuing (and has not been waived in accordance
with subsection 10.6) at the time such Issuing Lender must elect whether or not
to allow such extension and that such Issuing Lender shall give notice to
Company of such election;

 

(iv)          any Standby Letter of Credit issued for the purpose of supporting
(a) trade payables or (b) any Indebtedness constituting “antecedent debt” (as
that term is used in Section 547 of the Bankruptcy Code);

 

(v)           any Commercial Letter of Credit having an expiration date
(a) later than the earlier of (1) the date which is 5 days prior to the
Revolving Loan Commitment Termination Date and (2) the date which is 180 days
from the date of issuance of such Commercial Letter of Credit or (b) that is
otherwise unacceptable to the applicable Issuing Lender in its reasonable
discretion; or

 

(vi)          any Letter of Credit denominated in a currency other than Dollars.

 

65

--------------------------------------------------------------------------------


 

B.  Mechanics of Issuance.

 

(i)            Request for Issuance.  Whenever Company desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent a Request for
Issuance no later than 12:00 Noon (New York City time) at least three Business
Days, or such shorter period as may be agreed to by the Issuing Lender in any
particular instance, in advance of the proposed date of issuance.  The Issuing
Lender, in its reasonable discretion, may require changes in the text of the
proposed Letter of Credit or any documents described in or attached to the
Request for Issuance.  In furtherance of the provisions of subsection 10.8, and
not in limitation thereof, Company may submit Requests for Issuance by
telefacsimile and Administrative Agent and Issuing Lenders may rely and act upon
any such Request for Issuance without receiving an original signed copy
thereof.  No Letter of Credit shall require payment against a conforming demand
for payment to be made thereunder on the same business day (under the laws of
the jurisdiction in which the office of the Issuing Lender to which such demand
for payment is required to be presented is located) on which such demand for
payment is presented if such presentation is made after 12:00 Noon (in the time
zone of such office of the Issuing Lender) on such business day.

 

(ii)           Determination of Issuing Lender.  Upon receipt by Administrative
Agent of a Request for Issuance pursuant to subsection 3.1B(i) requesting the
issuance of a Letter of Credit, in the event Administrative Agent (or an
Affiliate thereof) elects to issue such Letter of Credit, Administrative Agent
(or such Affiliate) shall promptly so notify Company, and Administrative Agent
(or such Affiliate) shall be the Issuing Lender with respect thereto.  In the
event that Administrative Agent (or such Affiliate), in its sole discretion,
elects not to issue such Letter of Credit, Administrative Agent shall promptly
so notify Company, whereupon Company may request any other Revolving Lender to
issue such Letter of Credit by delivering to such Revolving Lender a copy of the
applicable Request for Issuance.  Any Revolving Lender so requested to issue
such Letter of Credit shall promptly notify Company and Administrative Agent
whether or not, in its sole discretion, it has elected to issue such Letter of
Credit, and any such Revolving Lender that so elects to issue such Letter of
Credit shall be the Issuing Lender with respect thereto.  In the event that all
other Revolving Lenders shall have declined to issue such Letter of Credit,
notwithstanding the prior election of Administrative Agent not to issue such
Letter of Credit, Administrative Agent (or an Affiliate thereof) shall be
obligated to issue such Letter of Credit and shall be the Issuing Lender with
respect thereto, notwithstanding the fact that the Letter of Credit Usage with
respect to such Letter of Credit and with respect to all other Letters of Credit
issued by Administrative Agent (or Affiliates thereof), when aggregated with
Administrative Agent’s outstanding Revolving Loans and Swing Line Loans, may
exceed the amount of Administrative Agent’s Revolving Loan Commitment then in
effect.

 

(iii)          Issuance of Letter of Credit.  Upon satisfaction or waiver (in
accordance with subsection 10.6) of the conditions set forth in subsection 4.4,
the Issuing Lender shall issue the requested Letter of Credit in accordance with
the Issuing Lender’s standard operating procedures.

 

66

--------------------------------------------------------------------------------


 

(iv)          Notification to Revolving Lenders.  Upon the issuance of or
amendment to any Letter of Credit the applicable Issuing Lender shall promptly
notify Administrative Agent and Company of such issuance or amendment in writing
and such notice shall be accompanied by a copy of such Letter of Credit or
amendment.  Upon receipt of such notice (or, if Administrative Agent is the
Issuing Lender, together with such notice), Administrative Agent shall notify
each Revolving Lender in writing of such issuance or amendment and the amount of
such Revolving Lender’s respective participation in such Letter of Credit or
amendment, and, if so requested by a Revolving Lender, Administrative Agent
shall provide such Lender with a copy of such Letter of Credit or amendment.  In
the case of Commercial Letters of Credit, in the event that Issuing Lender is
other than Administrative Agent, such Issuing Lender will send by facsimile
transmission to Administrative Agent, promptly upon the first Business Day of
each week, a report of its daily aggregate maximum amount available for drawing
under Commercial Letters of Credit for the previous week.  Upon receipt of such
report, Administrative Agent shall notify each Revolving Lender in writing of
the contents thereof.

 

C.  Revolving Lenders’ Purchase of Participations in Letters of Credit. 
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount that is or at any time may become available to be drawn
thereunder.

 

3.2                               Letter of Credit Fees.

 

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

 

(i)            with respect to each Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, equal to
the greater of (X) $500 and (Y) 0.125% per annum of the daily amount available
to be drawn under such Letter of Credit and (b) a letter of credit fee, payable
to Administrative Agent for the account of Revolving Lenders, equal to the
applicable Eurodollar Rate Margin for Revolving Loans, plus, upon the
application of increased rates of interest pursuant to subsection 2.2E, 2% per
annum, multiplied by the daily amount available to be drawn under such Letter of
Credit, each such fronting fee or letter of credit fee to be payable in arrears
on and to (but excluding) each February 28, May 31, August 31 and November 30 of
each year and computed on the basis of a 360-day year for the actual number of
days elapsed; and

 

(ii)           with respect to the issuance, amendment or transfer of each
Letter of Credit and each payment of a drawing made thereunder (without
duplication of the fees payable under clause (i) above), documentary and
processing charges payable directly to the applicable Issuing Lender for its own
account in accordance with such Issuing Lender’s standard schedule for such
charges in effect at the time of such issuance, amendment, transfer or payment,
as the case may be.

 

67

--------------------------------------------------------------------------------


 

For purposes of calculating any fees payable under clause (i) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination.

 

3.3                               Drawings and Reimbursement of Amounts Paid
Under Letters of Credit.

 

A.  Responsibility of Issuing Lender With Respect to Drawings.  In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.

 

B.  Reimbursement by Company of Amounts Paid Under Letters of Credit.  In the
event an Issuing Lender has determined to honor a drawing under a Letter of
Credit issued by it, such Issuing Lender shall immediately notify Company and
Administrative Agent, and Company shall reimburse such Issuing Lender on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such drawing; provided that, anything contained in this
Agreement to the contrary notwithstanding, (i) unless Company shall have
notified Administrative Agent and such Issuing Lender prior to 12:00 Noon (New
York City time) on the date such drawing is honored that Company intends to
reimburse such Issuing Lender for the amount of such drawing with funds other
than the proceeds of Revolving Loans, Company shall be deemed to have given a
timely Notice of Borrowing to Administrative Agent requesting Revolving Lenders
to make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such drawing and (ii) subject to
satisfaction or waiver of the conditions specified in subsection 4.4B, Revolving
Lenders shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in the amount of such drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such Issuing Lender for the amount
of such drawing; and provided, further that if for any reason proceeds of
Revolving Loans are not received by such Issuing Lender on the Reimbursement
Date in an amount equal to the amount of such drawing, Company shall reimburse
such Issuing Lender, on demand, in an amount in same day funds equal to the
excess of the amount of such drawing over the aggregate amount of such Revolving
Loans, if any, which are so received.  Nothing in this subsection 3.3B shall be
deemed to relieve any Revolving Lender from its obligation to make Revolving
Loans on the terms and conditions set forth in this Agreement, and Company shall
retain any and all rights it may have against any Revolving Lender resulting
from the failure of such Revolving Lender to make such Revolving Loans under
this subsection 3.3B.

 

C.  Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.

 

(i)            Payment by Revolving Lenders.  In the event that Company shall
fail for any reason to reimburse any Issuing Lender as provided in subsection
3.3B in an amount equal to the amount of any payment by such Issuing Lender
under a Letter of Credit issued by it, such Issuing Lender shall promptly notify
Administrative Agent, who shall promptly notify each Revolving Lender of the
unreimbursed amount of such honored

 

68

--------------------------------------------------------------------------------


 

drawing and of such Revolving Lender’s respective participation therein based on
such Revolving Lender’s Pro Rata Share.  Each Revolving Lender (other than such
Issuing Lender) shall make available to Administrative Agent an amount equal to
its respective participation, in Dollars, in same day funds, at the Funding and
Payment Office, not later than 12:00 Noon (New York City time) on the first
Business Day after the date notified by Administrative Agent, and Administrative
Agent shall make available to such Issuing Lender in Dollars, in same day funds,
at the office of such Issuing Lender on such Business Day the aggregate amount
of the payments so received by Administrative Agent.  In the event that any
Revolving Lender fails to make available to Administrative Agent on such
Business Day the amount of such Revolving Lender’s participation in such Letter
of Credit as provided in this subsection 3.3C, such Issuing Lender shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the rate customarily used by such Issuing Lender for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate.  Nothing in this subsection 3.3C shall be deemed to prejudice the
right of Administrative Agent to recover, for the benefit of Revolving Lenders,
from any Issuing Lender any amounts made available to such Issuing Lender
pursuant to this subsection 3.3C in the event that it is determined by the final
judgment of a court of competent jurisdiction that the payment with respect to a
Letter of Credit by such Issuing Lender in respect of which payments were made
by Revolving Lenders constituted gross negligence or willful misconduct on the
part of such Issuing Lender.

 

(ii)           Distribution to Lenders of Reimbursements Received From Company. 
In the event any Issuing Lender shall have been reimbursed by other Revolving
Lenders pursuant to subsection 3.3C(i) for all or any portion of any payment by
such Issuing Lender under a Letter of Credit issued by it, and Administrative
Agent or such Issuing Lender thereafter receives any payments from Company in
reimbursement of such payment under the Letter of Credit, to the extent any such
payment is received by such Issuing Lender, it shall distribute such payment to
Administrative Agent, and Administrative Agent shall distribute to each other
Revolving Lender that has paid all amounts payable by it under subsection
3.3C(i) with respect to such payment such Revolving Lender’s Pro Rata Share of
all payments subsequently received by Administrative Agent or by such Issuing
Lender from Company.  Any such distribution shall be made to a Revolving Lender
at the account specified in subsection 2.4C(iii).

 

D.  Interest on Amounts Paid Under Letters of Credit.

 

(i)            Payment of Interest by Company.  Company agrees to pay to
Administrative Agent, with respect to payments under any Letters of Credit
issued by any Issuing Lender, interest on the amount paid by such Issuing Lender
in respect of each such payment from the date a drawing is honored to but
excluding the date such amount is reimbursed by Company (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to subsection
3.3B) at a rate equal to (a) for the period from the date such drawing is
honored to but excluding the Reimbursement Date, the rate then in effect under
this Agreement with respect to Revolving Loans that are Base Rate Loans and (b)
thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise

 

69

--------------------------------------------------------------------------------


 

payable under this Agreement with respect to Revolving Loans that are Base Rate
Loans.  Interest payable pursuant to this subsection 3.3D(i) shall be computed
on the basis of a 365-day or 366-day year, as the case may be, for the actual
number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.

 

(ii)           Distribution of Interest Payments by Administrative Agent. 
Promptly upon receipt by Administrative Agent of any payment of interest
pursuant to subsection 3.3D(i) with respect to a payment under a Letter of
Credit, (a) Administrative Agent shall distribute to (x) each Revolving Lender
(including the Issuing Lender) out of the interest received by Administrative
Agent in respect of the period from the date such drawing is honored to but
excluding the date on which the applicable Issuing Lender is reimbursed for the
amount of such payment (including any such reimbursement out of the proceeds of
Revolving Loans pursuant to subsection 3.3B), the amount that such Revolving
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period pursuant to subsection 3.2 if no drawing had been honored under such
Letter of Credit, and (y) such Issuing Lender the amount, if any, remaining
after payment of the amounts applied pursuant to clause (x), and (b) in the
event such Issuing Lender shall have been reimbursed by other Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of such payment,
Administrative Agent shall distribute to each Revolving Lender (including such
Issuing Lender) that has paid all amounts payable by it under subsection 3.3C(i)
with respect to such payment such Revolving Lender’s Pro Rata Share of any
interest received by Administrative Agent in respect of that portion of such
payment so made by Revolving Lenders for the period from the date on which such
Issuing Lender was so reimbursed to but excluding the date on which such portion
of such payment is reimbursed by Company.  Any such distribution shall be made
to a Revolving Lender at the account specified in subsection 2.4C(iii).

 

3.4                               Obligations Absolute.

 

The obligation of Company to reimburse each Issuing Lender for payments under
the Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:

 

(i)            any lack of validity or enforceability of any Letter of Credit;

 

(ii)           the existence of any claim, set-off, defense or other right which
Company or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Revolving Lender or any other Person
or, in the case of a Revolving Lender, against Company, whether in connection
with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction

 

70

--------------------------------------------------------------------------------


 

between Company or one of its Subsidiaries and the beneficiary for which any
Letter of Credit was procured);

 

(iii)          any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(iv)          payment by the applicable Issuing Lender under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit;

 

(v)           any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;

 

(vi)          any breach of this Agreement or any other Loan Document by any
party thereto; or

 

(vii)         the fact that an Event of Default or a Potential Event of Default
shall have occurred and be continuing;

 

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).

 

3.5                               Nature of Issuing Lenders’ Duties.

 

As between Company and any Issuing Lender, Company assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Lender by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Lender shall
not be responsible for:  (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender, including any act or
omission by a

 

71

--------------------------------------------------------------------------------


 

Government Authority, and none of the above shall affect or impair, or prevent
the vesting of, any of such Issuing Lender’s rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Company.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against any Issuing Lender
for any liability arising out of the gross negligence or willful misconduct of
such Issuing Lender, as determined by a final judgment of a court of competent
jurisdiction.

 

Section 4.              CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.

 

4.1                               Conditions to Term Loans and Initial Revolving
Loans and Swing Line Loans.

 

The obligations of Lenders to make the Term Loans and any Revolving Loans and
Swing Line Loans to be made on the Closing Date are, in addition to the
conditions precedent specified in subsection 4.3, subject to prior or concurrent
satisfaction of the following conditions:

 

A.  Loan Party Documents.  On or before the Closing Date, Company shall, and
shall cause each other Loan Party to, deliver to Lenders or to Administrative
Agent the following with respect to Company or such Loan Party, as the case may
be, each, unless otherwise noted, dated the Closing Date:

 

(i)            Copies of the Organizational Documents of such Person, certified
by the Secretary of State of its jurisdiction of organization or, if such
document is of a type that may not be so certified, certified by the secretary
or similar officer of the applicable Loan Party, together with a good standing
certificate from the Secretary of State of its jurisdiction of organization and
each other state in which such Person is qualified to do business (other than,
in the case of jurisdictions other than such Person’s jurisdiction of
organization or formation, where the failure to be in good standing or so
qualified could not be reasonably expected to have a Material Adverse Effect)
each dated a recent date prior to the Closing Date;

 

(ii)           Resolutions of the Governing Body of such Person approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, certified as of the Closing Date by the secretary or
similar officer of such Person as being in full force and effect without
modification or amendment;

 

72

--------------------------------------------------------------------------------


 

(iii)          Signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party;

 

(iv)          Executed originals of the Loan Documents to which such Person is a
party; and

 

(v)           Such other documents as Administrative Agent may reasonably
request.

 

B.  Fees.  Company shall have paid to Administrative Agent, for distribution (as
appropriate) to Administrative Agent and Lenders, the fees payable on the
Closing Date referred to in subsection 2.3.

 

C.  Corporate and Capital Structure; Ownership.  The corporate organizational
structure, capital structure and ownership of Company and its Subsidiaries shall
be as set forth on Schedule 4.1C annexed hereto; provided, however, that the
ownership of Company shall not be included on such schedule.

 

D.  Representations and Warranties; Performance of Agreements.  Company shall
have delivered to Administrative Agent an Officer’s Certificate, in form and
substance satisfactory to Administrative Agent, to the effect that the
representations and warranties in Section 5 are true, correct and complete in
all material respects on and as of the Closing Date to the same extent as though
made on and as of that date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date) and that Company shall have performed in all material
respects all agreements and satisfied all conditions which this Agreement
provides shall be performed or satisfied by it on or before the Closing Date
except as otherwise disclosed to and agreed to in writing by Administrative
Agent; provided that, if a representation and warranty, covenant or condition is
qualified as to materiality, the applicable materiality qualifier set forth in
this subsection 4.1D shall be disregarded with respect to such representation
and warranty, covenant or condition for purposes of this condition.

 

E.  Financial Statements; Pro Forma Balance Sheet; Projections.  On or before
the Closing Date, Lenders shall have received from Company (i) the audited and
unaudited financial statements of Company and its Subsidiaries described in
Schedule 5.3, (ii) a pro forma balance sheet, giving effect to the
Recapitalization, which pro forma balance sheet shall be in form and substance
reasonably satisfactory to Administrative Agent, and (iii) projected financial
statements (including balance sheets and income and cash flow statements) for
the seven-year period following the Closing Date.

 

F.  Opinions of Counsel to Loan Parties.  Lenders shall have received originally
executed copies of one or more favorable written opinions of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for Loan Parties, in form and substance
reasonably satisfactory to Administrative Agent and its counsel, dated as of the
Closing Date and setting forth substantially the matters in the opinions
designated in Exhibit IX annexed hereto and as to such other matters as
Administrative Agent acting on behalf of Lenders may reasonably request (this
Agreement constituting a written request by Company to such counsel to deliver
such opinions to Lenders).

 

73

--------------------------------------------------------------------------------


 

G.  Solvency Assurances.  On the Closing Date, Administrative Agent and Lenders
shall have received an Officer’s Certificate of Company dated the Closing Date,
substantially in the form of Exhibit XI annexed hereto and with appropriate
attachments, in each case demonstrating that, after giving effect to the
consummation of the transactions contemplated by the Loan Documents, Company and
each Subsidiary Guarantor on a consolidated basis will be Solvent.

 

H.  Evidence of Insurance.  Administrative Agent shall have received a
certificate from Company’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to subsection 6.4 is in
full force and effect and that Administrative Agent on behalf of Lenders has
been named as additional insured and/or loss payee thereunder to the extent
required under subsection 6.4.

 

I.  Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc.  Company shall have obtained all Governmental Authorizations and
all consents of other Persons, in each case that are necessary or, in the
reasonable credit judgment of Administrative Agent, advisable in connection with
the transactions contemplated by the Loan Documents, the Recapitalization and
the continued operation of the business conducted by Company and its
Subsidiaries in substantially the same manner as conducted prior to the Closing
Date.  Each such Governmental Authorization and consent shall be in full force
and effect, except in a case where the failure to obtain or maintain a
Governmental Authorization or consent, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
action, request for stay, petition for review or rehearing, reconsideration, or
appeal with respect to any of the foregoing shall be pending.

 

J.  Environmental Reports.  Administrative Agent shall have received all reports
and other information regarding environmental matters relating to Company and
its Subsidiaries and the Facilities to the extent available to the Company and
requested by Administrative Agent.

 

K.  Security Interests in Personal Property.  Administrative Agent shall have
received evidence satisfactory to it that Company and Subsidiary Guarantors
shall have taken or caused to be taken all such actions, executed and delivered
or caused to be executed and delivered all such agreements, documents and
instruments, and made or caused to be made all such filings and recordings
(other than the filing or recording of items described in clauses (ii), (iii)
and (iv) below) that may be necessary or, in the reasonable opinion of
Administrative Agent, desirable in order to create in favor of Administrative
Agent, for the benefit of Lenders, a valid and (upon such filing and recording)
perfected First Priority security interest in the Collateral.  Such actions
shall include the following:

 

(i)            Stock Certificates and Instruments.  Delivery to Administrative
Agent of (a) certificates (which certificates shall be accompanied by
irrevocable undated stock powers, duly endorsed in blank and otherwise
satisfactory in form and substance to Administrative Agent) representing all
Capital Stock required to be pledged pursuant to the Security Agreement and any
Foreign Pledge Agreement and (b) all promissory notes or other instruments (duly
endorsed, where appropriate, in a manner satisfactory to

 

74

--------------------------------------------------------------------------------


 

Administrative Agent) evidencing any Collateral, unless otherwise consented to
by Administrative Agent in its sole discretion;

 

(ii)           Lien Searches and UCC Termination Statements.  Delivery to
Administrative Agent of (a) the results of a recent search, satisfactory to
Administrative Agent and by a Person satisfactory to Administrative Agent, of
all effective UCC financing statements and fixture filings and all judgment and
tax lien filings which may have been made with respect to any personal property
of any Loan Party, together with copies of all such filings disclosed by such
search, and (b) duly completed UCC termination statements, and authorization of
the filing thereof from the applicable secured party, as may be necessary to
terminate any effective UCC financing statements or fixture filings disclosed in
such search (other than any such financing statements or fixture filings in
respect of Liens permitted to remain outstanding pursuant to the terms of this
Agreement);

 

(iii)          UCC Financing Statements and Fixture Filings.  Delivery to
Administrative Agent of duly completed UCC financing statements and, where
appropriate, fixture filings, with respect to all personal property Collateral
of such Loan Party, for filing in all jurisdictions as may be necessary or, in
the reasonable opinion of Administrative Agent, desirable to perfect the
security interests created in such Collateral pursuant to the Collateral
Documents;

 

(iv)          Cover Sheets, Etc.  Delivery to Administrative Agent of all
documents or instruments required to be filed with any IP Filing Office in order
to create or perfect Liens in respect of any IP Collateral or evidence the
interest of Administrative Agent and Lenders therein, together with releases
duly executed (if necessary) of security interests by all applicable Persons for
filing in all applicable jurisdictions as may be necessary to terminate any
effective filings in any IP Filing Office in respect of any IP Collateral (other
than any such filings in respect of Liens permitted to remain outstanding
pursuant to the terms of this Agreement);

 

(v)           Control Agreements.  Delivery to Administrative Agent of Control
Agreements with financial institutions and other Persons in order to perfect
Liens in respect of Deposit Accounts and Securities Accounts held by Company or
a Subsidiary Guarantor (to the extent required by subsection 6.11 hereof)
pursuant to the Collateral Documents;

 

(vi)          Foreign Pledge Agreements.  Execution and delivery to
Administrative Agent of Foreign Pledge Agreements with respect to all of the
Capital Stock owned by Company or a Subsidiary Guarantor of all first tier
Material Foreign Subsidiaries (or, in the case of a Foreign Corporation, 65% of
the Capital Stock of such Foreign Corporation) which Capital Stock is required
to be pledged under the Collateral Documents and with respect to which
Administrative Agent deems a Foreign Pledge Agreement necessary or advisable to
perfect or otherwise protect the First Priority Liens granted to Administrative
Agent on behalf of Lenders in such Capital Stock, and the taking of all such
other actions

 

75

--------------------------------------------------------------------------------


 

under the laws of such jurisdictions as Administrative Agent may deem necessary
or advisable to perfect or otherwise protect such Liens; and

 

(vii)         Opinions of Local Counsel.  Delivery to Administrative Agent of an
opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) under the laws of each jurisdiction in which any Loan
Party or any personal property Collateral is located with respect to the
creation and perfection of the security interests in favor of Administrative
Agent in such Collateral and such other matters governed by the laws of such
jurisdiction regarding such security interests as Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Administrative Agent.

 

L.  Closing Date Mortgages; Closing Date Mortgage Policies; Etc.  Administrative
Agent shall have received from Company and each applicable Subsidiary Guarantor:

 

(i)            Closing Date Mortgages.  Fully executed and notarized Mortgages
(each a “Closing Date Mortgage” and, collectively, the “Closing Date
Mortgages”), in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each owned Real Property Asset listed in
Schedule 4.1L annexed hereto (each a “Closing Date Mortgaged Property” and,
collectively, the “Closing Date Mortgaged Properties”), which such Schedule 4.1L
shall include each Real Property Asset owned in fee by Company and each
Subsidiary Guarantor as of the Closing Date having, in each case, a fair market
value in excess of $2,000,000;

 

(ii)           Opinions of Local Counsel.  An opinion of counsel (which counsel
shall be reasonably satisfactory to Administrative Agent) in each state in which
a Closing Date Mortgaged Property is located with respect to the enforceability
of the form(s) of Closing Date Mortgages to be recorded in such state and such
other matters as Administrative Agent may reasonably request, in each case in
form and substance reasonably satisfactory to Administrative Agent;

 

(iii)          Title Insurance.  (a) ALTA mortgagee title insurance policies
(or, in respect of property located in Texas, non-ALTA policies) or
unconditional commitments therefor (the “Closing Date Mortgage Policies”) issued
by the Title Company with respect to the Closing Date Mortgaged Properties
listed in Schedule 4.1L annexed hereto, in amounts not less than the respective
amounts designated therein with respect to any particular Closing Date Mortgaged
Properties, insuring fee simple title to each such Closing Date Mortgaged
Property vested in such Loan Party and assuring Administrative Agent that the
applicable Closing Date Mortgages create valid and enforceable First Priority
mortgage Liens on the respective Closing Date Mortgaged Properties encumbered
thereby, subject only to a standard survey exception, which Closing Date
Mortgage Policies (1) shall include an endorsement for mechanics’ liens (subject
to exceptions for mechanics liens appearing of record on the Closing Date which
would constitute Permitted Encumbrances and which are acceptable to
Administrative Agent), for future advances under this Agreement and for any
other matters reasonably requested

 

76

--------------------------------------------------------------------------------


 

by Administrative Agent and (2) shall provide for affirmative insurance and such
reinsurance as Administrative Agent may reasonably request, all of the foregoing
in form and substance reasonably satisfactory to Administrative Agent; and (b)
evidence satisfactory to Administrative Agent that such Loan Party has (i)
delivered to the Title Company all certificates and affidavits required by the
Title Company in connection with the issuance of the Closing Date Mortgage
Policies and (ii) paid to the Title Company or to the appropriate Government
Authorities all expenses and premiums of the Title Company in connection with
the issuance of the Closing Date Mortgage Policies and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Closing Date Mortgages in the appropriate real estate
records;

 

(iv)          Title Reports.  With respect to each Closing Date Mortgaged
Property listed in Schedule 4.1L annexed hereto, a title report issued by the
Title Company with respect thereto, dated not more than five (5) days prior to
the Closing Date and satisfactory in form and substance to Administrative Agent;

 

(v)           Copies of Documents Relating to Title Exceptions.  Copies of all
recorded documents listed as exceptions to title or otherwise referred to in the
Closing Date Mortgage Policies or in the title reports delivered pursuant to
subsection 4.1L(iv);

 

(vi)          Matters Relating to Flood Hazard Properties.  (a) Evidence, which
may be in the form of a letter from an insurance broker or a municipal engineer,
as to whether (1) any Closing Date Mortgaged Property is a Flood Hazard Property
and (2) the community in which any such Flood Hazard Property is located is
participating in the National Flood Insurance Program, (b) if there are any such
Flood Hazard Properties, such Loan Party’s written acknowledgement of receipt of
written notification from Administrative Agent (1) as to the existence of each
such Flood Hazard Property and (2) as to whether the community in which each
such Flood Hazard Property is located is participating in the National Flood
Insurance Program, and (c) in the event any such Flood Hazard Property is
located in a community that participates in the National Flood Insurance
Program, evidence that Company has obtained flood insurance in respect of such
Flood Hazard Property to the extent required under the applicable regulations of
the Board of Governors of the Federal Reserve System; and

 

(vii)         Environmental Indemnity.  If requested by Administrative Agent, an
environmental indemnity agreement, satisfactory in form and substance to
Administrative Agent and its counsel, with respect to the indemnification of
Administrative Agent and Lenders for any liabilities that may be imposed on or
incurred by any of them as a result of any Hazardous Materials Activity.

 

M.  Matters Relating to Issuance, Redemption and Repurchase of Indebtedness of
Company and its Subsidiaries.

 

(i)            Termination of Existing Credit Agreements and Related Liens;
Existing Letters of Credit.  On the Closing Date, Company and its Subsidiaries
shall have (a)

 

77

--------------------------------------------------------------------------------


 

repaid in full all Indebtedness outstanding under the Existing Credit
Agreements, (b) terminated any commitments to lend or make other extensions of
credit thereunder, (c) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Indebtedness or other
obligations of Company and its Subsidiaries thereunder, and (d) made
arrangements satisfactory to Administrative Agent with respect to any letters of
credit outstanding thereunder.

 

(ii)           Issuance of New Senior Subordinated Notes; New Senior
Subordinated Note Indenture.  On or prior to the Closing Date, Company shall
have consummated the offering of the New Senior Subordinated Notes and received
gross cash proceeds of not less than $225,000,000.  Company shall have delivered
to Administrative Agent a fully executed or conformed copy of the New Senior
Subordinated Note Indenture.  The New Senior Subordinated Note Indenture shall
not have been amended, restated, supplemented or otherwise modified, except for
such changes thereto, if any, that have been approved by Administrative Agent or
that would otherwise have been permitted to be made pursuant to subsection 7.12
if the New Senior Subordinated Notes were issued and outstanding at the time of
any such change.

 

(iii)          Partial Redemption of Existing Senior Subordinated Notes. 
Company shall have delivered to the trustee under the Existing Senior
Subordinated Notes Indenture not more than $195,000,000 (including accrued
interest and premiums) for the redemption of Existing Senior Subordinated Notes
having an aggregate stated principal amount of not less than $185,255,000.  Such
redemption shall have been consummated in accordance with the terms and
conditions of the Existing Senior Subordinated Note Indenture.

 

(iv)          Repurchase of Existing Senior Secured Notes; Consent
Solicitation.  On the Closing Date, pursuant to the Tender Offer, Company shall
have repurchased and retired all of the Existing Senior Secured Notes for an
aggregate consideration, including accrued interest and premiums, not to exceed
$147,000,000.  The Tender Offer and the repurchase of the Existing Senior
Secured Notes pursuant to the Tender Offer shall have been consummated in all
respects in accordance with the Tender Offer Materials, true, complete and
correct copies of which have been delivered to Administrative Agent prior to the
Closing Date.  In connection with the Tender Offer, Company shall have obtained
all such consents and amendments with respect to the Existing Senior Secured
Note Indenture as may be required to permit the consummation of the
Recapitalization (including the incurrence of the Obligations hereunder) and the
other transactions contemplated by the Loan Documents.  The terms and conditions
of such consents and amendments shall be as described in the Tender Offer
Materials and shall otherwise be in form and substance satisfactory to
Administrative Agent.  Company shall have delivered to Administrative Agent a
fully executed or conformed copy of the Existing Senior Secured Note Indenture
as so amended.

 

(v)           Closing Date Transactions Costs.  Fees and expenses incurred in
connection with the transactions described in this subsection 4.1M shall not
have

 

78

--------------------------------------------------------------------------------


 

exceeded $6,500,000 in the aggregate and Administrative Agent shall have
received evidence to its satisfaction to such effect.

 

(vi)          Delivery of Redemption Notices.  On the Closing Date, Company
shall have issued redemption notices with respect to (a) all of the outstanding
Senior Subordinated Notes not previously redeemed as contemplated by clause
(iii) above and (b) all of the outstanding Existing Convertible Subordinated
Debentures, in each case in accordance with the terms and conditions of the
applicable indenture.

 

(vii)         Existing Indebtedness to Remain Outstanding.  Administrative Agent
shall have received an Officer’s Certificate of Company stating that, after
giving effect to the transactions described in this subsection 4.1M, the
Indebtedness of Loan Parties (other than Indebtedness under the Loan Documents)
shall consist of (a) approximately $100,000,000 in aggregate principal amount of
Existing Senior Subordinated Notes, (b) approximately $19,250,000 in aggregate
principal amount of Existing Convertible Subordinated Debentures,
(c) approximately $3,000,000 in aggregate principal amount of outstanding
Indebtedness described in Part I of Schedule 7.1 annexed hereto and
(d) Indebtedness in an aggregate amount not to exceed $4,500,000 in respect of
Capital Leases described in Part II of Schedule 7.1 annexed hereto.  The terms
and conditions of all such Indebtedness shall be in form and in substance
reasonably satisfactory to Administrative Agent.

 

N.  Completion of Proceedings.  All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found reasonably acceptable by
Administrative Agent, acting on behalf of Lenders, and its counsel shall be
reasonably satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.

 

Notwithstanding anything herein to the contrary, it is understood and agreed
that the documents and other items set forth on Schedule 6.14 annexed hereto
shall be delivered after the Closing Date in accordance with Section 6.14.

 

4.2                               Conditions to Final Redemption Date Tranche B
Term Loans.

 

The obligations of Lenders to make the Tranche B Term Loans on the Final
Redemption Date are, in addition to the conditions precedent specified in
subsection 4.3, subject to prior or concurrent satisfaction of the following
conditions:

 

A.  Repurchase of Existing Senior Secured Notes.  Company shall have repurchased
or defeased all or substantially all of the outstanding Existing Senior Secured
Notes not repurchased on the Closing Date at a price (including premium) not
exceeding 112% of the stated principal amount thereof, plus accrued interest. 
Such repurchase or defeasance shall have been consummated in accordance with the
terms and conditions of the Existing Senior Secured Note Indenture (as amended
on the Closing Date).

 

79

--------------------------------------------------------------------------------


 

B.  Redemption of Existing Senior Subordinated Notes.  Company shall have
redeemed all of the outstanding Existing Senior Subordinated Notes for an
aggregate consideration, including accrued interest and premiums, not to exceed
$108,000,000.  Such redemption shall have been consummated in accordance with
the terms and conditions of the Existing Senior Subordinated Note Indenture (as
amended on the Closing Date).

 

C.  Redemption of Existing Convertible Subordinated Debentures.  Company shall
have redeemed all of the outstanding Existing Convertible Subordinated
Debentures for an aggregate consideration, including accrued interest and
premiums, not to exceed $19,500,000.  Such redemption shall have been
consummated in accordance with the terms and conditions of the Existing
Convertible Subordinated Debenture Indenture.

 

D.  Final Redemption Date Transactions Costs.  Fees and expenses incurred in
connection with the transactions described in this subsection 4.2 shall not have
exceeded $500,000 in the aggregate.

 

4.3                               Conditions to All Loans.

 

The obligation of each Lender to make its Loans on each Funding Date are subject
to the following further conditions precedent:

 

A.  Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, a duly executed Notice of
Borrowing, in each case signed by a duly authorized Officer of Company.

 

B.  As of that Funding Date:

 

(i)            The representations and warranties contained herein and in the
other Loan Documents shall be true, correct and complete in all material
respects on and as of that Funding Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true, correct and complete in all material respects
on and as of such earlier date; provided, that, if a representation and warranty
is qualified as to materiality, the materiality qualifier set forth in this
subsection 4.3B(i) shall be disregarded with respect to such representation and
warranty for purposes of this condition;

 

(ii)           No event shall have occurred and be continuing or would result
from the consummation of the borrowing contemplated by such Notice of Borrowing
that would constitute an Event of Default or a Potential Event of Default; and

 

(iii)          After giving effect to the consummation of the borrowing
contemplated by the Notice of Borrowing and the application of the proceeds
thereof, the aggregate amount of Cash and Cash Equivalents of Company and its
Domestic Subsidiaries, excluding Cash and Cash Equivalents actually applied to a
permitted purpose (other than

 

80

--------------------------------------------------------------------------------


 

an Investment in Cash and Cash Equivalents) on such Funding Date, shall not
exceed $40,000,000.

 

4.4                               Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder is subject to the following
conditions precedent:

 

A.  On or before the date of issuance of the initial Letter of Credit pursuant
to this Agreement, the initial Loans shall have been made.

 

B.  On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Request for Issuance (or a facsimile copy
thereof) in each case signed by a duly authorized Officer of Company and such
other documents or information as the applicable Issuing Lender may reasonably
require in connection with the issuance of such Letter of Credit.

 

C.  On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.3B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.

 

Section 5.              COMPANY’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, Company represents and warrants to
each Lender:

 

5.1                               Organization, Powers, Qualification, Good
Standing, Business and Subsidiaries.

 

A.  Organization and Powers.  Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Company
has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby (including, without limitation, the Recapitalization).

 

B.  Qualification and Good Standing.  Company is qualified to do business and in
good standing in every jurisdiction wherever necessary to carry out its business
and operations, except in jurisdictions where the failure to be so qualified or
in good standing could not reasonably be expected to result in a Material
Adverse Effect.

 

C.  Subsidiaries.  All of the Subsidiaries of Company and their jurisdictions of
organization are identified in Schedule 5.1 annexed hereto, as said Schedule 5.1
may be supplemented from time to time pursuant to the provisions of subsection
6.1(xiii).  The Capital Stock of (i) each of the Domestic Subsidiaries of
Company identified in Schedule 5.1 annexed

 

81

--------------------------------------------------------------------------------


 

hereto (as so supplemented) is duly authorized, validly issued, fully paid and
nonassessable and (ii) each of the first-tier Material Foreign Subsidiaries of
Company identified in Schedule 5.1 annexed hereto (as so supplemented) is duly
authorized and validly issued.  Each of the Subsidiaries of Company identified
in Schedule 5.1 annexed hereto (as so supplemented) is duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
organization or formation set forth therein, has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, and is qualified to do business and
in good standing in every jurisdiction wherever necessary to carry out its
business and operations, in each case except where failure to be so qualified or
in good standing or a lack of such power and authority could not reasonably be
expected to result in a Material Adverse Effect.  Schedule 5.1 annexed hereto
(as so supplemented) correctly sets forth the ownership interest of Company and
each of its Subsidiaries in each of the Subsidiaries of Company identified
therein.  As of the Closing Date, (1) the Material Domestic Subsidiaries of
Company consist solely of Clark-Schwebel Holding Corp. and Hexcel Reinforcements
Corp. and (2) the first-tier Material Foreign Subsidiaries of Company consist
solely of Hexcel Holdings Denmark ApS and Hexcel Holdings (UK) Limited.

 

5.2                               Authorization of Borrowing, etc.

 

A.  Authorization of Borrowing.  The execution, delivery and performance of the
Loan Documents and the consummation of the Recapitalization have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto.

 

B.  No Conflict.  The execution, delivery and performance by Loan Parties of the
Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents (including, without limitation,
the Recapitalization) do not and will not (i) violate any provision of any law
or any governmental rule or regulation applicable to Company or any Loan Party,
(ii) violate any provision of the Organizational Documents of Company or any
Loan Party, (iii) violate any order, judgment or decree of any court or other
Government Authority binding on Company or any Loan Party, (iv) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Company or any Loan Party,
(v) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Company or any Loan Party (other than any Liens created
under any of the Loan Documents in favor of Administrative Agent on behalf of
Lenders) or (vi) require any approval of stockholders or any approval or consent
of any Person under any Contractual Obligation of Company or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders and except, in the
case of (i), (iii) and (iv), to the extent such violation or conflict could not
reasonably be expected to result in a Material Adverse Effect.

 

C.  Governmental Consents.  The execution, delivery and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents (including, without
limitation, the Recapitalization) do not and will not require any Governmental
Authorization.

 

82

--------------------------------------------------------------------------------


 

D.  Binding Obligation.  Each of the Loan Documents has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
relating to or affecting creditors’ rights generally or by equitable principles
relating to enforceability (whether considered in a proceeding in equity or at
law).

 

5.3                               Financial Condition.

 

Company has heretofore delivered to Administrative Agent the financial
statements and information set forth in Schedule 5.3.  All such statements other
than pro forma financial statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnotes.  Neither Company nor any of its Subsidiaries has any Contingent
Obligation, contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment that, as of the Closing Date, is not
reflected in the foregoing financial statements or the notes (if any) thereto
and, as of any Funding Date subsequent to the Closing Date, is not reflected in
the most recent financial statements delivered to Lenders pursuant to subsection
6.1 or the notes (if any) thereto and that, in any such case, is material in
relation to the business, operations, properties, assets or condition (financial
or otherwise) of Company or any of its Subsidiaries taken as a whole.

 

5.4                               No Material Adverse Change; No Restricted
Junior Payments.

 

Since September 30, 2004, no event or change has occurred that has resulted in
or evidences, either in any case or in the aggregate, a Material Adverse Effect,
except for such events or changes that constitute a Disclosed Matter.  Neither
Company nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted by subsection 7.5.

 

5.5                               Title to Properties; Liens; Real Property;
Intellectual Property.

 

A.  Title to Properties; Liens.  Company and its Subsidiaries have (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid license rights in (in the case of license rights
in Intellectual Property) or (iv) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
the financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7, and
except for such irregularities or deficiencies in title which individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect or materially diminish the value

 

83

--------------------------------------------------------------------------------


 

of any material portion of the Collateral.  Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.

 

B.  Real Property.  As of the Closing Date, Schedule 5.5B annexed hereto
contains a true, accurate and complete list of (i) all fee interests in any Real
Property Assets and (ii) all leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof), if any, affecting each such Real Property Asset,
regardless of whether a Loan Party is the landlord or tenant (whether directly
or as an assignee or successor in interest) under such lease, sublease or
assignment.  As of the Closing Date, except as specified in Schedule 5.5B
annexed hereto, each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect and Company does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each
applicable Loan Party, enforceable against such Loan Party in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other laws relating to or
affecting creditors’ rights generally or by equitable principles (whether
considered in a proceeding in equity or at law).

 

C.  Intellectual Property.  As of the Closing Date, Company and its Subsidiaries
own or have the right to use, all Intellectual Property used in the conduct of
their business, except where the failure to own or have such right to use in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect.  To the knowledge of Company or any of its Subsidiaries, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does Company know of any valid basis for any such
claim, except for such claims that in the aggregate could not reasonably be
expected to result in a Material Adverse Effect.  The use of such Intellectual
Property by Company and its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that, in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  All United
States registrations of and United States applications for material Intellectual
Property owned by Company or any of the Subsidiary Guarantors, and all material
license agreements under which Company or any of the Subsidiary Guarantors
license United States Intellectual Property of third parties material to the
conduct of their business, in each case, on the Closing Date are described on
Schedule 5.5C annexed hereto.

 

5.6                               Litigation; Adverse Facts.

 

There are no Proceedings (whether or not purportedly on behalf of Company or any
of its Subsidiaries) at law or in equity, or before or by any court or other
Government Authority (including any Environmental Claims) that are pending or,
to the knowledge of Company, threatened against or affecting Company or any of
its Subsidiaries or any property of Company or any of its Subsidiaries and that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, except such Proceedings that constitute a Disclosed
Matter.  Neither Company nor any of its Subsidiaries (i) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (ii) is subject to or in default

 

84

--------------------------------------------------------------------------------


 

with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or other Government Authority that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect, except, in each case, for such violations or defaults that constitute a
Disclosed Matter.

 

5.7                               Payment of Taxes.

 

Except to the extent permitted by subsection 6.3, all tax returns and reports of
Company and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Company knows of
no material proposed tax assessment against Company or any of its Subsidiaries
that is not being actively contested by Company or such Subsidiary in good faith
and by appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

5.8                               Performance of Agreements; Material Contracts.

 

Neither Company nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default, except (i) where the consequences, direct or indirect, of such default
or defaults, if any, could not reasonably be expected to result in a Material
Adverse Effect or (ii) such defaults that constitute a Disclosed Matter.

 

5.9                               Governmental Regulation.

 

Neither Company nor any of its Subsidiaries is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company,” as such terms are defined in the Public Utility Holding Company Act of
1935, nor is it an “investment company,” or an “affiliated company” or a
“principal underwriter” of an “investment company” as such terms are defined in
the Investment Company Act of 1940.

 

5.10                        Securities Activities.

 

A.  Neither Company nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.

 

B.  No part of the proceeds of the Loans made to the Company will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of
said Board of Governors.

 

85

--------------------------------------------------------------------------------


 

5.11                        Employee Benefit Plans.

 

A.  Company, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the regulations and published interpretations thereunder with respect
to each Employee Benefit Plan that is not a Multiemployer Plan, and have
performed all their obligations under each Employee Benefit Plan.  Each Employee
Benefit Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has been determined by the Internal Revenue Service to be so
qualified in form, as evidenced by a current determination letter, and Company
and each of its Subsidiaries and ERISA Affiliates are not aware of any facts
pertaining to the operation of any such Employee Benefit Plan that would be
expected to result in disqualification of any such plan.

 

B.  No ERISA Event has occurred or is reasonably expected to occur except for
such ERISA Events that (i) could not reasonably be expected to result in a
Material Adverse Effect or (ii) constitute a Disclosed Matter.

 

C.  Except to the extent required under Section 4980B of the Internal Revenue
Code or except as set forth in Schedule 5.11 annexed hereto, no Employee Benefit
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Company or any of its Domestic
Subsidiaries, other than Employee Benefit Plans that have been taken into
account in developing the FAS 106 cost figure disclosed to Lenders.

 

D.  As of the most recent annual valuation date for any Pension Plan, the amount
of unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), would not, were the Company to be required to immediately
fund such unfunded benefit liabilities on a plan termination basis, have a
Material Adverse Effect.

 

E.  As of the most recent annual valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of Company, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, would not, were the Company to be required to immediately fund such
liabilities, have a Material Adverse Effect.

 

5.12                        Certain Fees.

 

Except as otherwise disclosed in writing to Administrative Agent with respect to
any fees payable in connection with the Recapitalization, no broker’s or
finder’s fee or commission will be payable with respect to this Agreement or any
of the transactions contemplated hereby, and Company hereby indemnifies Lenders
against, and agrees that it will hold Lenders harmless from, any claim, demand
or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including

 

86

--------------------------------------------------------------------------------


 

reasonable fees, expenses and disbursements of counsel) arising in connection
with any such claim, demand or liability.

 

5.13                        Environmental Protection.

 

(i)            neither Company nor any of its Subsidiaries nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to
(a) any Environmental Law, (b) any Environmental Claim, or (c) any Hazardous
Materials Activity that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, except such orders, decrees or
settlement agreements that constitute a Disclosed Matter;

 

(ii)           neither Company nor any of its Subsidiaries has received any
letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state law, except for letters or requests that constitute a
Disclosed Matter, or that have been fully resolved or are not likely to result
in a Material Adverse Effect;

 

(iii)          there are and, to Company’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities that could reasonably be expected
to form the basis of an Environmental Claim against Company or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, except for Environmental Claims
that constitute a Disclosed Matter;

 

(iv)          Company has an environmental management system for its and each of
its Subsidiaries’ operations that demonstrates a commitment to environmental
compliance and includes procedures for (a) preparing and updating written
compliance manuals covering pertinent regulatory areas, (b) tracking changes in
applicable Environmental Laws and modifying operations to comply with new
requirements thereunder, (c) training employees to comply with applicable
environmental requirements and updating such training as necessary and (d)
performing regular internal compliance audits of each Facility and ensuring
correction of any incidents of non-compliance detected by means of such audits;

 

(v)           compliance with all requirements pursuant to or under
Environmental Laws would not, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect, except for such compliance with
Environmental Laws that constitute a Disclosed Matter.

 

5.14                        Solvency.

 

Each Loan Party is and, upon the incurrence of any Obligations by such Loan
Party on any date on which this representation is made, will be, Solvent.

 

87

--------------------------------------------------------------------------------


 

5.15                        Matters Relating to Collateral; Absence of
Third-Party Filings.

 

Except such as may have been filed in favor of Administrative Agent as
contemplated by the Collateral Documents and to evidence permitted lease
obligations and other Liens permitted pursuant to subsection 7.2, (i) no
effective UCC financing statement, fixture filing or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office and (ii) no effective filing covering all or any part of the IP
Collateral is on file in any IP Filing Office.

 

5.16                        Disclosure.

 

No representation or warranty of Company or any of its Subsidiaries contained in
the Confidential Information Memorandum or in any Loan Document or in any other
document, certificate or written statement furnished to Lenders by or on behalf
of Company or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of a
material fact or omits to state a material fact (known to Company, in the case
of any document not furnished by it) necessary in order to make the statements
contained herein or therein, taken as a whole, not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Company to be reasonable at the time made,
it being recognized by Lenders that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results.  There
are no facts known to Company (other than effects resulting from changes of a
general economic nature or in legal standards or regulatory conditions) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein, in the Loan
Documents or in the documents referred to in the definition of “Disclosed
Matters”.

 

5.17                        Credit Agreement Classification; Subordinated
Indebtedness.

 

This Agreement and the credit facilities created hereunder constitute the
“Credit Agreement” under and as such term is defined in the New Senior
Subordinated Notes Indenture and is a “Debt Instrument” under and as such terms
are defined in the Preferred Stock Certificates of Designation.  As of the
Closing Date and after giving effect to the initial Loans hereunder, the
Obligations constitute senior indebtedness that is entitled to the benefits of
the subordination provisions, if any, of all Indebtedness of Company and its
Subsidiaries.

 

5.18                        Foreign Assets Control Regulations, etc.

 

To the knowledge of Company, neither the making of the Loans to, or issuance of
Letters of Credit on behalf of, Company nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.  Without limiting the foregoing, neither Company nor any of
its Subsidiaries and, to the knowledge of Company, none of its Affiliates (a) is
or will become a Person whose property or interests in property are blocked
pursuant to

 

88

--------------------------------------------------------------------------------


 

Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed.  Reg.  49079 (2001)) or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such Person. 
Company and its Subsidiaries and, to the knowledge of Company, its Affiliates
are in compliance, in all material respects, with the Uniting And Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001).

 

Section 6.              COMPANY’S AFFIRMATIVE COVENANTS

 

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, Company shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

6.1                               Financial Statements and Other Reports.

 

Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with
GAAP.  Company will deliver to Administrative Agent for the benefit of Lenders:

 

(i)            Events of Default, etc.:  promptly upon any officer of Company
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to Administrative Agent) or taken any other action
with respect to a claimed Event of Default or Potential Event of Default or (b)
of the occurrence of any event or change that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect, an Officer’s
Certificate specifying the nature and period of existence of such condition,
event or change, or specifying the notice given or action taken by any such
Person and the nature of such claimed Event of Default, Potential Event of
Default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;

 

(ii)           Quarterly Financials:  as soon as available and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, (a) copies of the unaudited condensed consolidated
balance sheet of Company and its Subsidiaries as at the end of such Fiscal
Quarter and the related unaudited condensed consolidated statements of income
and cash flows of Company and its Subsidiaries for such Fiscal Quarter (with
respect to condensed consolidated statements of income) and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year (except for the unaudited
condensed consolidated balance sheet, which will be compared to the condensed
consolidated balance sheet for the prior Fiscal Year-end), all in reasonable
detail and certified by the

 

89

--------------------------------------------------------------------------------


 

chief financial officer of Company that they fairly present, in all material
respects, the financial condition of Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, prepared in accordance with GAAP, and (b) a narrative report
describing the operations of Company and its Subsidiaries which report meets the
requirements of Item 303 of Regulation S-K promulgated under the Securities Act
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter;

 

(iii)          Year-End Financials:  as soon as available and in any event
within seventy five (75) days after the end of each Fiscal Year, (a) the
consolidated balance sheet of Company and its Subsidiaries as at the end of such
Fiscal Year and the related consolidated statements of income and cash flows of
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, all in
reasonable detail and certified by the chief financial officer of Company that
they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, (b) a narrative
report describing the operations of Company and its Subsidiaries which report
meets the requirements of Item 303 of Regulation S-K promulgated under the
Securities Act for such Fiscal Year, and (c) in the case of such consolidated
financial statements, a report thereon of Pricewaterhouse Coopers LLP or other
independent registered public accounting firm of recognized national standing
selected by Company, which report shall be unqualified, shall express no doubts,
assumptions or qualifications concerning the ability of Company and its
Subsidiaries to continue as a going concern, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with standards of the Public
Company Accounting Oversight Board (United States);

 

(iv)          Compliance Certificates:  together with each delivery of financial
statements pursuant to subdivisions (ii) and (iii) above, (a) an Officer’s
Certificate of Company stating that the signers have reviewed the terms of this
Agreement and have made, or caused to be made under their supervision, a review
in reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signers do not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Company has taken, is taking and proposes
to take with respect thereto; and (b) a Compliance Certificate demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods with the restrictions contained in

 

90

--------------------------------------------------------------------------------


 

Section 7, in each case to the extent compliance with such restrictions is
required to be tested at the end of the applicable accounting period;

 

(v)           Reconciliation Statements:  if, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in subsection 5.3, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
subdivisions (ii), (iii) or (xii) of this subsection 6.1 will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, if requested (and to the extent
requested) by Administrative Agent in the exercise of its reasonable credit
judgment, (a) together with the first delivery of financial statements pursuant
to subdivision (ii), (iii) or (xii) of this subsection 6.1 following such
change, consolidated financial statements (or the relevant portions thereof ) of
Company and its Subsidiaries for (y) the current Fiscal Year to the effective
date of such change and (z) the two full Fiscal Years immediately preceding the
Fiscal Year in which such change is made, in each case prepared on a pro forma
basis as if such change had been in effect during such periods, and (b) together
with each delivery of financial statements pursuant to subdivision (ii), (iii)
or (xii) of this subsection 6.1 following such change, if required pursuant to
subsection 1.2, a written statement of the chief accounting officer or chief
financial officer of Company setting forth the differences (including any
differences that would affect any calculations relating to the financial
covenants set forth in subsection 7.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;

 

(vi)          Accountants’ Certification:  together with each delivery of
consolidated financial statements pursuant to subdivision (iii) above, a written
statement by the independent registered public accounting firm giving the report
thereon stating whether in connection with their audit, nothing came to their
attention that caused them to believe that the Company failed to comply with the
terms, covenants, provisions or conditions of the specific terms of the
Agreement as they relate to accounting matters that will be subject to auditing
procedures during the course of the audit;

 

(vii)         Accountants’ Reports:  promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all material reports
submitted to Company by the independent registered public accounting firm in
connection with each annual, interim or special audit of the financial
statements of Company and its Subsidiaries made by such independent registered
public accounting firm, including any comment letter submitted by such
independent registered public accounting firm to management in connection with
their annual audit;

 

(viii)        SEC Filings and Press Releases:  promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Company to its security holders
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a

 

91

--------------------------------------------------------------------------------


 

similar form) and prospectuses, if any, filed by Company or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, and (c) all
press releases and other statements made available generally by Company or any
of its Subsidiaries to the public concerning material developments in the
business of Company or any of its Subsidiaries;

 

(ix)           Litigation or Other Proceedings:  within fifteen (15) days of any
Officer of Company obtaining knowledge of (1) the institution of, or
non-frivolous written threat of, any Proceeding against or affecting Company or
any of its Subsidiaries or any property of Company or any of its Subsidiaries
not previously disclosed in writing by Company to Administrative Agent or (2)
any material development in any Proceeding that, in any case:

 

(x)            if adversely determined, has a reasonable possibility after
giving effect to the coverage and policy limits of insurance policies issued to
Company and its Subsidiaries of giving rise to a Material Adverse Effect; or

 

(y)           seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;

 

(x)            ERISA Events:  promptly upon an Officer becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action Company, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;

 

(xi)           ERISA Notices:  with reasonable promptness, copies of (a) all
notices received by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (b) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;

 

(xii)          Financial Plans:  as soon as practicable and in any event no
later than 30 days after the beginning of each Fiscal Year, projections of
Company and its Subsidiaries prepared on a monthly basis for such Fiscal Year
and the two immediately succeeding Fiscal Years, in substantially the same form
and substance as the projections delivered to Administrative Agent prior to the
Closing Date;

 

(xiii)         New Subsidiaries:  promptly upon any Person becoming a Subsidiary
of Company, a written notice setting forth with respect to such Person (a) the
date on which

 

92

--------------------------------------------------------------------------------


 

such Person became a Subsidiary of Company and (b) all of the data required to
be set forth in Schedule 5.1 annexed hereto with respect to all Subsidiaries of
Company (it being understood that such written notice shall be deemed to
supplement Schedule 5.1 annexed hereto for all purposes of this Agreement); and

 

(xiv)        Other Information:  with reasonable promptness, such other
information with respect to the operation, business affairs and financial
condition of Company or any of its Subsidiaries as from time to time may be
reasonably requested by any Lender acting through Administrative Agent.

 

6.2                               Existence, etc.

 

Except as permitted under subsection 7.7, Company will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
existence in the jurisdiction of organization specified on Schedule 5.1 and all
rights and franchises material to its business; provided, however that neither
Company nor any of its Subsidiaries shall be required to preserve any such right
or franchise if the Company or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
Company or such Subsidiary, as the case may be, and that the loss thereof would
not in the aggregate have a Material Adverse Effect.

 

6.3                               Payment of Taxes and Claims; Tax.

 

A.  Company will, and will cause each of its Subsidiaries to, pay all material
taxes, assessments and other material governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such tax, assessment, charge or
claim need be paid if it is being contested in good faith by appropriate
proceedings, so long as (i) such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made therefor and
(ii) in the case of a tax, assessment, charge or claim which has or may become a
Lien against any of the Collateral, such proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such charge or claim.

 

B.  Company will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Company or any of its Subsidiaries).

 

6.4                               Maintenance of Properties; Insurance;
Application of Net Insurance/ Condemnation Proceeds.

 

A.  Maintenance of Properties.  Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company

 

93

--------------------------------------------------------------------------------


 

and its Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof all as in the judgment of
Company or such Subsidiary may be necessary so that the business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this subsection 6.4A shall prevent (i) Company or any of its
Subsidiaries from discontinuing the operation and maintenance of any of its
properties if such discontinuance is, in the judgment of Company or such
Subsidiary, desirable in the conduct of its business and that do not in the
aggregate have a Material Adverse Effect or (ii) any Company or any of its
Subsidiaries from consummating any transaction permitted by this Agreement.

 

B.  Insurance.  Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.  Without limiting the generality of the foregoing, Company will
maintain or cause to be maintained (i) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and (ii)
replacement value casualty insurance on the Collateral under such policies of
insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses.  Each such policy of insurance shall (a) name Administrative
Agent for the benefit of Lenders as an additional insured thereunder as its
interests may appear and (b) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Administrative Agent, that names Administrative Agent for the benefit of
Lenders as the loss payee thereunder for any covered loss in excess of
$5,000,000 and provides for at least 30 days prior written notice to
Administrative Agent of any modification or cancellation of such policy.

 

C.  Application of Net Insurance/Condemnation Proceeds.  Upon receipt by Company
or any Subsidiary Guarantor or by Administrative Agent as loss payee of any Net
Insurance/Condemnation Proceeds:

 

(i)            if the aggregate amount of Net Insurance/Condemnation Proceeds
received (and reasonably expected to be received) in respect of any single
occurrence does not exceed $2,500,000, so long as no Event of Default or
Potential Event of Default shall have occurred and be continuing, Company or
such Subsidiary may use such proceeds for general corporate purposes and
Administrative Agent, if it received such Net Insurance/Condemnation Proceeds,
shall deliver such proceeds to Company;

 

(ii)           if the aggregate amount of Net Insurance/Condemnation Proceeds
received (and reasonably expected to be received) in respect of any single
occurrence exceeds $2,500,000, so long as no Event of Default or Potential Event
of Default shall have occurred and be continuing, Company or such Subsidiary
shall use such proceeds to

 

94

--------------------------------------------------------------------------------


 

repair, restore or replace the assets of Company or such Subsidiary in respect
of which such Net Insurance/Condemnation Proceeds were received or to otherwise
invest such proceeds in long-term productive assets of the general type used in
the business of Company and its Subsidiaries, and Administrative Agent, if it
received such Net Insurance/Condemnation Proceeds, shall deliver such proceeds
to Company; provided, however, that pending such investment, repair, restoration
or replacement, such portion of the Net Insurance/Condemnation Proceeds not so
used by Company or such Subsidiary shall be applied by Company (or
Administrative Agent, if it received such proceeds), to prepay outstanding
Revolving Loans (without a reduction of the Revolving Loan Commitment Amount) to
the full extent thereof (it being understood that no Letter of Credit shall be
cash collateralized); and

 

(iii)          if (a) an Event of Default or Potential Event of Default shall
have occurred and be continuing as referred to in clause (i) or (ii) above or
(b) in the event that such investment, repair, restoration or replacement
referred to in clause (ii) above has not been completed within 365 days after
the receipt by Company and/or Administrative Agent of such Net
Insurance/Condemnation Proceeds then, in each case, Administrative Agent, if it
holds such Net Insurance/Condemnation Proceeds, is hereby authorized by Company
to, and Company, if it or one of its Subsidiaries holds such Net
Insurance/Condemnation Proceeds, shall, apply such Net Insurance/Condemnation
Proceeds to prepay the Loans (and/or the Revolving Loan Commitment Amount shall
be reduced) as provided in subsection 2.4B and subsection 2.4D.

 

6.5                               Inspection Rights; Lender Meeting.

 

A.  Inspection Rights.  Subject to requirements of applicable law concerning
classified information and to the rights of tenants or licensees of such
property, Company shall, and shall cause each of its Subsidiaries to, permit
Lenders, through Administrative Agent or its designated representatives or,
after the occurrence and during the continuance of an Event of Default, any
authorized representatives designated by any Lender to visit and inspect any of
the properties of Company or of any of its Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records (provided that
if any information contained therein is identified as confidential to the Person
making such visit and inspection, then such information shall be handled in
accordance with subsection 10.19 hereof), and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants (provided that Company may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested or at any time or from time to time following the occurrence and
during the continuation of an Event of Default.

 

B.  Lender Meeting.  Company will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at Company’s principal offices (or at
such other location as may be agreed to by Company and Administrative Agent) at
such time as may be agreed to by Company and Administrative Agent.

 

95

--------------------------------------------------------------------------------


 

6.6          Compliance with Laws, etc.

 

Company shall comply, and shall cause each of its Subsidiaries to comply, with
the requirements of all applicable laws, rules, regulations and orders of any
Government Authority (including all Environmental Laws), except where
noncompliance could reasonably be expected to result in a Material Adverse
Effect.

 

6.7          Environmental Matters.

 

A.  Environmental Disclosure.  Company will deliver to Administrative Agent and
Lenders:

 

(i)            Environmental Audits and Reports.  As soon as practicable
following receipt thereof, copies of all material environmental audits,
investigations, analyses and reports of any kind or character, whether prepared
by personnel of Company or any of its Subsidiaries or by independent
consultants, Government Authorities or any other Persons, with respect to
significant environmental matters at any Facility that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
or with respect to any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

 

(ii)           Notice of Certain Releases, Remedial Actions, Etc.  Promptly upon
the occurrence thereof, written notice describing in reasonable detail (a) any
remedial action taken by Company or any other Person in response to (1) any
Hazardous Materials Activities the existence of which could reasonably be
expected to result in one or more Environmental Claims having, individually or
in the aggregate, a Material Adverse Effect, or (2) any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, and (b) Company’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws that could reasonably be expected to have a Material
Adverse Effect.

 

(iii)          Written Communications Regarding Environmental Claims, Releases,
Etc.  As soon as practicable following the sending or receipt thereof by Company
or any of its Subsidiaries regarding any matter that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
a copy of any and all written communications with respect to (a) any
Environmental Claims, (b) any Release required to be reported to any Government
Authority, and (c) any request for information from any Government Authority
that suggests such Government Authority is investigating whether Company or any
of its Subsidiaries may be potentially responsible for any Hazardous Materials
Activity.

 

(iv)          Notice of Certain Proposed Actions Having Environmental Impact. 
Prompt written notice describing in reasonable detail (a) any proposed
acquisition of

 

96

--------------------------------------------------------------------------------


 

stock, assets, or property by Company or any of its Subsidiaries that could
reasonably be expected to (1) expose Company or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect or (2) affect the
ability of Company or any of its Subsidiaries to maintain in full force and
effect all material Governmental Authorizations required under any Environmental
Laws for their respective operations of which the failure to maintain could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect and (b) any proposed action to be taken by Company or
any of its Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Company or any of its Subsidiaries to any
additional obligations or requirements under any Environmental Laws that could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

B.  Company’s Actions Regarding Hazardous Materials Activities, Environmental
Claims and Violations of Environmental Laws.

 

Company shall as promptly as practicable under the circumstances take, and shall
cause each of its Subsidiaries promptly to take, any and all actions necessary
to (i) cure any violation of applicable Environmental Laws by Company or its
Subsidiaries that could reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect and (ii) make an appropriate response
to any Environmental Claim against Company or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect; provided, that nothing in this subsection
shall preclude Company from (x) contesting in good faith such alleged violations
of applicable Environmental Laws or (y) asserting reasonable defenses to such
Environmental Claims.

 

C.  Environmental Review and Investigation.

 

Company agrees that Administrative Agent may, from time to time and in its
reasonable discretion, if an Event of Default has occurred and is continuing,
conduct its own investigation of any Facility; provided that, in the case of any
Facility no longer owned, leased, operated or used by Company or any of its
Subsidiaries, Company shall only be obligated to use commercially reasonable
efforts to obtain permission for Administrative Agent’s professional consultant
to conduct an investigation of such Facility.  For purposes of conducting such a
review and/or investigation, Company hereby grants to Administrative Agent and
its agents, employees, consultants and contractors the right to enter into or
onto any Facilities currently owned, leased, operated or used by Company or any
of its Subsidiaries and to perform such tests on such property (including taking
samples of soil, groundwater and suspected asbestos-containing materials) as are
reasonably necessary in connection therewith.  Any such investigation of any
Facility shall be conducted, unless otherwise agreed to by Company and
Administrative Agent, during normal business hours and, to the extent reasonably
practicable, shall be conducted so as not to interfere with the ongoing
operations at such Facility or to cause any damage or loss to any property at
such Facility.  Company and Administrative Agent hereby acknowledge and agree
that any report of any investigation conducted at the request of Administrative
Agent pursuant to this subsection 6.7C will be obtained and shall be used by

 

97

--------------------------------------------------------------------------------


 

Administrative Agent and Lenders for the purposes of Lenders’ internal credit
decisions, to monitor and police the Loans and to protect Lenders’ security
interests, if any, created by the Loan Documents.  Administrative Agent agrees
to deliver a copy of any such report to Company with the understanding that
Company acknowledges and agrees that (x) it will indemnify and hold harmless
Administrative Agent and each Lender from any costs, losses or liabilities
relating to Company’s use of or reliance on such report, (y) neither
Administrative Agent nor any Lender makes any representation or warranty with
respect to such report, and (z) by delivering such report to Company, neither
Administrative Agent nor any Lender is requiring or recommending the
implementation of any suggestions or recommendations contained in such report.

 

6.8          Execution of Subsidiary Guaranty and Personal Property Collateral
Documents After the Closing Date.

 

A.  Execution of Subsidiary Guaranty and Personal Property Collateral
Documents.  In the event that any Subsidiary of Company existing on the Closing
Date that has not previously executed the Subsidiary Guaranty hereafter becomes
a Material Domestic Subsidiary, or in the event that any Person becomes a
Material Domestic Subsidiary of Company after the date hereof, and, in each
case, such Subsidiary is not prohibited by applicable law or, solely with
respect to (i) a Person that becomes a Subsidiary of the Company after the
Closing Date pursuant to (a) a Permitted Acquisition or (b) an Investment in a
Joint Venture (provided that such Investment is permitted pursuant to subsection
7.3 hereof) or (ii) Subsidiaries of the Company on the Closing Date that are not
Material Subsidiaries, legally valid contractual restrictions (that, in the case
of (i)(a) above, existed prior to the date of such Permitted Acquisition and
were not created in anticipation of such acquisition or, in the case of (ii)
above, existed on the Closing Date) from guaranteeing or providing security for
the Obligations, Company will promptly notify Administrative Agent of that fact
and cause such Material Domestic Subsidiary to execute and deliver to
Administrative Agent a counterpart of the Subsidiary Guaranty and the Security
Agreement and to take all such further actions and execute all such further
documents and instruments (including actions, documents and instruments
comparable to those described in subsection 4.1K) as may be necessary or, in the
reasonable opinion of Administrative Agent, desirable to create in favor of
Administrative Agent, for the benefit of Lenders, a valid and perfected First
Priority Lien on all of the personal and mixed property assets of such Material
Domestic Subsidiary described in the applicable forms of Collateral Documents. 
In addition, as provided in the Security Agreement, Company shall, or shall
cause the Subsidiary that owns the Capital Stock of such Material Domestic
Subsidiary (provided that the pledge of the Capital Stock of such Subsidiary is
not prohibited by applicable law or, solely with respect to (i) a Person that
becomes a Subsidiary of the Company after the Closing Date pursuant to (a) a
Permitted Acquisition or (b) an Investment in a Joint Venture (provided that
such Investment is permitted pursuant to subsection 7.3 hereof) or (ii)
Subsidiaries of the Company on the Closing Date that are not Material
Subsidiaries, legally valid contractual restrictions (that, in the case of
(i)(a) above, existed prior to the date of such Permitted Acquisition and were
not created in anticipation of such acquisition or, in the case of (ii) above,
existed on the Closing Date) to, execute and deliver to Administrative Agent a
supplement to the Security Agreement and to deliver to Administrative Agent all
certificates representing such Capital Stock of such Material Domestic
Subsidiary (or, in the case of a Domestic Foreign Holding Company, 65% of the
Capital Stock of such Domestic

 

98

--------------------------------------------------------------------------------


 

Foreign Holding Company), accompanied by irrevocable undated stock powers, duly
endorsed in blank.  In addition to the foregoing, if as of the end of any Fiscal
Quarter Company and the Subsidiary Guarantors shall fail to own at least 90% of
the Total Domestic Assets, Company shall cause one or more of its Domestic
Subsidiaries to each execute and deliver a counterpart of the Subsidiary
Guaranty and become a Subsidiary Guarantor hereunder and otherwise comply with
the provisions of this subsection 6.8 such that, following the date upon which
such Subsidiaries become Subsidiary Guarantors, Company and the Subsidiary
Guarantors shall own at least 90% of the Total Domestic Assets.  For the
purposes of the foregoing sentence, “Total Domestic Assets” means, as at any
date of determination, the total consolidated balance sheet assets (other than
long-term intercompany note receivables) of Company and its Domestic
Subsidiaries.

 

B.  Foreign Subsidiaries.  In the event that any Person becomes a Material
Foreign Subsidiary of Company after the date hereof, and such Material Foreign
Subsidiary is directly owned by Company or a Subsidiary Guarantor or a Person
obligated to become a Subsidiary Guarantor hereunder (provided that the pledge
of the Capital Stock of such Subsidiary is not prohibited by applicable law or,
solely with respect to (i) a Person that becomes a Subsidiary of the Company
after the Closing Date pursuant to (a) a Permitted Acquisition or (b) an
Investment in a Joint Venture (provided that such Investment is permitted
pursuant to subsection 7.3 hereof) or (ii) Subsidiaries of the Company on the
Closing Date that are not Material Subsidiaries, legally valid contractual
restrictions (that, in the case of (i)(a) above, existed prior to the date of
such Permitted Acquisition and were not created in anticipation of such
acquisition or, in the case of (ii) above, existed on the Closing Date)),
Company will promptly notify Administrative Agent of that fact and, as provided
in the Security Agreement, Company shall, or shall cause the Subsidiary that
owns the Capital Stock of such Material Foreign Subsidiary to, execute and
deliver to Administrative Agent a supplement to the Security Agreement and, if
requested by Administrative Agent, a Foreign Pledge Agreement and to deliver to
Administrative Agent certificates representing all of the Capital Stock of such
Material Foreign Subsidiary (or, in the case of a Foreign Corporation, 65% of
the Capital Stock of such Foreign Corporation), accompanied by irrevocable
undated stock powers, duly endorsed in blank; provided, that the Administrative
Agent may agree in its sole discretion, with respect to any pledge of the
Capital Stock in any such Material Foreign Subsidiary, that the pledge of such
Capital Stock is impossible, impractical or unreasonably burdensome or expensive
(or has been substantially, but not fully, completed), and the Administrative
Agent may, in its sole discretion, consent to a waiver of the pledge of any such
Capital Stock (notwithstanding any provision of subsection 10.6, in acting
pursuant to the foregoing proviso, the Lenders hereby authorize the
Administrative Agent, in its sole discretion and from time to time, to grant
such waivers).

 

C.  Subsidiary Organizational Documents, Legal Opinions, Etc.  Company shall
deliver to Administrative Agent, together with such Loan Documents, (i)
certified copies of such Subsidiary’s Organizational Documents, together with,
if such Subsidiary is a Domestic Subsidiary, a good standing certificate from
the Secretary of State of the jurisdiction of its organization and each other
state in which such Person is qualified to do business and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of each of such jurisdictions, each to be dated a recent date prior to
their delivery to Administrative Agent, (ii) a

 

99

--------------------------------------------------------------------------------


 

certificate executed by the secretary or similar officer of such Subsidiary as
to (a) the fact that the attached resolutions of the Governing Body of such
Subsidiary approving and authorizing the execution, delivery and performance of
such Loan Documents are in full force and effect and have not been modified or
amended and (b) the incumbency and signatures of the officers of such Subsidiary
executing such Loan Documents, and (iii) a favorable opinion of counsel to such
Subsidiary, in form and substance satisfactory to Administrative Agent and its
counsel, as to (a) the due organization and good standing of such Subsidiary,
(b) the due authorization, execution and delivery by such Subsidiary of such
Loan Documents, (c) the enforceability of such Loan Documents against such
Subsidiary and (d) such other matters (including matters relating to the
creation and perfection of Liens in any Collateral pursuant to such Loan
Documents) as Administrative Agent may reasonably request, all of the foregoing
to be satisfactory in form and substance to Administrative Agent and its
counsel; provided, that the Administrative Agent may agree in its sole
discretion, that obtaining any such opinion is impossible, impractical or
unreasonably burdensome or expensive, and the Administrative Agent may, in its
sole discretion, consent to a waiver of the delivery of any such opinion
(notwithstanding any provision of subsection 10.6, in acting pursuant to the
foregoing proviso, the Lenders hereby authorize the Administrative Agent, in its
sole discretion and from time to time, to grant such waivers).

 

6.9          Matters Relating to Additional Real Property Collateral.

 

A.  Additional Mortgages, Etc.  From and after the Closing Date, in the event
that (i) Company or any Subsidiary Guarantor acquires any fee interest in real
property in the United States or (ii) at the time any Person becomes a
Subsidiary Guarantor, such Person owns any fee interest in real property in the
United States, in each case having a fair market value in excess of $2,000,000,
and excluding any such Real Property Asset the encumbrancing of which requires
the consent of any then-existing senior lienholder, where Company and its
Subsidiaries have attempted in good faith, but are unable, to obtain such senior
lienholder’s consent (any such non-excluded Real Property Asset described in the
foregoing clause (i) or (ii) being an “Additional Mortgaged Property”), Company
or such Subsidiary Guarantor shall deliver to Administrative Agent, as soon as
practicable after such Person acquires such Additional Mortgaged Property or
becomes a Subsidiary Guarantor, as the case may be, a fully executed and
notarized Mortgage (an “Additional Mortgage”), in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering the interest
of such Loan Party in such Additional Mortgaged Property; and such opinions,
appraisal, documents, title insurance, environmental reports that would have
been delivered on the Closing Date if such Additional Mortgaged Property were a
Closing Date Mortgaged Property or that may be reasonably required by
Administrative Agent.

 

B.  Real Estate Appraisals.  In each case to the extent required under
applicable laws and regulations Company shall, and shall cause each Subsidiary
Guarantor to, permit an independent real estate appraiser satisfactory to
Administrative Agent, upon reasonable notice, to visit and inspect any
Additional Mortgaged Property for the purpose of preparing an appraisal of such
Additional Mortgaged Property satisfying the requirements of such applicable
laws and regulations.

 

100

--------------------------------------------------------------------------------


 

6.10        Interest Rate Protection.

 

At all times following the 90th day after the Closing Date, Company shall
maintain one or more Interest Rate Agreements such that at least 50% of the
principal amount of Funded Debt of the Company shall be at a fixed rate of
interest or be hedged to be effectively at a fixed rate of interest for a term
of at least three (3) years following the Closing Date, each such Interest Rate
Agreement to be in form and substance satisfactory to Administrative Agent.

 

6.11        Deposit Accounts, Securities Accounts and Cash Management Systems.

 

Company shall not permit the aggregate principal balance in its and its Domestic
Subsidiaries’ Deposit Accounts and Securities Accounts which are not subject to
Control Agreements to exceed $1,000,000 at any time (it being understood and
agreed that payroll accounts shall not be required to be subject to Control
Agreements so long as the aggregate amount of funds on deposit in all such
payroll accounts does not materially exceed estimated payroll for the next
payroll period).  For the avoidance of doubt, cash deposits (a) contemplated
pursuant to clause (iii) of the definition of Permitted Encumbrance and (b)
secured by Liens permitted by clauses (vii), (viii), (ix), (x) and (xi) of
Section 7.2, shall not be considered Deposit Accounts for purposes of this
Section 6.11.

 

6.12        Final Redemption Date.

 

The Final Redemption Date shall occur no later than April 15, 2005.

 

6.13        Designation of Obligations as “Designated Senior Indebtedness”. 

 

Company shall designate the Obligations as “Designated Senior Indebtedness” (as
defined in the New Senior Subordinated Note Indenture) under the New Senior
Subordinated Note Indenture.

 

6.14        Post-Closing Deliveries. 

 

Company shall cause (i) any actions set forth on Schedule 6.14 annexed hereto to
be taken and (ii) each document, certificate or other item set forth on such
Schedule 6.14 to be delivered, in each case within the time period specified on
such Schedule 6.14 (as such time may be extended by Administrative Agent in its
sole discretion) and in form and substance reasonably satisfactory to
Administrative Agent.

 

Section 7.              COMPANY’S NEGATIVE COVENANTS

 

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, Company shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 7.

 

101

--------------------------------------------------------------------------------


 

7.1          Indebtedness.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(i)            the Obligations;

 

(ii)           Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations permitted by subsection 7.4 and, upon any
matured obligations actually arising pursuant thereto, the Indebtedness
corresponding to the Contingent Obligations;

 

(iii)          Company and its Subsidiaries may become and remain liable with
respect to Indebtedness in respect of Capital Leases aggregating not in excess
of (i) $12,000,000 during the Fiscal Year ending December 31, 2005 and
(ii) $15,000,000 during each subsequent Fiscal Year;

 

(iv)          purchase money Indebtedness incurred in connection with the
acquisition, construction, improvement or lease of equipment or fixed or capital
assets in an aggregate amount not to exceed $15,000,000 at any time;

 

(v)           Company may become and remain liable with respect to Indebtedness
to any Subsidiary, and any Subsidiary of Company may become and remain liable
with respect to Indebtedness to Company or any Subsidiary; provided that (a) a
security interest in all such intercompany Indebtedness owing to the Company or
any Subsidiary Guarantor shall have been granted to Administrative Agent for the
benefit of Lenders and (b) if such intercompany Indebtedness described in
clause (a) is evidenced by a promissory note or other instrument, such
promissory note or instrument shall have been pledged to Administrative Agent in
accordance with the Security Agreement; provided further, that (1) the aggregate
amount of Indebtedness owing by Subsidiaries of Company that are not Subsidiary
Guarantors to Company and the Subsidiary Guarantors shall not exceed at any one
time $75,000,000 minus the net amount of Investments outstanding under
subsection 7.3(vii) at such time and (2) upon the occurrence and during the
continuance of an Event of Default, Subsidiaries of Company that are not
Subsidiary Guarantors shall not be permitted to incur additional Indebtedness
owing to Company or a Subsidiary Guarantor pursuant to this clause (v);

 

(vi)          Company and its Subsidiaries, as applicable, may remain liable
with respect to Indebtedness described in Schedule 7.1 annexed hereto and any
Permitted Refinancings thereof;

 

(vii)         Company may remain liable with respect to Indebtedness evidenced
by the New Senior Subordinated Notes in an aggregate principal amount not to
exceed $225,000,000;

 

102

--------------------------------------------------------------------------------


 

(viii)        Until the Final Redemption Date, Company may remain liable with
respect to Indebtedness of (a) approximately $100,000,000 in aggregate principal
amount of Existing Senior Subordinated Notes and (b) approximately $19,250,000
in aggregate principal amount of Existing Convertible Subordinated Debentures;

 

(ix)           Company or a Subsidiary of Company may become and remain liable
with respect to Indebtedness of any Person assumed in connection with a
Permitted Acquisition and a Person that becomes a direct or indirect
wholly-owned Subsidiary of Company as a result of a Permitted Acquisition may
remain liable with respect to Indebtedness existing on the date of such
acquisition (and, in each case, Permitted Refinancings of such Indebtedness
(other than, in the case of Domestic Subsidiaries, any working capital
facilities)); provided that such Indebtedness is not created in anticipation of
such acquisition;

 

(x)            Indebtedness consisting of Permitted Debt Securities and any
Permitted Refinancing thereof;

 

(xi)           Foreign Subsidiaries of Company may become and remain liable with
respect to other Indebtedness in an aggregate principal amount not to exceed
$35,000,000 at any time outstanding;

 

(xii)          Company and its Subsidiaries may become and remain liable with
respect to other Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding;

 

(xiii)         endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business;

 

(xiv)        Indebtedness of Hexcel Composites S.A. and Hexcel Reinforcements
S.A.S. in respect of the French Facility, and any Permitted Refinancings
thereof;

 

(xv)         Indebtedness of any Subsidiary owing to Company or a Subsidiary
Guarantor incurred to achieve cash repatriation strategies so long as the net
cash Investment by Company or such Subsidiary Guarantor in connection therewith
is permitted by subsection 7.3(xiv);

 

(xvi)        Indebtedness owing to employees on account of employee
contributions to a non-qualified benefit plan.

 

7.2          Liens and Related Matters.

 

A.  Prohibition on Liens.  Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to

 

103

--------------------------------------------------------------------------------


 

remain in effect, any financing statement or other similar notice of any Lien
with respect to any such property, asset, income or profits under the UCC or
under any similar recording or notice statute, except:

 

(i)            Permitted Encumbrances;

 

(ii)           Liens to secure Indebtedness permitted by subsections 7.1(iii)
and 7.1(iv); provided, however, that the Lien shall apply only to the asset so
acquired or leased and proceeds thereof;

 

(iii)          Liens assumed in connection with a Permitted Acquisition and
Liens on assets of a Person that becomes a direct or indirect Subsidiary of
Company after the date of this Agreement in a Permitted Acquisition, provided,
however, that such Liens exist at the time such Person becomes a Subsidiary and
are not created in anticipation of such acquisition and, in any event, do not,
for each Permitted Acquisition, secure Indebtedness in excess of the lesser of
(a) 50% of the Indebtedness permitted by subsection 7.1(ix) and (b) $15,000,000,
provided further, that such Liens may secure Indebtedness in excess of such
amount for a period of no more than thirty (30) days following the date of such
Permitted Acquisition;

 

(iv)          Liens described in Schedule 7.2 annexed hereto;

 

(v)           Liens on the assets of Hexcel Composites S.A. and Hexcel
Reinforcements S.A.S. securing the French Facility in accordance with the French
Facility Documents;

 

(vi)          Liens on assets of Foreign Subsidiaries securing Indebtedness of
any Foreign Subsidiary permitted pursuant to subsection 7.1(xi);

 

(vii)         Liens in respect of amounts deposited on the Closing Date with the
applicable trustees in respect of the defeasance of the Existing Senior Secured
Notes, the Existing Senior Subordinated Notes and the Existing Convertible
Subordinated Debentures;

 

(viii)        Other Liens securing Indebtedness in an aggregate amount not to
exceed $5,000,000 at any time outstanding;

 

(ix)           Liens securing Indebtedness or Contingent Obligations with
respect to Hedge Agreements entered into with any Swap Counterparty;

 

(x)            Liens securing Indebtedness or Contingent Obligations with
respect to Hedge Agreements of any Subsidiary that is not a Subsidiary Guarantor
which Indebtedness or Contingent Obligations, in the aggregate, do not exceed
$10,000,000 at any time outstanding; and

 

104

--------------------------------------------------------------------------------


 

(xi)           Liens on any cash deposits (including, without limitation,
earnest money) in connection with any letter of intent or other agreement in
connection with a transaction otherwise permitted by this Agreement.

 

Notwithstanding the foregoing, Company and its Domestic Subsidiaries shall not
enter into, or suffer to exist, any control agreements (as such term is defined
in the UCC), other than Control Agreements entered into pursuant to subsection
6.11 or the Security Agreement.

 

B.  No Further Negative Pledges.  Neither Company nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, other than (i) an agreement prohibiting only the creation of Liens
securing Subordinated Indebtedness, (ii) any agreement evidencing Indebtedness
secured by Liens permitted by subsection 7.2A(ii), as to the assets securing
such Indebtedness, (iii) any agreement evidencing an asset sale, as to the
assets being sold, (iv) restrictions imposed by the terms of the French Facility
upon the assets of Hexcel Composites S.A. and Hexcel Reinforcements S.A.S. (and
any of their wholly-owned Subsidiaries); (v) customary anti-assignment
provisions and restrictions contained in leases, licensing agreements, joint
venture agreements and other agreements entered into by Company or such
Subsidiary in the ordinary course of its business, (vi) restrictions imposed by
applicable law or as a result of the fiduciary duty of directors to such
Subsidiaries and (vii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder.

 

C.  No Restrictions on Subsidiary Distributions to Company or Other
Subsidiaries.  Company will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Company or any other Subsidiary of Company, (ii) repay or
prepay any Indebtedness owed by such Subsidiary to Company or any other
Subsidiary of Company, (iii) make loans or advances to Company or any other
Subsidiary of Company, or (iv) transfer any of its property or assets to Company
or any other Subsidiary of Company, except as provided (1) in this Agreement
(including, without limitation, restrictions described in
subsection 7.2B(ii)-(vii) above), (2) in the New Senior Subordinated Note
Indenture and (3) prior to the Final Redemption Date, the Existing Senior
Secured Note Indenture, the Existing Senior Subordinated Note Indenture and the
Existing Convertible Subordinated Debenture Indenture.

 

7.3          Investments; Acquisitions.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock of any Person, or any
division or line of business of any Person except:

 

105

--------------------------------------------------------------------------------


 

(i)            Company and its Subsidiaries may make and own Investments
consisting of Cash and Cash Equivalents; provided that, at any time Revolving
Loans or Swing Line Loans are outstanding, the aggregate amount of Cash and Cash
Equivalents permitted to be owned by Company and its Domestic Subsidiaries shall
not exceed $40,000,000 for any period of five (5) consecutive days;

 

(ii)           Company and its Subsidiaries may continue to own the Investments
owned by them as of the Closing Date in the Company and in any Subsidiaries of
Company, and Company and its Subsidiaries may make and own additional
Investments in the Company or any Subsidiary Guarantor;

 

(iii)          Company and its Subsidiaries may (a) become liable in respect of
Contingent Obligations permitted by subsection 7.4 and (b) make and incur
intercompany loans to the extent permitted under subsection 7.1(v);

 

(iv)          Company and its Subsidiaries may make Consolidated Capital
Expenditures permitted by subsection 7.8;

 

(v)           Company and its Subsidiaries may continue to own the Investments
described in Schedule 7.3 annexed hereto (and may make incremental Investments
contemplated in connection therewith) and any extension or renewal thereof;
provided that any additional Investments made with respect thereto shall be
permitted only to the extent such Investments are described on Schedule 7.3 or
made in accordance with the other provisions of this subsection 7.3;

 

(vi)          Company and its Subsidiaries may acquire any business, division,
line or assets (including Capital Stock and including Capital Stock of
Subsidiaries formed in connection with any such acquisition) for an aggregate
purchase price (determined at the time of purchase thereof) not in excess of
$50,000,000 in any individual case (less the amount of any Net Securities
Proceeds from the issuance of any Capital Stock, Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds used to fund such purchase price in accordance
with this Agreement, subject, however, to the provisions of subsections
2.4B(iii) and 6.4C hereof), and continue to own such assets after the
acquisition thereof; provided that (a) no Potential Event of Default or Event of
Default shall have occurred and be continuing at the time such acquisition
occurs or immediately after giving effect thereto, (b) Company shall, and shall
cause its Subsidiaries to, comply with the requirements of subsections 6.8 and
6.9 (within the time period required thereunder or within such other time period
as Administrative Agent may permit in its sole discretion) with respect to each
such acquisition that results in a Person becoming a Material Subsidiary, (c)
all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such acquisition (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (d) for any such acquisitions Company shall
have provided (I) financial statements for any Person (or line of business)

 

106

--------------------------------------------------------------------------------


 

acquired in any such acquisition for the last Fiscal Year of such Person or line
of business, audited or reviewed by independent certified public accountants
reasonably satisfactory to Administrative Agent or such other financial
statements, in each case, available to Company and (II) to Administrative Agent
a pro-forma Compliance Certificate certified by a Financial Officer of Company
and demonstrating that after giving effect to such acquisition, Company and its
Subsidiaries shall be in Pro Forma Compliance, and (e) the amount by which (1)
the Revolving Loan Commitment Amount exceeds (2) the Total Utilization of
Revolving Loan Commitments after giving effect to such acquisition and any
related transactions, is not less than $25,000,000;

 

(vii)         so long as no Event of Default has occurred and is continuing,
Company and its Subsidiaries may make additional Investments in any Subsidiary
that is not a Subsidiary Guarantor; provided that the amount of all such
Investments does not (together with Indebtedness permitted by Subsection 7.1(v))
exceed $75,000,000 (net of cash amounts paid by any Subsidiary that is not a
Subsidiary Guarantor to Company or any Subsidiary Guarantor after the Closing
Date in respect of (A) Investments made in such Subsidiary that is not a
Subsidiary Guarantor and (B) the share capital of such Subsidiary that is not a
Subsidiary Guarantor, including, without limitation, cash payments that are
comprised of dividends, share repurchases, share redemptions or other cash
returns on such share capital) in the aggregate outstanding at any time for all
such Investments;

 

(viii)        Company and its Subsidiaries may make and own other Investments in
an aggregate amount not to exceed at any time $25,000,000;

 

(ix)           Company may acquire and hold obligations of one or more officers
or other employees of Company or its Subsidiaries in connection with such
officers’ or employees’ acquisition of shares of Company’s Capital Stock, so
long as no cash is actually advanced by Company or any of its Subsidiaries to
such officers or employees in connection with the acquisition of any such
obligations;

 

(x)            Company and its Subsidiaries may receive and hold promissory
notes and other non-cash consideration received in connection with any Asset
Sale permitted by subsection 7.7;

 

(xi)           Company and its Subsidiaries may acquire and hold Investments in
Securities in connection with the full or partial satisfaction, settlement or
enforcement of Indebtedness or claims or other obligations due or owing to
Company or any of its Subsidiaries or as security for any such Indebtedness or
claim;

 

(xii)          any transaction permitted by subsections 7.5 or 7.7;

 

(xiii)         deposits, prepayments and extensions of trade credit in the
ordinary course of business; and

 

107

--------------------------------------------------------------------------------


 

(xiv)        Investments by Company or any Subsidiary Guarantor in any of their
respective Subsidiaries (1) consisting of capital stock and/or intercompany
notes made to achieve cash repatriation strategies or (2) the consideration for
which is the cancellation or other settlement of any corresponding intercompany
Indebtedness incurred in connection with Investments permitted pursuant to the
foregoing clause (1), in each case so long as the net cash Investment by Company
or such Subsidiary Guarantor in connection therewith does not (a) exceed zero
after the tenth day following the making of such cash Investment and (b) in any
event exceed $25,000,000 (taken together with the amount of all other cash
Investments then outstanding under this subsection 7.3(xiv)) at any time.

 

7.4          Contingent Obligations.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:

 

(i)            Company may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit and Company and its Subsidiaries may
become and remain liable with respect to Contingent Obligations in respect of
other letters of credit in an aggregate amount not to exceed at any time
$6,500,000;

 

(ii)           Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations under Hedge Agreements required under
subsection 6.10 and under other Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes;

 

(iii)          Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales or
other sales of assets and in respect of earn-out obligations incurred in
connection with Permitted Acquisitions (provided that the maximum reasonably
anticipated amount of such earn-out obligations, together with the purchase
price, does not exceed the applicable limit under subsection 7.3(vi));

 

(iv)          Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations under guarantees and other similar
arrangements in the ordinary course of business of the obligations of Company
and its Subsidiaries;

 

(v)           Company and its Subsidiaries may become and remain liable with
respect to Contingent Obligations in respect of any Indebtedness of Company or
any of its Subsidiaries permitted by subsection 7.1 (other than, in the case of
Subsidiaries of the Company, the Existing Senior Subordinated Notes and the
Existing Convertible Subordinated Debentures);

 

108

--------------------------------------------------------------------------------


 

(vi)          Company and its Subsidiaries, as applicable, may remain liable
with respect to Contingent Obligations described in Schedule 7.4 annexed hereto
and any extension or renewal thereof;

 

(vii)         Company and its Subsidiaries may become and remain liable with
respect to other Contingent Obligations; provided that the maximum aggregate
liability, contingent or otherwise, of Company and its Subsidiaries in respect
of all such Contingent Obligations shall at no time exceed $15,000,000.

 

7.5          Restricted Junior Payments.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided that Company may:

 

(i)            make regularly scheduled payments of interest in respect of any
Subordinated Indebtedness in accordance with the terms of, and only to the
extent required by, and subject to the subordination provisions contained in,
the indenture or other agreement pursuant to which such Subordinated
Indebtedness was issued, as such indenture or other agreement may be amended
from time to time to the extent permitted under subsection 7.12;

 

(ii)           on the Closing Date and on the Final Redemption Date, make
Restricted Junior Payments to fund the Recapitalization as contemplated by this
Agreement;

 

(iii)          so long as no Event of Default has occurred and is continuing or
would result therefrom, Company may purchase Company’s common stock or common
stock options from present or former officers or employees of Company or any
Subsidiary of Company upon the death, disability or termination of employment of
such officer or employee;

 

(iv)          prior to the Final Redemption Date, pay accrued and unpaid
interest on the Existing Senior Subordinated Notes and Existing Convertible
Subordinated Debentures in accordance with the terms thereof;

 

(v)           make Restricted Junior Payments with respect to (x) employee or
director stock options, stock incentive plans or restricted stock plans of
Company which are compensatory in nature, made in the ordinary course of
business and consistent with the past practices of Company and (y) the purchase
from time to time by Company of its common stock (for not more than market
price) with the proceeds of the exercise by grantees under any equity-based
incentive plan;

 

(vi)          so long as no Potential Event of Default or Event of Default has
occurred and is continuing at the time of such payment or immediately after
giving effect thereto, make payments of principal (and accrued and unpaid
interest thereon) with respect to Subordinated Indebtedness; provided that (x)
the Company shall have provided to

 

109

--------------------------------------------------------------------------------


 

Administrative Agent a pro-forma Compliance Certificate certified by the Chief
Financial Officer of Company and demonstrating that after giving effect to such
payments of principal (and accrued and unpaid interest thereof) and any
incurrence of Indebtedness in connection therewith, the Consolidated Leverage
Ratio is less than 2.00 to 1.00 and (y) the amount by which (1) the Revolving
Loan Commitment Amount exceeds (2) the Total Utilization of Revolving Loan
Commitments after giving effect to such Restricted Junior Payment, is not less
than $50,000,000;

 

(vii)         (x) convert Preferred Stock into common stock of the Company
pursuant to the terms of the Preferred Stock Certificates of Designation and (y)
after March 19, 2006, make a cash payment to the holder of each share of Series
A Preferred Stock in amount equal to such share’s Conversion Payment (as such
term is defined in the Series A Certificate of Designation) to the extent
required by Section 9(b) of the Series A Certificate of Designation; and

 

(viii)        so long as no Potential Event of Default or Event of Default has
occurred and is continuing at the time of such payment or immediately after
giving effect thereto, other Restricted Junior Payments by Company in respect of
its Capital Stock; provided that (x) the Company shall have provided to
Administrative Agent a pro-forma Compliance Certificate certified by the Chief
Financial Officer of Company and demonstrating that after giving effect to any
such Restricted Junior Payment, the Consolidated Leverage Ratio is less than
2.50 to 1.00, (y) the amount by which (1) the Revolving Loan Commitment Amount
exceeds (2) the Total Utilization of Revolving Loan Commitments after giving
effect to such Restricted Junior Payment, is not less than $50,000,000 and (z)
the aggregate amount of all Restricted Junior Payments in respect of its Capital
Stock made pursuant to this clause (viii) since the Closing Date shall not
exceed $20,000,000 plus the sum of (1) 17% of Consolidated Net Income of Company
for the Fiscal Quarter ending March 31, 2005 and (2) an amount equal to 50% of
Consolidated Net Income of Company for the period (taken as one accounting
period) from April 1, 2005 to the end of Company’s most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to
subsection 6.1(ii).

 

7.6          Financial Covenants.

 

A.  Minimum Interest Coverage Ratio.  Company shall not permit the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense for any
four-Fiscal Quarter period ending during any of the periods set forth below to
be less than the correlative ratio indicated:

 

110

--------------------------------------------------------------------------------


 

Period

 

Minimum Interest
Coverage Ratio

 

 

 

 

 

Fiscal Quarter ended June 30, 2005 to
Fiscal Quarter ended September 30, 2005:

 

3.50:1.00

 

 

 

 

 

Fiscal Quarter ended December 31, 2005 to
Fiscal Quarter ended September 30, 2006:

 

3.75:1.00

 

 

 

 

 

Fiscal Quarter ended December 31, 2006 and
thereafter:

 

4.00:1.00

 

 

B.  Maximum Leverage Ratio.  Company shall not permit the Consolidated Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter ending during
any of the periods set forth below to exceed the correlative ratio indicated:

 

Period

 

Maximum Leverage Ratio

 

Fiscal Quarter ended June 30, 2005 to
Fiscal Quarter ended September 30, 2005:

 

3.75:1.00

 

 

 

 

 

Fiscal Quarter ended December 31, 2005 to
Fiscal Quarter ended September 30, 2006:

 

3.50:1.00

 

 

 

 

 

Fiscal Quarter ended December 31, 2006 to
Fiscal Quarter ended September 30, 2007:

 

3.25:1.00

 

 

 

 

 

Fiscal Quarter ended December 31, 2007 and
thereafter:

 

3.00:100

 

 

7.7          Restriction on Fundamental Changes; Asset Sales.

 

Company shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business,
property or assets, whether now owned or hereafter acquired, except:

 

(i)            any Subsidiary of Company may be merged with or into Company or
any Subsidiary Guarantor, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Subsidiary

 

111

--------------------------------------------------------------------------------


 

Guarantor; provided that, in the case of such a merger, Company or such
Subsidiary Guarantor shall be the continuing or surviving Person;

 

(ii)           any Subsidiary of Company that is not a Subsidiary Guarantor may
be merged with or into any Subsidiary of the Company that is not a Subsidiary
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Subsidiary of the Company that is not a Subsidiary Guarantor;

 

(iii)          an Asset Sale identified on Schedule 7.7;

 

(iv)          assignments and licenses of Intellectual Property of Company or
any Subsidiary between or among Company and its Subsidiaries, and licenses
(a) to joint ventures or (b) in the ordinary course of business;

 

(v)           leases of owned real property and subleases of leased real
property, in each case, not used in the operations of Company and its
Subsidiaries;

 

(vi)          Company and its Subsidiaries may sell or otherwise dispose of
assets in transactions that do not constitute Asset Sales; provided that the
consideration received for such assets (other than assets described in clause
(iii)(b) of the definition of Asset Sale) shall be in an amount at least equal
to the fair market value thereof (as determined in good faith by the Company);

 

(vii)         Company and its Subsidiaries may dispose of obsolete, worn out or
surplus property in the ordinary course of business;

 

(viii)        Company and its Subsidiaries may make Asset Sales of assets having
a net book value on the Company’s books and records not in excess of $10,000,000
in any Fiscal Year; provided that (a) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof (as
determined in good faith by the Company); (b) at least 75% of the consideration
received shall be cash; and (c) no Potential Event of Default or Event of
Default shall have occurred or be continuing after giving effect thereto;

 

(ix)           in order to resolve disputes that occur in the ordinary course of
business, Company and its Subsidiaries may discount or otherwise compromise for
less than the face value thereof, notes or accounts receivable;

 

(x)            Company or a Subsidiary may sell or dispose of shares of Capital
Stock of any of its Subsidiaries in order to qualify members of the Governing
Body of the Subsidiary if required by applicable law;

 

(xi)           Any transaction permitted pursuant to subsection 7.3 or 7.10;

 

112

--------------------------------------------------------------------------------


 

(xii)          Company and its Subsidiaries may sell or otherwise dispose of
Cash Equivalents for fair value;

 

(xiii)         Company and its Subsidiaries may sell or otherwise dispose of
specific items of equipment so long as the purpose of such sale or disposition
is to acquire replacement items of like-kind equipment or other equipment used
or useful in the conduct of the business of Company or any of its Subsidiaries;
and

 

(xiv)        Hexcel Composites S.A. and Hexcel Reinforcements S.A.S. and any of
their Subsidiaries may transfer receivables pursuant to the French Facility.

 

7.8          Consolidated Capital Expenditures.

 

Company shall not, and shall not permit its Subsidiaries to, make or incur
Consolidated Capital Expenditures, in any Fiscal Year indicated below, in an
aggregate amount in excess of the corresponding amount (the “Maximum
Consolidated Capital Expenditures Amount”) set forth below opposite such Fiscal
Year; provided that, if at the end of any Fiscal Year the Consolidated Leverage
Ratio is less than 2.0 to 1.0, the Maximum Consolidated Capital Expenditures
Amount for the immediately succeeding Fiscal Year shall be increased by
$50,000,000:

 

Fiscal Year

 

Maximum Consolidated
Capital Expenditures

 

 

 

 

 

2005:

 

$

75,000,000

 

 

 

 

 

2006 and each Fiscal Year thereafter:

 

$

100,000,000

 

 

7.9          Transactions with Shareholders and Affiliates.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of Securities of Company representing 10% or more of
the total voting power for the election of directors of Company or with any
Affiliate of Company or of any such holder, on terms that are less favorable to
Company or that Subsidiary, as the case may be, than those that might be
obtained at the time from Persons who are not such a holder or Affiliate;
provided that the foregoing restriction shall not apply to (i) any transaction
(1) between one of more of Company and any of its wholly-owned Subsidiaries or
any Subsidiary Guarantor, (2) between any of Company’s wholly-owned
Subsidiaries, (3) between any of the Subsidiary Guarantors or (4) between any of
Company’s Subsidiaries that are not Subsidiary Guarantors, (ii) reasonable and
customary fees paid to members of the Governing Bodies of Company and its
Subsidiaries, (iii) indemnification payments to employees, officers or directors
of Company and its Subsidiaries to the extent required by the applicable
Organizational Documents or applicable law, (iv) service agreements

 

113

--------------------------------------------------------------------------------


 

or compensation arrangements with employees, officers and directors of Company
and its Subsidiaries entered into in the ordinary course of business, (v)
transactions pursuant to the agreements set forth on Schedule 7.9 and
(vi) transactions otherwise expressly permitted by this Agreement.

 

7.10        Sales and Lease-Backs.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, (i) that Company or any of its
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than Company or any of its Subsidiaries) or (ii) that Company or
any of its Subsidiaries intends to use for substantially the same purpose as any
other property that has been or is to be sold or transferred by Company or any
such Subsidiary to any Person (other than Company or any of its Subsidiaries) in
connection with such lease; provided that Company and its Subsidiaries may
become and remain liable as lessee, guarantor or other surety with respect to
any such lease if and to the extent that Company or any of its Subsidiaries
would be permitted to enter into, and remain liable under, such lease to the
extent that the transaction would be permitted under subsection 7.1, assuming
the sale and lease back transaction constituted Indebtedness in a principal
amount equal to the gross proceeds of the sale.

 

7.11        Conduct of Business.

 

From and after the Closing Date, Company shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Company and its Subsidiaries on the Closing Date and similar or
related businesses and (ii) such other lines of business as may be consented to
by Requisite Lenders.

 

7.12        Amendments of Documents Relating to Indebtedness.

 

Except as expressly contemplated by this Agreement, Company shall not, and shall
not permit any of its Subsidiaries to, amend or otherwise change the terms of
any Subordinated Indebtedness, the Existing Senior Secured Notes, the Existing
Senior Subordinated Notes, the Existing Convertible Subordinated Debenture or
the French Facility (except in connection with a Permitted Refinancing thereof),
or make any payment consistent with an amendment thereof or change thereto, if
the effect of such amendment or change is to increase the interest rate thereon,
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions thereof (or
of any guaranty thereof), or change any collateral therefor (other than to
release such collateral), or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders thereon (or a trustee or other representative on their behalf) which, in
each case, would be adverse in any material respect to Company or Lenders.

 

114

--------------------------------------------------------------------------------


 

7.13        Designation of “Designated Senior Indebtedness.”

 

Company shall not designate any Indebtedness as “Designated Senior Indebtedness”
(as defined in the New Senior Subordinated Note Indenture) under the New Senior
Subordinated Note Indenture without the prior written consent of Requisite
Lenders.

 

7.14        Fiscal Year.

 

Company shall not change its Fiscal Year-end from December 31.

 

Section 8.              EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur:

 

8.1          Failure to Make Payments When Due.

 

Failure by Company to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Company to pay when due any
amount payable to an Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or failure by Company to pay any interest on any Loan or any
fee or any other amount due under this Agreement within three days after the
date due; or

 

8.2          Default in Other Agreements.

 

(i)            Failure of any Loan Party to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in subsection 8.1) or
Contingent Obligations in an individual principal amount of $10,000,000 or more
or with an aggregate principal amount of $20,000,000 or more, in each case
beyond the end of any grace period provided therefor; or

 

(ii)           breach or default by any Loan Party with respect to any other
material term of (a) one or more items of Indebtedness in the individual or
aggregate principal amounts referred to in clause (i) above or (b) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor if
the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders)
to cause, that Indebtedness to become or be declared due and payable prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be (upon the giving or receiving of notice, lapse of time, both, or
otherwise); or

 

8.3          Breach of Certain Covenants.

 

Failure of Company to perform or comply with any term or condition contained in
subsection 2.5A, 2.5B, 6.1(i), 6.2, 6.12 or 6.13 or Section 7 of this Agreement;
or

 

115

--------------------------------------------------------------------------------


 

8.4          Breach of Warranty.

 

Any representation, warranty, certification or other statement made by any Loan
Party in any Loan Document or in any statement or certificate at any time given
by any Loan Party in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made; or

 

8.5          Other Defaults Under Loan Documents.

 

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after receipt by
Company and such Loan Party of notice from Administrative Agent or any Lender
entitled to give notice of such default; or

 

8.6          Involuntary Bankruptcy; Appointment of Receiver, etc..

 

(i)            A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of any Loan Party in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or

 

(ii)           an involuntary case shall be commenced against any Loan Party
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Loan Party, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of any Loan Party
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of any Loan Party, and any such event described in this clause
(ii) shall continue for 60 days unless dismissed, bonded or discharged; or

 

8.7          Voluntary Bankruptcy; Appointment of Receiver, etc..

 

(i)            Any Loan Party shall have an order for relief entered with
respect to it or commence a voluntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Loan Party shall make any assignment for the benefit of
creditors; or

 

116

--------------------------------------------------------------------------------


 

(ii)           Any Loan Party shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the Governing Body of any Loan Party (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in clause (i) above or this clause (ii); or

 

8.8          Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $10,000,000 or (ii) in the
aggregate at any time an amount in excess of $20,000,000, in either case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage in writing, shall be
entered or filed against Company or any other Loan Party or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days (or in any event later than five days prior to the date
of any proposed sale thereunder); or

 

8.9          Dissolution.

 

Any order, judgment or decree shall be entered against Company or any other Loan
Party decreeing the dissolution or split up of Company or such Loan Party and
such order shall remain undischarged or unstayed for a period in excess of 30
days; or

 

8.10        Employee Benefit Plans.

 

There shall occur one or more ERISA Events that individually or in the aggregate
would reasonably be expected to result in a Material Adverse Effect during the
term of this Agreement; or there shall exist an amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA) individually or in the
aggregate for all Pension Plans (excluding for purposes of such computation any
Pension Plans with respect to which assets exceed benefit liabilities), which
would reasonably be expected to result in a Material Adverse Effect; or

 

8.11        Change in Control.

 

A Change in Control shall have occurred; or

 

8.12        Invalidity of Loan Documents; Failure of Security; Repudiation of
Obligations.

 

At any time after the execution and delivery thereof, (i) the Credit Agreement
or any Note or any provision thereof, for any reason than the satisfaction in
full or all Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, (ii) the
Subsidiary Guaranty, for any reason other than the satisfaction in full of all
Obligations or upon the release of any Subsidiary Guarantor in connection with
an Asset Sale permitted hereby, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, (iii) any Collateral Document, for any reason other than the satisfaction
in full of the Obligations or upon a release

 

117

--------------------------------------------------------------------------------


 

of Collateral in accordance with the terms hereof or thereof, shall cease to be
in full force and effect (other than in accordance with its terms) or shall be
declared to be null and void, or Administrative Agent shall not have or shall
cease to have a valid and perfected First Priority Lien in any Collateral
purported to be covered by the Collateral Documents for any reason other than
the failure of Administrative Agent or any Lender to take any action within its
control, or (iv) any Loan Party shall contest the validity or enforceability of
any Loan Document or any provision thereof or the validity or first priority of
any First Priority Lien in any Collateral purported to be covered by the
Collateral Documents in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document to which it is a party:

 

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Company, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request of Requisite
Lenders, by written notice to Company, declare all or any portion of the amounts
described in clauses (a) through (c) above to be, and the same shall forthwith
become, immediately due and payable, and the obligation of each Lender to make
any Loan, the obligation of Administrative Agent to issue any Letter of Credit
and the right of any Lender to issue any Letter of Credit hereunder shall
thereupon terminate; provided that the foregoing shall not affect in any way the
obligations of Revolving Lenders under subsection 3.3C(i) or the obligations of
Revolving Lenders to purchase assignments of any unpaid Swing Line Loans as
provided in subsection 2.1A(iii).

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the
Security Agreement and shall be applied as therein provided

 

Section 9.              ADMINISTRATIVE AGENT

 

9.1          Appointment.

 

A.  Appointment of Administrative Agent.  DBTCA is hereby appointed
Administrative Agent hereunder and under the other Loan Documents.  Each Lender
hereby authorizes Administrative Agent to act as its agent in accordance with
the terms of this Agreement and the other Loan Documents.  DBTCA agrees to act
upon the express conditions contained in this Agreement and the other Loan
Documents, as applicable.  The provisions of this Section 9 are solely for the
benefit of Agents and Lenders and no Loan Party shall have rights as a third
party beneficiary of any of the provisions thereof.  In performing its functions
and duties under this

 

118

--------------------------------------------------------------------------------


 

Agreement, Administrative Agent (other than as provided in subsection 2.1D)
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Company or any other Loan Party.

 

B.  Appointment of Supplemental Collateral Agents.  It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction. 
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).

 

In the event that Administrative Agent appoints a Supplemental Collateral Agent,
with the written consent of Company, which consent shall not be unreasonably
withheld, with respect to any Collateral, (i) each and every right, power,
privilege or duty expressed or intended by this Agreement or any of the other
Loan Documents to be exercised by or vested in or conveyed to Administrative
Agent with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either
Administrative Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Section 9 and of subsections 10.2 and 10.3 that refer to
Administrative Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to Administrative Agent shall be deemed to be
references to Administrative Agent and/or such Supplemental Collateral Agent, as
the context may require.

 

Should any instrument in writing from Company or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Company shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent.  In case any Supplemental Collateral
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

 

119

--------------------------------------------------------------------------------


 

C.  Control.  Each Lender and Administrative Agent hereby appoint each other
Lender as agent for the purpose of perfecting Administrative Agent’s security
interest in assets that, in accordance with the UCC, can be perfected by
possession or control.

 

9.2          Powers and Duties; General Immunity.

 

A.  Powers; Duties Specified.  Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto.  Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents.  Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. 
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or
Company; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

 

B.  No Responsibility for Certain Matters.  No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by such Agent to Lenders or by or on behalf of Company to such
Agent or any Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Company or any other Person liable for the payment of any Obligations, nor shall
such Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Loan Documents or as to the use of the proceeds of the
Loans or the use of the Letters of Credit or as to the existence or possible
existence of any Event of Default or Potential Event of Default.  Anything
contained in this Agreement to the contrary notwithstanding, Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.

 

C.  Exculpatory Provisions.  No Agent or any of its officers, directors,
employees or agents shall be liable to Lenders for any action taken or omitted
by such Agent under or in connection with any of the Loan Documents except to
the extent caused by such Agent’s gross negligence or willful misconduct.  An
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection with this Agreement or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6) and, upon receipt of such instructions from Requisite Lenders (or such
other Lenders, as the case may be), such Agent shall be entitled to act or
(where so

 

120

--------------------------------------------------------------------------------


 

instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable law.  Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication (including any electronic message, Internet or intranet
website posting or other distribution), instrument or document believed by it to
be genuine and correct and to have been signed or sent by the proper person or
persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against an
Agent as a result of such Agent acting or (where so instructed) refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of Requisite Lenders (or such other Lenders as may be
required to give such instructions under subsection 10.6).

 

D.  Agents Entitled to Act as Lender.  The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder. 
With respect to its participation in the Loans and the Letters of Credit, an
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity.  An Agent and its Affiliates may accept deposits
from, lend money to, acquire equity interests in and generally engage in any
kind of commercial banking, investment banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.

 

9.3          Independent Investigation by Lenders; No Responsibility For
Appraisal of Creditworthiness.

 

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

9.4          Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and

 

121

--------------------------------------------------------------------------------


 

against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including reasonable counsel fees
and disbursements and fees and disbursements of any financial advisor engaged by
Agents) or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against an Agent or such other Person in exercising
the powers, rights and remedies of an Agent or performing duties of an Agent
hereunder or under the other Loan Documents or otherwise in its capacity as
Agent in any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of an Agent resulting solely from such Agent’s
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction.  If any indemnity furnished to an Agent or any
other such Person for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.

 

9.5          Resignation of Agents; Successor Administrative Agent and Swing
Line Lender.

 

A.  Resignation; Successor Administrative Agent.  Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to Lenders
and Company.  Upon any such notice of resignation by Administrative Agent,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Company, to appoint a successor Administrative Agent, with the written consent
of Company, which consent shall not be unreasonably withheld.  If no such
successor shall have been so appointed by Requisite Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, the retiring Administrative Agent may, on
behalf of Lenders, appoint a successor Administrative Agent.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Loan Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Administrative Agent under this Agreement.

 

B.  Successor Swing Line Lender.  Any resignation of Administrative Agent
pursuant to subsection 9.5A shall also constitute the resignation of DBTCA or
its successor as Swing Line Lender, and any successor Administrative Agent
appointed pursuant to subsection 9.5A shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for

 

122

--------------------------------------------------------------------------------


 

all purposes hereunder.  In such event (i) Company shall prepay any outstanding
Swing Line Loans made by the retiring Administrative Agent in its capacity as
Swing Line Lender, (ii) upon such prepayment, the retiring Administrative Agent
and Swing Line Lender shall surrender any Swing Line Note held by it to Company
for cancellation, and (iii) if so requested by the successor Administrative
Agent and Swing Line Lender in accordance with subsection 2.1E, Company shall
issue a Swing Line Note to the successor Administrative Agent and Swing Line
Lender substantially in the form of Exhibit VI annexed hereto, in the amount of
the Swing Line Loan Commitment then in effect and with other appropriate
insertions.

 

9.6          Collateral Documents and Guaranties.

 

Each Lender (which term shall include, for purposes of this subsection 9.6, any
Swap Counterparty) hereby further authorizes Administrative Agent, on behalf of
and for the benefit of Lenders, to enter into, and to be the agent for and
representative of Lenders under, each Collateral Document and the Subsidiary
Guaranty, and each Lender agrees to be bound by the terms of each Collateral
Document and the Subsidiary Guaranty; provided that Administrative Agent shall
not (i) enter into or consent to any material amendment, modification,
termination or waiver of any provision contained in any Collateral Document or
the Subsidiary Guaranty or (ii) release any Collateral (except as otherwise
expressly permitted or required pursuant to the terms of this Agreement or the
applicable Collateral Document), in each case without the prior consent of
Requisite Lenders (or, if required pursuant to subsection 10.6, all Lenders);
provided further, however, that, without further written consent or
authorization from Lenders, Administrative Agent may execute any documents or
instruments necessary to (a) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or to which Requisite Lenders have otherwise consented (or such
greater number of Lenders as may be required pursuant to Section 10.6),
(b) release any Subsidiary Guarantor from the Subsidiary Guaranty if all of the
Capital Stock of such Subsidiary Guarantor is sold to any Person (other than an
Affiliate of Company) pursuant to a sale or other disposition permitted
hereunder or to which Requisite Lenders have otherwise consented (or such
greater number of Lenders as may be required pursuant to Section 10.6) or
(c) subordinate the Liens of Administrative Agent, on behalf of Lenders, to any
Liens permitted by subsection 7.2A(ii), (iii) or (iv) or to other Liens
permitted by subsection 7.2A as to which the Requisite Lenders have consented. 
Anything contained in any of the Loan Documents to the contrary notwithstanding,
Company, Administrative Agent and each Lender hereby agree that (1) no Lender
shall have any right individually to realize upon any of the Collateral under
any Collateral Document or to enforce the Subsidiary Guaranty, it being
understood and agreed that all powers, rights and remedies under the Collateral
Documents and the Subsidiary Guaranty may be exercised solely by Administrative
Agent for the benefit of Lenders in accordance with the terms thereof, and (2)
in the event of a foreclosure by Administrative Agent on any of the Collateral
pursuant to a public or private sale, Administrative Agent or any Lender may be
the purchaser of any or all of such Collateral at any such sale and
Administrative Agent, as agent for and representative of Lenders (but not any
Lender or Lenders in its or their respective individual capacities unless
Requisite Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion

 

123

--------------------------------------------------------------------------------


 

of the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by Administrative Agent at such sale.

 

Without derogating from any other authority granted to Administrative Agent
herein or in the Collateral Documents or any other document relating thereto,
each Lender hereby specifically (i) authorizes Administrative Agent to enter
into pledge agreements pursuant to this subsection 9.6 with respect to the
Capital Stock of all existing and future first-tier Foreign Subsidiaries, which
pledge agreements may be governed by the laws of each of the jurisdictions of
formation of such Foreign Subsidiaries, as agent on behalf of each of Lenders,
with the effect that Lenders each become a secured party thereunder or, where
relevant in a jurisdiction, as agent and trustee, with the effect that Lenders
each become a beneficiary of a trust and Administrative Agent has all the
rights, powers, discretions, protections and exemptions from liability set out
in the pledge agreements and (ii) except in connection with any such pledge
agreement for a jurisdiction in which Administrative Agent holds the Capital
Stock as agent and trustee for Lenders, appoints Administrative Agent as its
attorney-in-fact granting it the powers to execute each such pledge agreement
and any registrations of the security interest thereby created, in each case in
its name and on its behalf, with the effect that each Lender becomes a secured
party thereunder.  With respect to each such pledge agreement, Administrative
Agent has the power to sub-delegate to third parties its powers as
attorney-in-fact of each Lender.

 

9.7          Duties of Other Agents.

 

To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.

 

9.8          Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Company or any of the Subsidiaries of Company,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise

 

(i)            to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of Lenders and Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Agents and their agents and counsel and all other
amounts due Lenders and Agents under subsections 2.3 and 10.2) allowed in such
judicial proceeding, and

 

124

--------------------------------------------------------------------------------


 

(ii)           to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.

 

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 10.            MISCELLANEOUS

 

10.1        Successors and Assigns; Assignments and Participations in Loans and
Letters of Credit.

 

A.  General.  This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1).  Neither Company’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by Company without the prior
written consent of all Lenders (and any attempted assignment or transfer by
Company without such consent shall be null and void).  No sale, assignment or
transfer or participation of any Letter of Credit or any participation therein
may be made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Revolving Loan Commitment and the Revolving Loans
of the Revolving Lender effecting such sale, assignment, transfer or
participation.  Anything contained herein to the contrary notwithstanding,
except as provided in subsection 2.1A(iii) and subsection 10.5, the Swing Line
Loan Commitment and the Swing Line Loans of Swing Line Lender may not be sold,
assigned or transferred as described below to any Person other than a successor
Administrative Agent and Swing Line Lender to the extent contemplated by
subsection 9.5.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

B.  Assignments.

 

(i)            Amounts and Terms of Assignments.  Any Lender may assign to one
or more Eligible Assignees all or any portion of its rights and obligations
under this Agreement; provided that (a), except (1) in the case of an assignment
of the entire remaining amount of the assigning Lender’s rights and obligations
under this Agreement

 

125

--------------------------------------------------------------------------------


 

or (2) in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund of a Lender, the aggregate amount of the Revolving Loan
Exposure or Term Loan Exposure, as the case may be, of the assigning Lender and
the assignee subject to each such assignment shall not be less than $1,000,000,
in the case of any assignment of a Revolving Loan, or $1,000,000, in the case of
any assignment of a Term Loan, unless each of Administrative Agent and, so long
as no Event of Default has occurred and is continuing, Company otherwise
consents (each such consent not to be unreasonably withheld or delayed),
(b) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, and any assignment of all
or any portion of a Revolving Loan Commitment, Revolving Loan or Letter of
Credit participation shall be made only as an assignment of the same
proportionate part of the assigning Lender’s Revolving Loan Commitment,
Revolving Loans and Letter of Credit participations, (c) the parties to each
assignment shall execute and deliver to Administrative Agent an Assignment
Agreement, together with a processing and recordation fee of $3,500 (unless the
assignee is an Affiliate or an Approved Fund of the assignor, in which case no
fee shall be required), and the Eligible Assignee, if it shall not be a Lender,
shall deliver to Administrative Agent information reasonably requested by
Administrative Agent, including such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iv), (d), except in the case of
an assignment to another Lender or an Affiliate of a Lender or an Approved Fund
of a Lender, Administrative Agent and, if no Event of Default has occurred and
is continuing, Company, shall have consented thereto (which consent shall not be
unreasonably withheld or delayed) and (e) in the case of an assignment to an
Approved Fund of a Lender, if no Event of Default has occurred and is
continuing, promptly following such assignment, Company shall have received
notice thereof from Administrative Agent, which such notice shall be delivered
promptly upon the execution of an Assignment Agreement clearly identifying the
assignment to an Approved Fund.

 

Upon such execution, delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of, and shall become, a Lender hereunder and (z) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination of this Agreement
under subsection 10.9B) and be released from its obligations under this
Agreement (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto; provided that, anything
contained in any of the Loan Documents to the contrary notwithstanding, if such
Lender is an Issuing Lender such Lender shall continue to have all rights and
obligations of an Issuing Lender until the cancellation or expiration of any
Letters of Credit issued by it

 

126

--------------------------------------------------------------------------------


 

and the reimbursement of any amounts drawn thereunder).  The assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to the
assignee and/or to the assigning Lender, substantially in the form of Exhibit IV
or Exhibit V annexed hereto, as the case may be, with appropriate insertions, to
reflect the amounts of the new Commitments and/or outstanding Revolving Loans
and/or outstanding Tranche B Term Loans, as the case may be, of the assignee
and/or the assigning Lender.  Other than as provided in subsection 2.1A(iii) and
subsection 10.5, any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection 10.1B shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
10.1C.

 

(ii)           Acceptance by Administrative Agent; Recordation in Register. 
Upon its receipt of an Assignment Agreement executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iv), Administrative Agent
shall, if Administrative Agent and Company have consented to the assignment
evidenced thereby (in each case to the extent such consent is required pursuant
to subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (b) record the
information contained therein in the Register, and (c) give prompt notice
thereof to Company.  Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

 

(iii)          Deemed Consent by Company.  If the consent of Company to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in subsection 10.1B(i)), Company shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered by the assigning
Lender (through Administrative Agent) unless such consent is expressly refused
by Company prior to such fifth Business Day.

 

C.  Participations.  Any Lender may, without the consent of, or notice to,
Company or Administrative Agent, sell participations to one or more Persons
(other than a natural Person or Company or any of its Affiliates) in all or a
portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Company, Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right

 

127

--------------------------------------------------------------------------------


 

to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver directly affecting (i) the
extension of the scheduled final maturity date of any Loan allocated to such
participation or (ii) a reduction of the principal amount of or the rate of
interest payable on any Loan allocated to such participation.  Subject to the
further provisions of this subsection 10.1C, Company agrees that each
Participant shall be entitled to the benefits of subsections 2.6D and 2.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection 10.1B.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of subsection 10.4 as though it were a
Lender, provided such Participant agrees to be subject to subsection 10.5 as
though it were a Lender.  A Participant shall not be entitled to receive any
greater payment under subsections 2.6D and 2.7 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant unless the sale of the participation to such Participant is made
with Company’s prior written consent.  No Participant shall be entitled to the
benefits of subsection 2.7 unless Company is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Company, to
comply with subsection 2.7B(iv) as though it were a Lender.

 

D.  Pledges and Assignments.  Any Lender may without the consent of the
Administrative Agent or the Company at any time pledge or assign a security
interest in all or any portion of its Loans, and the other Obligations owed to
such Lender, to secure obligations of such Lender, including without limitation
any pledge or assignment to secure obligations to any Federal Reserve Bank;
provided that (i) no Lender shall be relieved of any of its obligations
hereunder as a result of any such assignment or pledge and (ii) in no event
shall any assignee or pledgee be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.

 

E.  Information.  Each Lender may furnish any information concerning Company and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignees and participants), subject to
subsection 10.19.

 

F.  Agreements of Lenders.  Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee; (ii) that it has experience and expertise in the making of or
purchasing loans such as the Loans; and (iii) that it will make or purchase
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Loans within the meaning of the Securities Act or
the Exchange Act or other federal securities laws (it being understood that,
subject to the provisions of this subsection 10.1, the disposition of such Loans
or any interests therein shall at all times remain within its exclusive
control).

 

10.2        Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (i) all reasonable and documented out-of-pocket
costs and expenses of negotiation, preparation and execution of the Loan
Documents and any consents,

 

128

--------------------------------------------------------------------------------


 

amendments, waivers or other modifications thereto; (ii) all reasonable costs
and expenses of furnishing all opinions by counsel for Company (including any
opinions requested by Agents or Lenders as to any legal matters arising
hereunder) and of Company’s performance of and compliance with all agreements
and conditions on its part to be performed or complied with under this Agreement
and the other Loan Documents including with respect to confirming compliance
with environmental, insurance and solvency requirements; (iii) all reasonable
fees, expenses and disbursements of counsel to Administrative Agent (excluding
allocated costs of internal counsel) in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (iv) all costs and expenses of
creating and perfecting Liens in favor of Administrative Agent on behalf of
Lenders pursuant to any Collateral Document, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, title
insurance premiums, and reasonable fees, expenses and disbursements of counsel
to Administrative Agent and of counsel providing any opinions that
Administrative Agent or Requisite Lenders may request in respect of the
Collateral Documents or the Liens created pursuant thereto; (v) all reasonable
costs and expenses of obtaining and reviewing any appraisals provided for under
subsection 6.9B and any environmental audits or reports provided for under
subsection 6.7C; (vi) all costs and expenses incurred by Administrative Agent in
connection with the custody or preservation of any of the Collateral; (vii) all
other reasonable costs and expenses incurred by Administrative Agent in
connection with the syndication of the Commitments; (viii) all costs and
expenses, including reasonable attorneys’ fees and fees, costs and expenses of
accountants, advisors and consultants, incurred by Administrative Agent and its
counsel relating to efforts to (a) evaluate or assess any Loan Party, its
business or financial condition and (b) protect, evaluate, assess or dispose of
any of the Collateral; and (ix) all costs and expenses, including reasonable
attorneys’ fees, fees, costs and expenses of accountants, advisors and
consultants and costs of settlement, incurred by Administrative Agent and any
Lenders in enforcing any Obligations of or in collecting any payments due from
any Loan Party hereunder or under the other Loan Documents (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Loan Documents) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.

 

10.3        Indemnity.

 

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Agents and Lenders (including Issuing Lenders), and the officers,
directors, employees, agents, trustees and Affiliates of Agents and Lenders
(collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that Company shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final judgment of a court of competent jurisdiction.

 

129

--------------------------------------------------------------------------------


 

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity),
reasonable and documented expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, the failure of an Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Government Authority, or any enforcement
of any of the Loan Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Subsidiary
Guaranty)), or (ii) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Company or any of its
Subsidiaries.

 

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

10.4        Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, regardless of the adequacy of any
Collateral, upon the occurrence and during the continuation of any Event of
Default each of the Lenders and their Affiliates is hereby authorized by Company
at any time or from time to time, without notice to Company or to any other
Person (other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, time or demand, provisional or final, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by that Lender or any Affiliate of that Lender to or for the credit or the
account of Company and each other Loan Party against and on account of the
Obligations of Company or any other Loan Party to that Lender (or any Affiliate
of that Lender) under this Agreement, the Letters of Credit and participations
therein and the other Loan Documents, including all claims of any nature or
description arising out of or connected with this

 

130

--------------------------------------------------------------------------------


 

Agreement, the Letters of Credit and participations therein or any other Loan
Document, irrespective of whether or not (i) that Lender shall have made any
demand hereunder or (ii) the principal of or the interest on the Loans or any
amounts in respect of the Letters of Credit or any other amounts due hereunder
shall have become due and payable pursuant to Section 8 and although said
obligations and liabilities, or any of them, may be contingent or unmatured.

 

10.5        Ratable Sharing.

 

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (B) the foregoing provisions
shall not apply to (1) any payment made by Company pursuant to and in accordance
with the express terms of this Agreement or (2) any payment obtained by a Lender
as consideration for the assignment (other than an assignment pursuant to this
subsection 10.5) of or the sale of a participation in any of its Obligations to
any Eligible Assignee or Participant pursuant to subsection 10.1B.  Company
expressly consents to the foregoing arrangement and agrees that any purchaser of
an assignment so purchased may exercise any and all rights of a Lender as to
such assignment as fully as if that Lender had complied with the provisions of
subsection 10.1B with respect to such assignment.  In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each purchasing Lender and each selling Lender
agree to enter into an Assignment Agreement at the request of a selling Lender
or a purchasing Lender, as the case may be, in form and substance reasonably
satisfactory to each such Lender.

 

10.6        Amendments and Waivers.

 

Unless otherwise provided for in this Agreement, no amendment, modification,
termination or waiver of any provision of this Agreement or of the Notes, and no
consent to any

 

131

--------------------------------------------------------------------------------


 

departure by Company therefrom, shall in any event be effective without the
written concurrence of Requisite Lenders; provided that no such amendment,
modification, termination, waiver or consent shall, without the consent of:

 

(a)           each Lender with Obligations directly affected (whose consent
shall be required for any such amendment, modification, termination or waiver in
addition to that of Requisite Lenders) (1) reduce or forgive the principal
amount of any Loan, (2) postpone the scheduled final maturity date of any Loan,
(3) postpone the date on which any principal, interest or any fees are payable,
(4) decrease the interest rate borne by any Loan (other than any waiver of any
increase in the interest rate applicable to any of the Loans pursuant to
subsection 2.2E) or the amount of any fees payable hereunder (other than any
waiver of any increase in the fees applicable to Letters of Credit pursuant to
subsection 3.2 following an Event of Default) (excluding any change in the
manner in which any financial ratio used in determining any interest rate or fee
is calculated that would result in a reduction of any such rate or fee), (5)
reduce the amount or postpone the due date of any amount payable in respect of
any Letter of Credit, (6) extend the expiration date of any Letter of Credit
beyond the Revolving Loan Commitment Termination Date, (7) extend the Revolving
Commitment Termination Date or (8) change in any manner the obligations of
Revolving Lenders relating to the purchase of participations in Letters of
Credit;

 

(b)           each Lender, (1) change in any manner the definition of “Pro Rata
Share” or the definition of “Requisite Lenders” (except for any changes
resulting solely from an increase in the aggregate amount of the Commitments
approved by Requisite Lenders), (2) change in any manner any provision of this
Agreement that, by its terms, expressly requires the approval or concurrence of
all Lenders, (3) increase the maximum duration of Interest Periods permitted
hereunder, (4) release any Lien granted in favor of Administrative Agent with
respect to 25% or more in aggregate fair market value of the Collateral or
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty, in each case other than in accordance with the terms of the Loan
Documents, or (5) change in any manner or waive the provisions contained in
subsection 2.4C(iii), subsection 2.4D, subsection 8.1, subsection 10.5 or this
subsection 10.6.

 

In addition, no amendment, modification, termination or waiver of any provision
(i) of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) of subsection 2.1A(iii) or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iii) of Section 3 shall be effective without the written
concurrence of Administrative Agent and, with respect to the purchase of
participations in Letters of Credit, without the written concurrence of each
Issuing Lender that has issued an outstanding Letter of Credit or has not been
reimbursed for a payment under a Letter of Credit, (iv) of Section 9 or of any
other provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of Administrative Agent shall be effective without the
written concurrence of Administrative Agent, (v) that increases the amount of a
Commitment of

 

132

--------------------------------------------------------------------------------


 

a Lender shall be effective without the consent of such Lender and (vi) that
increases the maximum amount of Letters of Credit shall be effective without the
consent of Revolving Lenders having or holding more than 50% of the Revolving
Loan Exposure of all Lenders.

 

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 10.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Company, on Company.

 

Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of Company and the Administrative
Agent to the extent necessary to integrate any Incremental Term Loan Commitments
or Incremental Revolving Facility Commitments on substantially the same basis as
the Term Loans or Revolving Loans, as applicable.

 

10.7        Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8        Notices; Effectiveness of Signatures.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person,
delivered by courier service and signed for against receipt thereof, upon
receipt of telefacsimile in complete and legible form, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to Administrative Agent, Swing Line Lender and
any Issuing Lender shall not be effective until received.  For the purposes
hereof, the address of each party hereto shall be as set forth under such
party’s name on the signature pages hereof or (i) as to Company and
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to Administrative Agent.  Electronic mail and Internet
and intranet websites may be used to distribute routine communications, such as
financial statements and other information as provided in subsection 6.1. 
Administrative Agent or Company may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved

 

133

--------------------------------------------------------------------------------


 

by it, provided that approval of such procedures may be limited to particular
notices or communications.

 

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail.  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on all Loan Parties, Agents and
Lenders.  Administrative Agent may also require that any such documents and
signature be confirmed by a manually-signed original thereof; provided, however,
that the failure to request or deliver any such manually-signed original shall
not affect the effectiveness of any facsimile document or signature.

 

10.9        Survival of Representations, Warranties and Agreements.

 

A.  All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

 

B.  B.  Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Company set forth in subsections 2.6D, 2.7, 10.2,
10.3, 10.4, 10.17 and 10.18 and the agreements of Lenders set forth in
subsections 9.2C, 9.4, 10.5, 10.14, 10.17, 10.18 and 10.19 shall survive the
payment of the Loans, the cancellation or expiration of the Letters of Credit
and the reimbursement of any amounts drawn thereunder, and the termination of
this Agreement.

 

10.10      Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

10.11      Marshalling; Payments Set Aside.

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations.  To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally

 

134

--------------------------------------------------------------------------------


 

intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

 

10.12      Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.13      Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to subsection 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

To the extent permitted by law, Company shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement (including,
without limitation, subsection 2.1C hereof), any other Loan Document, any
transaction contemplated by the Loan Documents, any Loan or the use of proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials obtained through the
Internet, Intralinks or similar information transmission systems in connection
with the Loan Documents or the transactions contemplated thereby; provided,
however, that the foregoing shall not apply to the extent that it is determined
in a final judgment by a court of competent jurisdiction that such damages
result from the gross negligence or willful misconduct of such Indemnitee.

 

10.14      Intentionally Omitted.

 

10.15      Applicable Law.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CHOICE OF LAW RULES (OTHER THAN

 

135

--------------------------------------------------------------------------------


 

SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

10.16      Construction of Agreement; Nature of Relationship.

 

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to Company arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the other Agents and Lenders, on one
hand, and Company, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor.  Accordingly, each of the parties hereto
acknowledges and agrees that the terms of this Agreement shall not be construed
against or in favor of another party.

 

10.17      Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY, ANY AGENT OR ANY LENDER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
OBLIGATIONS HEREUNDER AND THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, COMPANY, EACH AGENT AND EACH LENDER,
EACH FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)            ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO IT AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.8;

 

(IV)         AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER IT IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

(V)          AGREES THAT COMPANY, EACH AGENT AND LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST COMPANY,

 

136

--------------------------------------------------------------------------------


 

EACH AGENT AND EACH LENDER IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(VI)         AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

10.18      Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings.  Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION
10.18 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

 

10.19      Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement that has been identified in writing as
confidential by Company in accordance with such Lender’s customary procedures
for handling confidential information of this nature, it being understood and
agreed by Company that in any event a Lender may make disclosures (a) to its and
its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any Government Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any

 

137

--------------------------------------------------------------------------------


 

remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this subsection 10.19, to (i) any
Eligible Assignee of or participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of
Company, (g) with the consent of Company, (h) to the extent such information
(i) becomes publicly available other than as a result of a breach of this
subsection 10.19 or (ii) becomes available to Administrative Agent or any Lender
on a nonconfidential basis from a source other than Company which source is not
known by Administrative Agent to be subject to a confidentiality agreement in
respect thereof or (i) to the National Association of Insurance Commissioners or
any other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates and that no written or oral communications from counsel to an Agent
and no information that is or is designated as privileged or as attorney work
product may be disclosed to any Person unless such Person is a Lender or a
Participant hereunder; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Company of any request
by any Government Authority or representative thereof (other than any such
request in connection with any examination of the financial condition of such
Lender by such Government Authority) for disclosure of any such non-public
information prior to disclosure of such information; and provided, further that
in no event shall any Lender be obligated or required to return any materials
furnished by Company or any of its Subsidiaries.  With the written consent of
Company, which consent shall not be unreasonably withheld, Administrative Agent
and Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to Administrative Agent and Lenders, and
Administrative Agent or any of its Affiliates may place customary “tombstone”
advertisements relating hereto in publications (including publications
circulated in electronic form) of its choice at its own expense.

 

10.20      Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered, including by facsimile, shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

138

--------------------------------------------------------------------------------


 

10.21      USA Patriot Act.

 

Each Lender hereby notifies Company that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

 

[Remainder of page intentionally left blank]

 

139

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

COMPANY:

 

 

 

 

 

 

HEXCEL CORPORATION

 

 

 

 

 

 

 

 

By:

 /s/ Ira J. Krakower

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

Notice Address:

 

 

Two Stamford Plaza

 

 

281 Tresser Blvd.

 

 

Stamford, CT 06901

 

 

 

 

LENDERS:

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

individually and as Administrative Agent

 

 

 

 

 

 

 

 

By:

 /s/ Susan LeFevre

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul O’Leary

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

60 Wall Street

 

 

MS NYC60-4305

 

 

New York, NY 10005

 

 

Attn: Marguerite Sutton

 

 

(212) 280-6150

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

 

 

 

By:

/s/ William Archer

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

85 Broad St.

 

 

New York, NY 10004

 

--------------------------------------------------------------------------------


 

 

 

MERRILL LYNCH CAPITAL, A DIVISION
OF MERRILL LYNCH BUSINESS
FINANCIALS ERVICES INC.

 

 

 

 

 

By:

/s/ Kelli O’Connell

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

222 North LaSalle Street

 

 

15th Floor

 

 

Chicago, IL 60601

 

--------------------------------------------------------------------------------


 

 

 

FLEET NATIONAL BANK

 

 

 

 

 

By:

/s/ Kenneth S. Struglia

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

100 Federal Street

 

 

MA5-100-09-03

 

 

Boston, MA 02110

 

--------------------------------------------------------------------------------


 

 

 

ISRAEL DISCOUNT BANK

 

 

 

 

 

By:

/s/ Andy Ballta

 

 

 

Title:

VP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald Bongiovanni

 

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

100 Federal Street

 

 

MA5-100-09-03

 

 

Boston, MA 02110

 

--------------------------------------------------------------------------------


 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Lincoln Schoff

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

LaSalle Bank N.A.

 

 

301 Merritt 7, 5th Fl.

 

 

Norwalk, CT 06851

 

--------------------------------------------------------------------------------


 

 

 

RZB FINANCE LLC

 

 

 

 

 

By:

/s/ Christoph Hoedl

 

 

 

Title:

Group Vice President

 

 

 

 

 

 

By:

/s/ Juan M. Csillagi

 

 

 

Title:

Group Vice President

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

24 Grassy Plain Street

 

 

Bethel, CT 06801

 

 

Attn: John A. Valiska

 

 

Telephone: 203-207-7722

 

 

Fax: 203-744-6474

 

--------------------------------------------------------------------------------


 

 

ISSUING LENDER:

 

 

 

 

 

 

FLEET NATIONAL BANK, as an Issuing Lender

 

 

 

 

 

 

 

 

By:

/s/ Kenneth S. Struglia

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

100 Federal Street

 

 

MA5-100-09-03

 

 

Boston, MA 02110

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE FIRST BOSTON, ACTING
THROUGH ITS CAYMAN ISLANDS
BRANCH

 

 

 

 

By:

/s/ Karl Studer

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Karim Blasetti

 

 

Title:

Associate

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

Eleven Madison Avenue

 

 

New York, NY 10010

 

--------------------------------------------------------------------------------


 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

By:

/s/ Mel Nishiwaki

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

201 Merritt 7

 

 

Norwalk, CT 06856

 

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

By:

/s/ James Travagline

 

 

Title:

Vice President

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

1339 Chestnut St.

 

 

Widener Bldg., 12th Floor – PA4152

 

 

Philadelphia, PA 19107

 

--------------------------------------------------------------------------------


 

 

 

NORTH FORK BUSINESS CAPITAL
CORPORATION

 

 

 

 

By:

/s/ Steve Goetschius

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

275 Broad Hollow Road

 

 

Melville, New York 11747

 

 

Attn: Vidya Singh

 

 

(631) 844-6962

 

--------------------------------------------------------------------------------


 

 

 

SOVEREIGN BANK

 

 

 

 

By:

/s/Janet Lynch

 

 

Title:

Vice President

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

Janet Lynch, Vice President

 

 

Sovereign Bank

 

 

1010 Farmington Avenue

 

 

West Hartford, CT 06107

 

--------------------------------------------------------------------------------


 

 

 

WEBSTER BANK, NATIONAL
ASSOCIATION

 

 

 

 

By:

/s/Friedrich N. Wilms

 

 

Title:

Vice President & Relationship Manager

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

281 Tresser Boulevard, 4th Floor

 

 

Stamford, CT 06901

 

 

fwilms@websterbank.com

 

--------------------------------------------------------------------------------